Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

dated as of May 15, 2019

 

among

 

CLOUD PEAK ENERGY RECEIVABLES LLC,
as Seller,

 

CLOUD PEAK ENERGY RESOURCES LLC,
a debtor and debtor-in-possession under
chapter 11 of the Bankruptcy Code, as initial Servicer,

 

THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS, LC PARTICIPANTS
AND PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrator and as LC Bank,

 

and

 

PNC CAPITAL MARKETS LLC,

as Structuring Agent

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

2

 

 

 

Section 1.1

Purchase Facility

2

Section 1.2

Making Purchases

4

Section 1.3

Purchased Interest Computation

5

Section 1.4

Settlement Procedures

6

Section 1.5

Fees

11

Section 1.6

Payments and Computations, Etc.

12

Section 1.7

Increased Costs

13

Section 1.8

Requirements of Law

14

Section 1.9

Funding Losses

15

Section 1.10

Taxes

15

Section 1.11

Inability to Determine Euro-Rate or LMIR

18

Section 1.12

Mitigation Obligations

19

Section 1.13

Extension of Termination Date

19

Section 1.14

Intended Tax Treatment

19

Section 1.15

Letters of Credit

20

Section 1.16

Issuance of Letters of Credit

20

Section 1.17

Requirements For Issuance of Letters of Credit

21

Section 1.18

Disbursements, Reimbursement

21

Section 1.19

Repayment of Participation Advances

22

Section 1.20

Documentation; Documentary and Processing Charges

23

Section 1.21

Determination to Honor Drawing Request

23

Section 1.22

Nature of Participation and Reimbursement Obligations

23

Section 1.23

[Reserved]

25

Section 1.24

Liability for Acts and Omissions

25

Section 1.25

Successor Euro-Rate or LMIR Index

26

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

27

 

 

 

Section 2.1

Representations and Warranties; Covenants

27

Section 2.2

Termination Events

27

 

 

 

ARTICLE III

INDEMNIFICATION

28

 

 

 

Section 3.1

Indemnities by the Seller

28

Section 3.2

Indemnities by the Servicer

30

 

 

 

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

31

 

 

 

Section 4.1

Appointment of the Servicer

31

Section 4.2

Duties of the Servicer

32

Section 4.3

Lock-Box Account and LC Collateral Account Arrangements

33

Section 4.4

Enforcement Rights

34

Section 4.5

Responsibilities of the Seller

35

Section 4.6

Servicing Fee

35

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

ARTICLE V

THE AGENTS

36

 

 

 

Section 5.1

Appointment and Authorization

36

Section 5.2

Delegation of Duties

37

Section 5.3

Exculpatory Provisions

37

Section 5.4

Reliance by Agents

37

Section 5.5

Notice of Termination Events

38

Section 5.6

Non-Reliance on Administrator, Purchaser Agents and Other Purchasers

38

Section 5.7

Administrator, Purchasers, Purchaser Agents and Affiliates

39

Section 5.8

Indemnification

39

Section 5.9

Successor Administrator

39

Section 5.10

Structuring Agent

40

 

 

 

ARTICLE VI

MISCELLANEOUS

40

 

 

 

Section 6.1

Amendments, Etc.

40

Section 6.2

Notices, Etc.

41

Section 6.3

Successors and Assigns; Participations; Assignments

41

Section 6.4

Costs, Expenses and Taxes

43

Section 6.5

No Proceedings; Limitation on Payments

44

Section 6.6

GOVERNING LAW AND JURISDICTION

45

Section 6.7

Confidentiality

45

Section 6.8

Execution in Counterparts

46

Section 6.9

Survival of Termination

46

Section 6.10

WAIVER OF JURY TRIAL

46

Section 6.11

Sharing of Recoveries

46

Section 6.12

Right of Setoff

47

Section 6.13

Entire Agreement

47

Section 6.14

Headings

47

Section 6.15

Purchaser Groups’ Liabilities

47

Section 6.16

USA Patriot Act

47

Section 6.17

Severability

48

Section 6.18

Mutual Negotiations

48

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

EXHIBIT I

Definitions

 

 

 

 

EXHIBIT II

Conditions of Purchases

 

 

 

 

EXHIBIT III

Representations and Warranties

 

 

 

 

EXHIBIT IV

Covenants

 

 

 

 

EXHIBIT V

Termination Events

 

 

 

 

SCHEDULE I

Credit and Collection Policy

 

 

 

 

SCHEDULE II

Lock-Box Banks and Lock-Box Accounts

 

 

 

 

SCHEDULE III

Trade Names

 

 

 

 

SCHEDULE IV

Mortgages

 

 

 

 

SCHEDULE V

Addresses for Notice

 

 

 

 

SCHEDULE VI

Group Commitments

 

 

 

 

ANNEX A

Form of Information Package

 

 

 

 

ANNEX B-1

Form of Purchase Notice

 

 

 

 

ANNEX B-2

Form of Issuance Notice

 

 

 

 

ANNEX C

Form of Assumption Agreement

 

 

 

 

ANNEX D

Form of Transfer Supplement

 

 

 

 

ANNEX E

Form of Paydown Notice

 

 

 

 

ANNEX F

Closing Memorandum

 

 

 

 

ANNEX G

Form of Compliance Certificate

 

 

 

 

ANNEX H

Form of Daily Report

 

 

 

 

ANNEX I

Form of Weekly Report

 

 

 

 

ANNEX J

Form of Letter of Credit Application

 

 

 

 

ANNEX K

Interim Order

 

 

iii

--------------------------------------------------------------------------------



 

This SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of May 15, 2019, among CLOUD PEAK ENERGY
RECEIVABLES LLC, a Delaware limited liability company, as seller (the “Seller”),
CLOUD PEAK ENERGY RESOURCES LLC, a Delaware limited liability company and a
debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code
(together with its successors and permitted assigns, “Cloud Peak”), as initial
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), the various Conduit Purchasers, Related
Committed Purchasers, LC Participants and Purchaser Agents (in each case, as
defined herein) from time to time party hereto, PNC BANK, NATIONAL ASSOCIATION,
as Administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”) and as issuer of Letters of Credit (in such
capacity, together with its successors and assigns in such capacity, the “LC
Bank”), and PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company,
as Structuring Agent.

 

PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I.  References in the Exhibits, Schedules
and Annexes hereto to the “Agreement” refer to this Agreement, as amended,
supplemented or otherwise modified from time to time.

 

This Agreement amends and restates in its entirety, as of the Closing Date, the
Amended and Restated Receivables Purchase Agreement, dated as of January 31,
2017 (as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Prior Agreement”), among each of the parties hereto (other than the
Structuring Agent).  Upon the effectiveness of this Agreement, the terms and
provisions of the Prior Agreement (including the provisions set forth in
Section 2 of that certain Second Amendment to the Prior Agreement, dated as of
May 10, 2019) shall, subject to this paragraph, be superseded hereby in their
entirety.  Notwithstanding the amendment and restatement of the Prior Agreement
by this Agreement, (i) the Seller and Servicer shall continue to be liable to
PNC and any other Indemnified Party or Affected Person (as such terms are
defined in the Prior Agreement) for fees and expenses which are accrued and
unpaid under the Prior Agreement on the date hereof (collectively, the “Prior
Agreement Outstanding Amounts”) and all agreements to indemnify such parties in
connection with events or conditions arising or existing prior to the effective
date of this Agreement, (ii) the undivided percentage ownership interests and
security interest created under the Prior Agreement shall remain in full force
and effect as security for such Prior Agreement Outstanding Amounts until such
Prior Agreement Outstanding Amounts shall have been paid in full and
(iii) Letters of Credit (as defined in the Prior Agreement) issued and
outstanding pursuant to the Prior Agreement shall constitute Letters of Credit
issued and outstanding hereunder.  Upon the effectiveness of this Agreement,
each reference to the Prior Agreement in any other Transaction Document shall
mean and be a reference to this Agreement.  Nothing contained herein, unless
expressly herein stated to the contrary, is intended to amend, modify or
otherwise affect any other instrument, document or agreement executed and/or
delivered in connection with the Prior Agreement.

 

The Seller (i) desires to sell, transfer and assign an undivided variable
percentage ownership interest in a pool of receivables, and the Purchasers
desire to acquire such undivided variable percentage ownership interest, as such
percentage interest shall be adjusted from time to

 

--------------------------------------------------------------------------------



 

time based upon, in part, reinvestment payments that are made by such Purchasers
and (ii) may, subject to the terms and conditions hereof, request that the LC
Bank issue or cause the issuance of one or more Letters of Credit.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1            Purchase Facility.

 

(a)           On the terms and subject to the conditions hereof, the Seller may,
from time to time before the Facility Termination Date, (i) request that the
Purchasers ratably make Funded Purchases.  Each Funded Purchase shall be made
ratably by the respective Purchaser Groups, and each Purchaser Group’s Ratable
Share of each Funded Purchase shall be made and funded (x) if such Purchaser
Group contains a Conduit Purchaser and such Conduit Purchaser elects (in its
sole discretion) to make and fund such portion of such Funded Purchase, by such
Conduit Purchaser, or (y) if such Purchaser Group does not contain a Conduit
Purchaser or if the Conduit Purchaser in such Purchaser Group declines (in its
sole discretion) to make or fund such portion of such Funded Purchase, by the
Committed Purchaser in such Purchaser Group and (ii) request that the LC Bank
issue or cause the issuance of Letters of Credit, in each case subject to the
terms hereof (each such purchase, reinvestment or issuance is referred to herein
as a “Purchase”).  Subject to Section 1.4(b) concerning reinvestments, at no
time will a Conduit Purchaser have any obligation to make a Purchase.  Each
Related Committed Purchaser severally hereby agrees, on the terms and subject to
the conditions hereof, to make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the Closing Date to (but excluding) the Facility
Termination Date, based on the applicable Purchaser Group’s Group Commitment
Percentage of each Purchase requested pursuant to Section 1.2(a) (and, in the
case of each Related Committed Purchaser, its Commitment Percentage of its
Purchaser Group’s Group Commitment Percentage of such Purchase) and, on the
terms of and subject to the conditions hereof, the LC Bank hereby agrees to
issue Letters of Credit in return for  (and each LC Participant hereby severally
agrees to make participation advances in connection with any draws under such
Letters of Credit equal to such LC Participant’s Pro Rata Share of such draws),
undivided percentage ownership interests with regard to the Purchased Interest
from the Seller from time to time from the date hereof to the Facility
Termination Date.  Notwithstanding anything set forth in this Section 1.1(a) or
otherwise herein to the contrary, under no circumstances shall any Purchaser
make any purchase (including, without limitation, any Funded Purchase deemed
requested by the Seller pursuant to Section 1.1(c) or 1.18(a)) or reinvestment
or the LC Bank issue any Letters of Credit hereunder, as applicable, if, after
giving effect to such Purchase:

 

(i)            any event has occurred and is continuing, or would result from
such Purchase, that constitutes a Termination Event or an Unmatured Termination
Event;

 

2

--------------------------------------------------------------------------------



 

(ii)           the aggregate outstanding Capital of such Purchaser, when added
to all other Capital of all other Purchasers in such Purchaser’s Purchaser
Group, would exceed (A) its Purchaser Group’s Group Commitment minus (B) the
related LC Participant’s Pro Rata Share of the LC Participation Amount;

 

(iii)          (x) the Aggregate Capital plus the LC Participation Amount would
exceed the Purchase Limit or (y) the LC Participation Amount would exceed the
aggregate of the Commitments of the LC Participants; or

 

(iv)          the Purchased Interest would exceed 100%.

 

The Seller may, subject to this paragraph (a) and the other requirements and
conditions herein, use the proceeds of any Purchase by the Purchasers hereunder
to satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by  the LC Bank and each such
LC Participant) pursuant to Section 1.18 below.

 

(b)           The Seller may, upon at least 10 days’ written notice to the
Administrator and each Purchaser Agent, terminate the purchase facility provided
hereunder in whole or reduce the Purchase Limit in whole or in part (but not
below the amount that would cause the sum of the Aggregate Capital plus the LC
Participation Amount to exceed the Purchase Limit or would cause the Group
Capital of any Purchaser Group to exceed its Group Commitment, in either case,
after giving effect to such reduction); provided that each partial reduction
shall be in the amount of at least $5,000,000, or an integral multiple of
$1,000,000 in excess thereof and that, unless terminated in whole, the Purchase
Limit shall in no event be reduced below $15,000,000.  In connection with each
such reduction of the Purchase Limit, the Commitment of each Purchaser and the
Group Commitment of each Purchaser Group shall automatically be ratably reduced
by a proportionate amount.  The Administrator shall advise the Purchaser Agents
of any notice received by it pursuant to this Section 1.1(b); it being
understood and agreed that no such termination of the purchase facility provided
hereunder shall be effective unless and until (i) if any Letters of Credit are
outstanding, the amount on deposit in the LC Collateral Account is at least
equal to the aggregate undrawn face amount of such Letters of Credit plus all
related fees to accrue through the stated expiration dates thereof (such fees to
accrue, as reasonably estimated by the LC Bank, the “LC Fee Expectation”),
(ii) the Aggregate Capital is reduced to zero and (iii) all other amounts then
owed to the Administrator, the Purchaser Agents and the Purchasers under the
Transaction Documents have been paid in full.

 

(c)           If there is a drawing under any Letter of Credit, the Seller
shall, on the applicable Drawing Date, automatically (and without the
requirement of any further action on the part of any Person hereunder) be deemed
to have requested a new Purchase from the Conduit Purchasers or Committed
Purchasers, as applicable, on such date, on the terms and subject to
satisfaction of the conditions hereof (other than conditions with respect to
notice and the minimum Purchase amount) in an aggregate amount equal to the
amount of such drawing.  Subject to the limitations on funding set forth in
paragraph (a) above (and the other requirements and conditions herein set forth
(other than conditions with respect to notice and minimum Purchase amount)), the
Conduit Purchasers or Committed Purchasers, as applicable, shall fund such
Purchase so requested and deliver the proceeds thereof directly to the
Administrator to be immediately distributed by the

 

3

--------------------------------------------------------------------------------



 

Administrator to the LC Bank.  If any of the conditions to the funding of such
Purchase are not satisfied on the applicable Drawing Date (other than conditions
with respect notice and the minimum Purchase amount), the Seller shall reimburse
the LC Bank for the full amount of the drawing under such Letter of Credit (out
of its own funds available therefor) in accordance with Section 1.18.

 

Section 1.2            Making Purchases.  (a) Each Funded Purchase (but not
reinvestment) of undivided percentage ownership interests with regard to the
Purchased Interest hereunder may be made on any day upon the Seller’s
irrevocable written notice in the form of Annex B-1 (each, a “Purchase Notice”)
delivered to the Administrator and each Purchaser Agent in accordance with
Section 6.2 (which notice must be received by the Administrator and each
Purchaser Agent before 2:00 p.m., New York City time) at least two Business Days
before the requested Purchase Date, which notice shall specify: (A) solely in
the case of a Funded Purchase, the amount requested to be paid to the Seller
(which amount shall not be less than $200,000 (or such lesser amount as agreed
to by the Administrator) and shall be in integral multiples of $100,000 in
excess thereof) with respect to each Purchaser Group in connection with such
Funded Purchase, (B) the date of such Funded Purchase (which shall be a Business
Day) and (C) the pro forma calculation of the Purchased Interest after giving
effect to the increase in the Aggregate Capital resulting from such Funded
Purchase.

 

(b)           On the date of each Funded Purchase (but not reinvestment or
issuance of a Letter of Credit) of undivided percentage ownership interests with
regard to the Purchased Interest hereunder, each applicable Conduit Purchaser or
Related Committed Purchaser, as the case may be, shall, upon satisfaction of the
applicable conditions set forth in Exhibit II, make available to the Seller in
same day funds, at such account as may be designated in writing by the Seller to
the Administrator and each Purchaser Agent from time to time, an amount equal to
the portion of Capital relating to the undivided percentage ownership interest
then being funded by such Purchaser.

 

(c)           Effective on the date of each Purchase, the Seller hereby sells
and assigns to the Administrator for the benefit of the Purchasers (ratably,
based on the Purchasers’ respective outstanding Capital plus its share of the LC
Participation Amount at such time after giving effect to such Purchase) an
undivided percentage ownership interest in: (i) each Pool Receivable then
existing, (ii) all Related Security with respect to such Pool Receivables, and
(iii) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security.

 

(d)           To secure all of the Seller’s obligations (monetary or otherwise)
under this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent, the Seller hereby grants to the Administrator
(for the benefit of the Secured Parties), a security interest in all of the
Seller’s right, title and interest (including any undivided interest of the
Seller) in, to and under all of the following, whether now or hereafter owned,
existing or arising: (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables, (iv) the Lock-Box Accounts and all amounts on deposit therein,
and all certificates and instruments, if any, from time to time evidencing such
Lock-Box Accounts and amounts on deposit therein, (v) the LC Collateral Account
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such LC

 

4

--------------------------------------------------------------------------------



 

Collateral Account and amounts on deposit therein, (vi) all rights (but none of
the obligations) of the Seller under the Purchase and Sale Agreement, (vii) all
proceeds of, and all amounts received or receivable under any or all of, the
foregoing and (viii) all of its other property (collectively, the “Pool
Assets”).  The Seller hereby authorizes the Administrator to file financing
statements naming the Seller as debtor or seller and describing as the
collateral covered thereby as “all of the debtor’s personal property or assets”
or words to that effect, notwithstanding that such wording may be broader in
scope than the collateral described in this Agreement.  The Administrator (on
behalf of the Secured Parties) shall have, with respect to the Pool Assets, and
in addition to all the other rights and remedies available to the Administrator,
the Purchasers and the Purchaser Agents, all the rights and remedies of a
secured party under any applicable UCC.  The Seller hereby acknowledges and
agrees that pursuant to the Prior Agreement, the Seller granted to the
Administrator a security interest in all of the Seller’s right, title and
interest in, to and under the Pool Assets (as defined in the Prior Agreement). 
The Seller hereby confirms such security interest and acknowledges and agrees
that such security interest is continuing and is supplemented and restated by
the security interest granted by the Seller pursuant to this Section 1.2(d).

 

(e)           Each Related Committed Purchaser’s obligations hereunder shall be
several, such that the failure of any Related Committed Purchaser to make a
payment in connection with any Funded Purchase hereunder, shall not relieve any
other Related Committed Purchaser of its obligation hereunder to make payment
for any Funded Purchase. Further, in the event any Related Committed Purchaser
fails to satisfy its obligation to make a Funded Purchase as required hereunder,
upon receipt of notice of such failure from the Administrator (or any relevant
Purchaser Agent), subject to the limitations set forth herein, the
non-defaulting Related Committed Purchasers in such defaulting Related Committed
Purchaser’s shall fund the defaulting Related Committed Purchaser’s Commitment
Percentage of the related Funded Purchase pro rata in proportion to their
relative remaining Commitment Percentages (determined without regard to the
Commitment Percentage of the defaulting Related Committed Purchaser; it being
understood that a defaulting Related Committed Purchaser’s Commitment Percentage
of any Funded Purchase shall be first funded by the Related Committed Purchasers
in such defaulting Related Committed Purchaser’s Purchaser Group and thereafter
if there are no other Related Committed Purchasers in such Purchaser Group or if
such other Related Committed Purchasers are also defaulting Related Committed
Purchasers, then such defaulting Related Committed Purchaser’s Commitment
Percentage of such Funded Purchase shall be funded by each other Purchaser Group
ratably and applied in accordance with this paragraph (e)). Notwithstanding
anything in this paragraph (e) to the contrary, no Related Committed Purchaser
shall be required to make a Funded Purchase pursuant to this paragraph for an
amount which would cause the aggregate Capital of such Related Committed
Purchaser (after giving effect to such Funded Purchase) to exceed its
Commitment.

 

Section 1.3            Purchased Interest Computation.  The Purchased Interest
shall be initially computed on the Closing Date.  Thereafter, until the Facility
Termination Date, the Purchased Interest shall be automatically recomputed (or
deemed to be recomputed) on each Business Day other than a Termination Day.  On
each Termination Day, the Purchased Interest shall be deemed to be 100%. The
Purchased Interest shall become zero on the Final Payout Date.

 

5

--------------------------------------------------------------------------------



 

Section 1.4            Settlement Procedures.

 

(a)           The collection of the Pool Receivables shall be administered by
the Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.

 

(b)           The Servicer shall, on each day on which Collections of Pool
Receivables are received (or deemed received) by the Seller or the Servicer in
accordance with this Agreement, including Section 1.4(g):

 

(i)            set aside and hold in trust (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the benefit of the Secured Parties, out of such Collections, an amount equal
to the sum of (i) the Aggregate Discount accrued through such day for each
Portion of Capital and not previously set aside, (ii) an amount equal to the
Fees accrued and unpaid through such day and (iii) an amount equal to the
Purchasers’ Share of the Servicing Fee accrued through such day and not
previously set aside;

 

(ii)           subject to Section 1.4(f), if such day is not a Termination Day,
remit to the Seller by wire transfer of immediately available funds to the
Seller, ratably, on behalf of the Purchasers, the remainder of such
Collections.  Such remainder shall, to the extent representing a return on the
Aggregate Capital, be automatically reinvested, ratably according to each
Purchaser’s Capital, in Pool Receivables and in the Related Security,
Collections and other proceeds with respect thereto; provided, however, that if,
after giving effect to any such reinvestment, (x) the Purchased Interest would
exceed 100%, or (y) the sum of the Aggregate Capital plus the LC Participation
Amount would exceed the Purchase Limit then in effect, then the Servicer shall
not remit such remainder to the Seller or reinvest, but shall set aside and hold
in trust for the Administrator (for the benefit of the Secured Parties) (and
shall, at the request of the Administrator, segregate in a separate account
approved by the Administrator) a portion of such Collections that, together with
the other Collections set aside pursuant to this paragraph, shall equal the
amount necessary to reduce the Purchased Interest to 100% or cause the sum of
the Aggregate Capital plus the LC Participation Amount not to exceed the
Purchase Limit, as the case may be (determined as if such Collections set aside
had been applied to reduce the Aggregate Capital or LC Participation Amount, as
applicable, at such time), which amount shall either (x) be deposited ratably to
each Purchaser Agent’s account (for the benefit of its related Purchasers) for
distribution and application or (y) be deposited in the LC Collateral Account,
in each case, as applicable, on the next Settlement Date in accordance with
Sections 1.4(c) and (d); provided, further, that (x) in the case of any
Purchaser that is a Conduit Purchaser, if such Purchaser has provided notice (a
“Declining Notice”) to its Purchaser Agent, the Administrator, and the Servicer
that such Purchaser (a “Declining Conduit Purchaser”) no longer wishes
Collections with respect to any Portion of Capital funded or maintained by such
Purchaser to be reinvested pursuant to this clause (ii), and (y) in the case of
any Purchaser that has provided notice (an “Exiting Notice”) to its Purchaser
Agent of its refusal, pursuant to Section 1.13, to extend the then-scheduled
Facility Termination Date hereunder (an “Exiting Purchaser”)

 

6

--------------------------------------------------------------------------------



 

then in either case set forth in subclauses (x) or (y), above, such Collections
shall not be reinvested and shall instead be held in trust for the benefit of
such Purchaser and applied in accordance with clause (iii) below;

 

(iii)          if such day is a Termination Day (or any day following the
provision of a Declining Notice or an Exiting Notice), set aside, segregate and
hold in trust for the benefit of the Secured Parties (and shall, at the request
of the Administrator, segregate in a separate account approved by the
Administrator) the entire remainder of such Collections (or in the case of a
Declining Conduit Purchaser or an Exiting Purchaser an amount equal to such
Purchaser’s ratable share of such Collections based on its Capital; provided,
that solely for the purpose of determining such Purchaser’s ratable share of
such Collections, such Purchaser’s Capital shall be deemed to remain constant
from the date of the provision of a Declining Notice or an Exiting Notice, as
the case may be, until the date such Purchaser’s Capital has been paid in full;
it being understood that if such day is also a Termination Day, such Declining
Conduit Purchaser’s or Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchaser in respect of this parenthetical
and thereafter Collections shall be set aside for such Purchaser ratably in
respect of its Capital (as recalculated)); and

 

(iv)          release to the Seller (subject to Section 1.4(f)), by wire
transfer of immediately available funds for its own account, any Collections in
excess of:  (w) amounts required to be reinvested in accordance with clause
(ii) plus (x) the amounts that are required to be set aside pursuant to clause
(i) above, pursuant to the proviso to clause (ii) above and pursuant to clause
(iii) above, plus (y) the Seller’s Share of the Servicing Fee accrued and unpaid
through such day and all reasonable and appropriate out-of-pocket costs and
expenses of the Servicer for servicing, collecting and administering the Pool
Receivables plus (z) all other amounts then due and payable by the Seller under
this Agreement to the Purchasers, the Purchaser Agents, the Administrator, and
any other Indemnified Party or Affected Person.

 

(c)           On each Settlement Date, the Servicer shall, in accordance with
the priorities set forth in Section 1.4(d), deposit into the account specified
by each Purchaser Agent Collections held for such Purchaser Agent (for the
benefit of its related Purchasers) pursuant to Section 1.4(b)(i) or 1.4(f) plus
the amount of Collections then held for such Purchaser Agent (for the benefit of
its related Purchasers) pursuant to Sections 1.4(b)(ii) and 1.4(b)(iii);
provided, that if Cloud Peak or an Affiliate thereof is the Servicer, such day
is not a Termination Day and the Administrator has not notified Cloud Peak (or
such Affiliate) that such right is revoked, Cloud Peak (or such Affiliate) may
retain the portion of the Collections set aside pursuant to
Section 1.4(b)(i) that represents the aggregate of the Purchasers’ Share of the
Servicing Fee.  Not later than 1 Business Day prior to each Settlement Date,
each Purchaser Agent will notify the Servicer by electronic mail of the amount
of Discount accrued with respect to each Portion of Capital during the related
Settlement Period.

 

(d)           The Servicer shall distribute the amounts described (and at the
times set forth) in Section 1.4(c), as follows:

 

(i)            if such distribution occurs on a day that is not a Termination
Day:

 

7

--------------------------------------------------------------------------------



 

(A)          first, if the Servicer has set aside amounts in respect of the
Servicing Fee pursuant to Section 1.4(b)(i) and has not retained such amounts
pursuant to Section 1.4(c), to the Servicer (payable in arrears on each
Settlement Date) in payment in full of the aggregate Purchasers’ Share of the
accrued Servicing Fees so set aside; and

 

(B)          second,  to each Purchaser Agent ratably according to the Discount
and Fees accrued during such Settlement Period (for the benefit of the relevant
Purchasers within such Purchaser Agent’s Purchaser Group) in payment in full of
all such accrued Discount with respect to each Portion of Capital maintained by
such Purchasers and all such accrued Fees owing to such Purchasers and their
respective related Secured Parties; it being understood that each Purchaser
Agent shall distribute such amounts to the Purchasers and related Secured
Parties within its Purchaser Group ratably according to Discount and Fees,
respectively; and

 

(ii)           if such distribution occurs on a Termination Day:

 

(A)          first, to the Servicer (if the Servicer is not Cloud Peak of an
Affiliate thereof), in payment in full of the Purchasers’ Share of all accrued
Servicing Fees;

 

(B)          second to each Purchaser Agent ratably (based on the aggregate
accrued and unpaid Discount and Fees payable to all Purchasers and their
respective related Secured Parties at such time) (for the benefit of the
relevant Purchasers and related Secured Parties in such Purchaser Agent’s
Purchaser Group) in payment in full of all accrued Discount with respect to each
Portion of Capital funded or maintained by the Purchasers within such Purchaser
Agent’s Purchaser Group and all accrued Fees;

 

(C)          third to each Purchaser Agent ratably according to the aggregate of
the Capital of each Purchaser in each such Purchaser Agent’s Purchaser Group
(for the benefit of the relevant Purchasers in such Purchaser Agent’s Purchaser
Group) in payment in full of each Purchaser’s Capital; it being understood that
each Purchaser Agent shall distribute the amounts described in the first, second
and third clauses of this Section 1.4(d)(ii) to the Purchasers within such
Purchaser Agent’s Purchaser Group ratably according to Discount, Fees and
Capital, respectively;

 

(D)          fourth, to the LC Collateral Account for the benefit of the LC Bank
and the LC Participants (x) the amount necessary to cash collateralize the LC
Participation Amount until the amount of cash collateral held in such LC
Collateral Account (other than amount representing LC Fee Expectation) equals
100% of the LC Participation Amount (determined as if such Collections had been
applied to reduce the aggregate outstanding amount of the LC Participation
Amount) and (y) if such day is a Termination Day of the type described in clause
(b) of the definition thereof or a Termination Event is continuing, an amount

 

8

--------------------------------------------------------------------------------



 

equal to the LC Fee Expectation at such time (or such portion thereof not
currently on deposit in the LC Collateral Account);

 

(E)           fifth, if the Aggregate Capital and accrued Aggregate Discount
with respect to each Portion of Capital for all Purchaser Groups have been
reduced to zero, and the aggregate of the Purchasers’ Share of all accrued
Servicing Fees payable to the Servicer have been paid in full, to each Purchaser
Agent ratably, based on the remaining amounts, if any, payable to each Purchaser
in such Purchaser Agent’s Purchaser Group (for the benefit of the relevant
Purchasers in such Purchaser Agent’s Purchaser Group), the Administrator and any
other Indemnified Party or Affected Person in payment in full of any other
amounts owed thereto by the Seller or the Servicer hereunder; and

 

(F)           sixth, to the Servicer (if the Servicer is Cloud Peak or an
Affiliate thereof) in payment in full of the aggregate of the Purchasers’ Share
of all accrued Servicing Fees.

 

After the Aggregate Capital, Aggregate Discount, Fees and Servicing Fees with
respect to the Purchased Interest, and any other amounts payable by the Seller
and the Servicer to each Purchaser Group, the Administrator or any other
Indemnified Party or Affected Person hereunder, have been paid in full, and
after an amount equal to 100% of the LC Participation Amount and the LC Fee
Expectation is on deposit in the LC Collateral Account, all additional
Collections with respect to the Purchased Interest shall be paid to the Seller
by wire transfer of immediately available funds for its own account.

 

(e)           For the purposes of this Section 1.4:

 

(i)            if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, discount or other adjustment made by the Seller or any
Affiliate of the Seller, or the Servicer or any Affiliate of the Servicer, or
any setoff or dispute between the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer and an Obligor, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment and shall (i) if such day is not a
Termination Day, hold any and all such amounts in trust for the benefit of the
Purchasers and their assigns and, on the following Settlement Date, apply such
amounts in accordance with this Section 1.4 or (ii) if such day is a Termination
Day, promptly, and in any event within one Business Day, pay any and all such
amounts in respect thereof to a Lock-Box Account for the benefit of the Secured
Parties pursuant to Section 1.4;

 

(ii)           if on any day any of the representations or warranties in
Sections 1(j) or 3(a) of Exhibit III is not true with respect to any Pool
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in full and shall immediately pay the amount of such
deemed Collection to a Lock-Box Account (or as otherwise directed by the
Administrator at such time) for the benefit of the Secured Parties and for
application pursuant to this Section 1.4 (Collections deemed to have been

 

9

--------------------------------------------------------------------------------



 

received pursuant to clause (i) or (ii) of this paragraph (e) are hereinafter
sometimes referred to as “Deemed Collections”);

 

(iii)          except as provided in clause (i) or (ii) otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables;

 

(iv)          if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof; and

 

(v)           if at any time before the Facility Termination Date the Seller is
deemed to have received any Deemed Collections, so long as no Termination Day
then exists, the Seller may satisfy its obligation to deliver the amount of such
Deemed Collections to a Lock-Box Account or hold such amount in trust and apply
it in accordance with this Section 1.4, as the case may be, by instead
recalculating (or being deemed to have recalculated) the Purchased Interest by
decreasing the Net Receivables Pool Balance by the amount of such Deemed
Collections, so long as such adjustment does not cause the Purchased Interest to
exceed 100%.

 

(f)            If at any time the Seller shall wish to cause the reduction of
Aggregate Capital (but not to commence the liquidation, or reduction to zero, of
the entire Aggregate Capital) the Seller may do so as follows:

 

(i)            the Seller shall give the Administrator, each Purchaser Agent and
the Servicer written notice in the form of Annex E (each, a “Paydown Notice”) at
least two Business Days prior to the date of such reduction and each such
Paydown Notice shall include, among other things, the amount of such proposed
reduction and the proposed date on which such reduction will commence;

 

(ii)           on the proposed date of the commencement of such reduction and on
each day thereafter, the Servicer shall cause Collections not to be reinvested
until the amount thereof not so reinvested shall equal the desired amount of
reduction; and

 

(iii)          the Servicer shall hold such Collections in trust for the benefit
of each Purchaser ratably according to its Capital, for payment to each such
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser) on
the next Settlement Date (or such other date as agreed to by the Administrator
and Seller) with respect to any Portions of Capital maintained by such Purchaser
immediately following the related current Settlement Period, and the Aggregate
Capital (together with the Capital of any related Purchaser) shall be deemed
reduced in the amount to be paid to such Purchaser (or its

 

10

--------------------------------------------------------------------------------



 

related Purchaser Agent for the benefit of such Purchaser) only when in fact
finally so paid;

 

provided, that:

 

(A)                               the amount of any such reduction shall be not
less than $100,000 for each Purchaser Group and shall be an integral multiple of
$100,000 in excess thereof, and unless reduced to zero, the entire Aggregate
Capital after giving effect to such reduction shall be not less than $1,000,000;
and

 

(B)                               with respect to any Portion of Capital, the
Seller shall choose a reduction amount, and the date of commencement thereof, so
that to the extent practicable such reduction shall commence and conclude in the
same Settlement Period.

 

(g)                                  The Servicer shall deliver a Daily Report
to the Administrator on any Business Day when the Administrator is then
exercising exclusive dominion and control over the Lock-Box Accounts.  Upon
receipt of such Daily Report, the Administrator shall promptly review such Daily
Report to determine if such Daily Report constitutes a Qualifying Interim
Report.  In the event that the Administrator reasonably determines that such
Daily Report constitutes a Qualifying Interim Report, so long as no Termination
Event or Unmatured Termination Event has occurred, the Administrator shall
promptly remit to the Servicer from the Lock-Box Accounts (or the LC Collateral
Account, if applicable) the lesser of (i) the amount identified on such
Qualifying Interim Report as Collections on deposit in the Lock-Box Accounts
and/or LC Collateral Account in excess of the amount necessary to (x) ensure
that the Purchased Interest does not exceed 100% and (y) pay all amounts that
will become payable (as estimated by the Administrator) on the next occurring
Settlement Date pursuant to Sections 1.4(c) and (d), and (ii) the aggregate
amount of available amounts then on deposit in the Lock-Box Accounts and the LC
Collateral Account.

 

Section 1.5                                    Fees.

 

(a)                                 The Seller shall pay to the Administrator,
LC Bank, Structuring Agent, Purchaser Agents and Purchasers certain fees in the
amounts and on the dates set forth in one or more fee letter agreements, in each
case entered into from time to time by and among the Seller, (the Servicer if
applicable) and the applicable Purchaser Agent and/or the Administrator (as any
such fee letter agreement may be amended, restated, supplemented or otherwise
modified from time to time, each, a “Fee Letter”).

 

(b)                                 In consideration of the facility provided
pursuant to this Agreement, the Seller hereby agrees to pay the following fees:

 

(i)                                     to each Purchaser Agent, a “Commitment
Fee” for each day in an amount equal to the product of (i) 75 basis points,
multiplied by (ii) the excess, if any, of (A) such Purchaser Group’s Group
Commitment on such day, over (B) the sum of (1) the aggregate outstanding
Capital of all Purchasers in such Purchaser Group on such day, plus (2) the Pro
Rata Share of the LC Participation Amount of all LC Participants in such
Purchaser Group on such day, multiplied by (iii) 1/360, which Commitment Fee
shall accrue on each day from the Closing Date to (but excluding) the Final
Payout Date, and

 

11

--------------------------------------------------------------------------------



 

Commitment Fees accrued during any Settlement Period shall be due and payable in
arrears on the first Settlement Date following such Settlement Period; provided
that all accrued and unpaid Commitment Fees shall be due and payable on the
Final Payout Date;

 

(ii)                                  to each Purchaser Agent, a “Drawn Fee” for
each day in an amount equal to the product of (i) 300 basis points, multiplied
by (ii) the aggregate outstanding Capital of all Purchasers in such Purchaser
Group on such day, multiplied by (iii) 1/360, which Drawn Fee shall accrue on
each day from the Closing Date to (but excluding) the Final Payout Date, and
Drawn Fees accrued during any Settlement Period shall be due and payable in
arrears on the first Settlement Date following such Settlement Period; provided
that all accrued and unpaid Drawn Fees shall be due and payable on the Final
Payout Date;

 

(iii)                               to each Purchaser Agent, an “LC
Participation Fee” for each day in an amount equal to the product of (i) 300
basis points, multiplied by (ii) the Pro Rata Share of the LC Participation
Amount of all LC Participants in such Purchaser Group on such day, multiplied by
(iii) 1/360, which LC Participation Fee shall accrue on each day from the
Closing Date to (but excluding) the Final Payout Date, and LC Participation Fees
accrued during any Settlement Period shall be due and payable in arrears on the
first Settlement Date following such Settlement Period; provided that all
accrued and unpaid LC Participation Fees shall be due and payable on the Final
Payout Date;

 

(iv)                              to each Purchaser Agent, a “Default LC
Participation Fee” (which, for the avoidance of doubt, is in addition to the LC
Participant Fee) for each day while a Termination Event exists, equal to the
product of (i) 2.00% (200 basis points), multiplied by (ii) the Pro Rata Share
of the LC Participation Amount of all LC Participants in such Purchaser Group on
such day, multiplied by (iii) 1/360, which Default LC Participation Fee shall
accrue on each day while a Termination Event exists from the Closing Date until
the Final Payout Date and shall be payable in arrears on each Settlement Date
for the prior Settlement Period and on the Final Payout Date; and

 

Section 1.6                                    Payments and Computations, Etc.

 

(a)                                 All amounts to be paid or deposited by the
Seller or the Servicer hereunder or under any other Transaction Document shall
be made without reduction for offset or counterclaim and shall be paid or
deposited no later than 3:00 p.m. (New York City time) on the day when due in
same day funds to the account for each Purchaser maintained by the applicable
Purchaser Agent (or such other account as may be designated from time to time by
such Purchaser Agent to the Seller and the Servicer).  All amounts received
after 3:00 p.m. (New York City time) will be deemed to have been received on the
next Business Day. Except as expressly set forth herein, each Purchaser Agent
shall distribute the amounts paid to it hereunder for the benefit of the
Purchasers in its Purchaser Group to the Purchasers within its Purchaser Group
ratably (x) in the case of such amounts paid in respect of Discount and Fees,
according to the Discount and Fees payable to such Purchasers and (y) in the
case of such amounts paid in respect of Capital (or in respect of any other
obligations other than Discount and Fees), according to the outstanding Capital
funded by such Purchasers.

 

12

--------------------------------------------------------------------------------



 

(b)                                 The Seller or the Servicer, as the case may
be, shall, to the extent permitted by law, pay interest on any amount not paid
or deposited by the Seller or the Servicer, as the case may be, when due
hereunder, at an interest rate per annum equal to the sum of 2.00% per annum
plus the greater of the Base Rate at such time and the Euro-Rate or LMIR (as
applicable to such Purchaser pursuant to the definition of the Alternate Rate)
at such time, payable on demand.

 

(c)                                  All computations of interest under
Section 1.6(b) and all computations of Discount, Fees and other amounts
hereunder shall be made on the basis of a year of 360 (or 365 or 366, as
applicable, with respect to Discount or other amounts calculated by reference to
the Base Rate) days for the actual number of days elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

 

Section 1.7                                    Increased Costs.  (a) If after
the Initial Closing Date the Administrator, any Purchaser Agent, any Purchaser,
any Liquidity Provider or any other Program Support Provider or any of their
respective Affiliates (each an “Affected Person”) reasonably determines that any
Change in Law affects or would affect the amount of capital required or expected
to be maintained by such Affected Person, and such Affected Person determines
that the amount of such capital is increased by or based upon the existence of
any commitment to make purchases of (or otherwise to maintain the investment in)
Pool Receivables or to issue or maintain any such Letter of Credit or any
related liquidity facility, credit enhancement facility and other commitments of
the same type, then, upon demand by such Affected Person or its related
Purchaser Agent (with a copy to the Administrator), the Seller shall promptly
pay to the related Purchaser Agent, for the account of such Affected Person,
from time to time as specified by such Affected Person or its related Purchaser
Agent, additional amounts sufficient to compensate such Affected Person for such
increased costs in the light of such circumstances, to the extent that such
Affected Person reasonably determines such increase in capital to be allocable
to the existence of any of such commitments.

 

(b)                                 If due to any Change in Law, there shall be
any increase after the Initial Closing Date in the cost to any Affected Person
of agreeing to purchase or purchasing, or maintaining the ownership of, the
Purchased Interest (or its portion thereof and including, without limitation,
funding or maintaining its Capital or issuing or maintaining any Letter of
Credit), then, upon demand by such Affected Person, the Seller shall promptly
pay to such Affected Person, from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person for
such increased costs.

 

(c)                                  A certificate of an Affected Person (or its
related Purchaser Agent) setting forth the amount or amounts necessary to
compensate such Affected Person as specified in clause (a) or (b) of this
Section and delivered to the Seller and the Administrator, shall be conclusive
absent manifest error.  The Seller shall pay such Affected Person’s related
Purchaser Agent (for the account of such Affected Person) the amount shown as
due on the first Settlement Date occurring after the Seller’s receipt of such
certificate.

 

(d)                                 Failure or delay on the part of any Affected
Person to demand compensation pursuant to this Section 1.7 shall not constitute
a waiver of such Affected Person’s right to

 

13

--------------------------------------------------------------------------------



 

demand such compensation; provided that the Seller shall not be required to
compensate an Affected Person pursuant to this Section for any increased costs
or reductions incurred more than 270 days prior to the date that such Affected
Person, notifies the Seller of the Change in Law giving rise to such increased
costs or reductions and of such Affected Person’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 1.8                                    Requirements of Law.  (a) If,
after the date hereof, any Affected Person determines that any Change in Law:

 

(i)                                     does or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, purchases, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Affected Person that are not
otherwise included in the determination of the Euro-Rate or LMIR hereunder; or

 

(ii)                                  does or shall impose on such Affected
Person any other condition;

 

and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator or as a Purchaser Agent, agreeing to
purchase or purchasing or maintaining the ownership of undivided percentage
ownership interests with regard to the Purchased Interest (or interests
therein), any Portion of Capital or any Letter of Credit, or (B) to reduce any
amount receivable hereunder (whether directly or indirectly), then, in any such
case, upon demand by such Affected Person, the Seller shall promptly pay to such
Affected Person additional amounts necessary to compensate such Affected Person
for such additional cost or reduced amount receivable.  All such amounts shall
be payable as incurred.  A certificate as to such amounts submitted to the
Seller and the Administrator by such Affected Person shall be conclusive and
binding for all purposes, absent manifest error.

 

(b)                                 A certificate of an Affected Person (or its
related Purchaser Agent) setting forth the amount or amounts necessary to
compensate such Affected Person as specified in clause (a) of this Section and
delivered to the Seller and the Administrator, shall be conclusive absent
manifest error.  The Seller shall pay such Affected Person’s related Purchaser
Agent (for the account of such Affected Person) the amount shown as due on each
Settlement Date occurring after the Seller’s receipt of such certificate.

 

(c)                                  Failure or delay on the part of any
Affected Person to demand compensation pursuant to this Section 1.8 shall not
constitute a waiver of such Affected Person’s right to demand such compensation;
provided that the Seller shall not be required to compensate an Affected Person
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Affected Person, notifies the Seller
of the Change in Law giving rise to such increased costs or reductions and of
such Affected Person’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

14

--------------------------------------------------------------------------------



 

Section 1.9                                    Funding Losses.

 

(a)                                 The Seller will compensate each Purchaser in
accordance with the terms of this Section 1.8 for all losses, expenses and
liabilities (including any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such
Purchaser in order to fund or maintain any Portion of Capital hereunder, but
expressly excluding any foregone Drawn Fees (as defined in Section 1.5(b)(ii)))
as a result of (i) any repayment (in whole or in part) of any Portion of Capital
of such Purchaser on any day other than a Settlement Date or (ii) any Funded
Purchase not being completed by the Seller in accordance with its request
therefor pursuant to Section 1.2.  Such losses, expenses and liabilities will
include the amount, if any, by which (A) the additional Discount that would have
accrued had such repayment or failure to Purchase not have occurred, exceeds
(B) the income, if any, received by the applicable Purchaser.

 

(b)                                 A certificate of a Purchaser (or its related
Purchaser Agent) setting forth the amount or amounts necessary to compensate
such Purchaser as specified in clause (a) of this Section and delivered to the
Seller and the Administrator, shall be conclusive absent manifest error.  The
Seller shall pay such Purchaser’s related Purchaser Agent (for the account of
such Purchaser) the amount shown as due on each Settlement Date occurring after
the Seller’s receipt of such certificate.

 

Section 1.10                             Taxes.  The Seller agrees that:

 

(a)                                 Any and all payments by the Seller under
this Agreement and any other Transaction Document shall be made free and clear
of and without deduction for any Taxes or Other Taxes; provided, however, that
such payments shall exclude (i) overall income, franchise or branch profits
taxes, in either case, imposed on the Person receiving such payment by the
Seller hereunder by the jurisdiction under whose laws such Person is organized,
the jurisdiction of such Person’s principal place of business or the
jurisdiction in which such Person holds its undivided percentage ownership
interest in the Purchased Interest, or any political subdivision thereof,
(ii) any U.S. Federal withholding tax imposed on amounts payable to or for the
account of such Person with respect to the Purchased Interest pursuant to a law
in effect on the date on which (x) such Person acquires such interest in the
Purchased Interest or (y) such Person changes its office through which it owns
the Purchased Interest, except in each case to the extent that, pursuant to
Section 1.10, amounts with respect to such Taxes were payable either to such
Person’s assignor immediately before such Person became a party hereto or to
such Person immediately before it changed its office through which it owns such
interest in the Purchased Interest,  and (iii) any withholding tax imposed by
FATCA (all such Taxes described in clauses (i), (ii) and (iii) shall be referred
to as “Excluded Taxes” and all such Taxes imposed on payments by the Seller
under this Agreement and any other Transaction Document,other than Excluded
Taxes,  shall hereinafter be referred to as “Indemnified Taxes”).  If the Seller
shall be required by law to deduct any Indemnified Taxes from or in respect of
any sum payable hereunder to any Purchaser, any Liquidity Provider, Program
Support Provider or the Administrator, then the sum payable shall be increased
by the amount necessary to yield to such Person (after payment of all
Indemnified Taxes) an amount equal to the sum it would have received had no such
deductions been made.

 

15

--------------------------------------------------------------------------------



 

(b)                                 Whenever any Indemnified Taxes are payable
by the Seller, as promptly as possible thereafter, the Seller shall send to the
Administrator for its own account or for the account of any Purchaser or any
Liquidity Provider or other Program Support Provider, as the case may be, a
certified copy of an original official receipt showing payment thereof or such
other evidence of such payment as may be available to the Seller and acceptable
to the taxing authorities having jurisdiction over such Person.  If the Seller
fails to pay any Indemnified Taxes when due to the appropriate taxing authority
or fails to remit to the Administrator the required receipts or other required
documentary evidence, the Seller shall indemnify the Administrator and/or any
other Affected Person, as applicable, for any incremental Taxes, interest or
penalties that may become payable by such party as a result of any such failure.

 

(c)                                  The Seller shall indemnify each Affected
Person within ten Business Days after written demand therefor, for the full
amount of any Indemnified Taxes paid by such  Affected Person on or with respect
to any payment by or on account of any obligation of the Seller hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 1.10) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  None of Sections 1.7, 1.8, 3.1, 3.2 or 6.4(a) shall
apply to Taxes, which shall be governed exclusively by this Section 1.10.

 

(d)                                 If an Affected Person requests
indemnification or repayment under this Section 1.10, a certificate describing
such amounts shall be submitted to the Seller and the applicable Purchaser Agent
by such Affected Person and shall be conclusive and binding for all purposes,
absent manifest error.

 

(e)                                  (i) Any Affected Person that is entitled to
an exemption from or reduction of withholding tax with respect to payments under
this Agreement shall deliver to the Seller and the Administrator, at the time or
times reasonably requested by the Seller or the Administrator, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by the Seller or the Administrator as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any 
Affected Person, if reasonably requested by the Seller or the Administrator,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Seller or the Administrator as will enable the
Seller or the Administrator to determine whether or not such Affected Person is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation required to be delivered by the applicable Affected Person
pursuant to the terms of clause (ii) below) shall not be required if in such
Affected Person’s reasonable judgment such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.

 

(ii) Without limiting the generality of the foregoing, each Affected Person
shall deliver to the Seller and the Administrator on or prior to the date on
which such Affected Person, becomes a party to this Agreement (and from time to
time thereafter upon the expiration or invalidity of any of the certificates or
IRS forms described below or upon the request of the Seller or the
Administrator), two (2) original copies of whichever of the following is
applicable:

 

16

--------------------------------------------------------------------------------



 

(A)       duly completed and executed IRS Form W-8BEN-E or IRS Form W-8BEN, as
applicable (or successor form) establishing eligibility for benefits of an
income tax treaty to which the United States is a party or that such party is
not subject to deduction or withholding of United States federal income tax,

 

(B) duly completed and executed IRS Form W-8ECI (or successor form),
establishing that such party is not subject to deduction or withholding of
United States federal income tax,

 

(C) in the case of a party claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) duly executed
certificate to the effect that such Affected Person is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Seller within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code, and (y) duly completed and
executed IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable (or successor
form),

 

(D) duly completed and executed IRS Form W-8IMY (or successor form), accompanied
by appropriate attachments from each beneficial owners that either (a) satisfies
one of the clauses (A) through (C) above, or (b) is a duly completed and
executed IRS Form W-9 (or successor form), or

 

(E) IRS Form W-9 (or successor form), establishing that such party is not
subject to backup withholding or information reporting requirements.

 

Notwithstanding any other provisions of this paragraph, any Affected Person
shall not be required to deliver any form or certificate pursuant to this
subparagraph (ii) that such Affected Person, is not legally able to deliver.

 

(iii) If a payment made to a Affected Person under any Transaction Document
would be subject to U.S. Federal income withholding tax imposed by FATCA, such
Affected Person shall deliver to Seller and the Administrator, at the time or
times prescribed by law and at such time or times reasonably requested by Seller
or the Administrator, such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Seller or the Administrator as
may be necessary for Seller and the Administrator to comply with their
obligations under FATCA and to determine that such Affected Person has complied
with such Affected Person’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(iii), “FATCA” shall include any amendments made to FATCA after the Initial
Closing Date.

 

(f)                                   If an Affected Person determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Seller or with respect to which the
Seller has paid additional amounts pursuant to this Section 1.10, it shall pay
over such refund to the Seller (but only to the extent of indemnity payments
made, or additional amounts paid, by the Seller under this Section 1.10 with
respect to the Taxes or Other Taxes

 

17

--------------------------------------------------------------------------------



 

giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of the Affected Person, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Seller, upon the request of such Affected Person,
agrees to repay the amount paid over to the Seller (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to such
Affected Person in the event such Affected Person is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (f), in no event will any Affected Person be required to pay any
amount to the Seller pursuant to this clause (f) the payment of which would
place such Affected Person in a less favorable net after-Tax position than such
Affected Person would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This Section 1.10 shall
not be construed to require any Affected Person to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Seller or any other Person.

 

Section 1.11                             Inability to Determine Euro-Rate or
LMIR. (a)  If the Administrator (or any Purchaser Agent) determines before the
first day of any Settlement Period (or solely with respect to LMIR, on any day)
(which determination shall be final and conclusive) that, by reason of
circumstances affecting the interbank eurodollar market generally, (i) deposits
in dollars (in the relevant amounts for such Settlement Period) are not being
offered to banks in the interbank eurodollar market for such Settlement Period,
(ii) adequate means do not exist for ascertaining the Euro-Rate or LMIR for such
Settlement Period (or portion thereof) or (iii) the Euro-Rate or LMIR does not
accurately reflect the cost to any Purchaser (as determined by the related
Purchaser or the applicable Purchaser Agent) of maintaining any Portion of
Capital during such Settlement Period (or portion thereof), then the
Administrator shall give notice thereof to the Seller.  Thereafter, until the
Administrator or such Purchaser Agent notifies the Seller that the circumstances
giving rise to such suspension no longer exist, (a) no Portion of Capital shall
be funded at the Alternate Rate determined by reference to the Euro-Rate or LMIR
and (b) the Discount for any outstanding Portions of Capital then funded at the
Alternate Rate determined by reference to the Euro-Rate or LMIR shall, on the
last day of the then current Settlement Period (or solely with respect to LMIR,
immediately), be converted to the Alternate Rate determined by reference to the
Base Rate.

 

(b)                                 If, on or before the first day of any
Settlement Period (or solely with respect to LMIR, on any day), the
Administrator shall have been notified by any Affected Person that such Affected
Person has determined (which determination shall be final and conclusive) that
any Change in Law, or compliance by such Affected Person with any Change in Law,
shall make it unlawful or impossible for such Affected Person to fund or
maintain any Portion of Capital at the Alternate Rate and based upon the
Euro-Rate or LMIR, the Administrator shall notify the Seller thereof.  Upon
receipt of such notice, until the Administrator notifies the Seller that the
circumstances giving rise to such determination no longer apply, (a) no Portion
of Capital shall be funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate or
LMIR shall be converted to the Alternate Rate determined by reference to the
Base Rate either (i) on the last day of the then current Settlement Period (or
solely with respect to LMIR, immediately) if such Affected Person may lawfully
continue to maintain such Portion of Capital at the Alternate Rate determined by
reference to the Euro-Rate or LMIR to such day, or (ii) immediately, if such
Affected Person may not lawfully continue to

 

18

--------------------------------------------------------------------------------



 

maintain such Portion of Capital at the Alternate Rate determined by reference
to the Euro-Rate or LMIR to such day.

 

Section 1.12                             Mitigation Obligations.

 

If any Purchaser requests compensation under Sections 1.7 or 1.8, or if the
Seller is required to pay any additional amount to any Purchaser or any
Governmental Authority for the account of any Purchaser pursuant to
Section 1.10, then such Purchaser shall use reasonable efforts to designate a
different lending office for funding or booking its Purchases hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Purchaser, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
1.7, 1.8 or 1.10, as the case may be, in the future and (ii) would not subject
such Purchaser to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Purchaser.  The Seller hereby agrees to pay all
reasonable costs and expenses incurred by any Purchaser in connection with any
such designation or assignment.

 

Section 1.13                             Extension of Termination Date.

 

Provided that no Termination Event or Unmatured Termination Event has occurred
and is continuing, the Seller may request, in a written notice given to the
Administrator and each Purchaser Agent not less than 60 days and not more than
120 days prior to the then current Facility Termination Date, that the date set
forth in clause (a) of the then-current definition of “Facility Termination
Date” be extended to the date that is 364 days after such then-current date.  In
the event that the Purchasers are all agreeable to such extension, the
Administrator shall so notify the Seller and the Servicer in writing (it being
understood that the Purchasers may accept or decline such a request in their
sole discretion and on such terms as they may elect) not less than 30 days prior
to the then current Facility Termination Date and the Seller, the Servicer, the
Administrator, the Purchaser Agents and the Purchasers shall enter into such
documents as the Purchasers may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by the Purchasers, the
Administrator and the Purchaser Agents in connection therewith (including
reasonable Attorney Costs) shall be paid by the Seller.  In the event any
Purchaser declines the request for such extension, such Purchaser (or the
applicable Purchaser Agent on its behalf) shall so notify the Administrator and
the Administrator shall so notify the Seller of such determination; provided,
that the failure of the Administrator to notify the Seller of the determination
to decline such extension shall not affect the understanding and agreement that
the applicable Purchasers shall be deemed to have refused to grant the requested
extension in the event the Administrator fails to affirmatively notify the
Seller, in writing, of their agreement to accept the requested extension.

 

Section 1.14                             Intended Tax Treatment.  All parties to
this Agreement covenant and agree to treat any Purchase under this Agreement as
debt for all federal income tax purposes (the “Intended Tax Treatment”). All
parties to this Agreement agree not to take any position on any tax return
inconsistent with the Intended Tax Treatment.

 

Section 1.15                             Letters of Credit.  Subject to the
terms and conditions hereof and the satisfaction of the applicable conditions
set forth in Exhibit II, the LC Bank shall issue or cause the issuance of
Letters of Credit (“Letters of Credit”) on behalf of the Seller, an Originator
or an

 

19

--------------------------------------------------------------------------------



 

Affiliate of an Originator which is (x) a wholly owned Subsidiary of Cloud Peak
and (y) acceptable to the applicable LC Bank in its sole discretion in favor of
such beneficiaries as the Seller may approve); provided, however, that, for the
avoidance of doubt, the LC Bank’s obligation to issue a Letter of Credit  shall
be subject in all respects to the limitations set forth in Section 1.1(a). 
Discount shall accrue on all amounts drawn under Letters of Credit for each day
on and after the applicable Drawing Date so long as such drawn amounts shall
have not been reimbursed to the LC Bank pursuant to the terms hereof.  Letters
of Credit that have not been drawn upon shall not accrue Discount.

 

Section 1.16                             Issuance of Letters of Credit.

 

(a)                                 The Seller may request the LC Bank, upon two
(2) Business Days’ prior written notice submitted on or before 1:00 p.m., New
York time, to issue a Letter of Credit by delivering to the Administrator a
letter of credit application (the “Letter of Credit Application”), substantially
in the form of Annex J attached hereto and an Issuance Notice, substantially in
the form of Annex B-2 (each, an “Issuance Notice”), in each case completed to
the satisfaction of the Administrator and the LC Bank; and, such other
certificates, documents and other papers and information as the Administrator
and LC Bank may reasonably request.  The Seller also has the right to give
instructions and make agreements with respect to any Letter of Credit
Application and the disposition of documents, and to agree with the
Administrator upon any amendment, extension or renewal of any Letter of Credit.

 

(b)                                 Each Letter of Credit shall (i) provide for
the payment of sight drafts or other written demands for payment when presented
for honor thereunder in accordance with the terms thereof and when accompanied
by the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the date in clause (a) of the definition of “Facility Termination Date”.  The
terms of each Letter of Credit may include customary “evergreen” provisions
providing that such Letter of Credit’s expiry date shall automatically be
extended for additional periods not to exceed twelve (12) months unless, not
less than thirty (30) days (or such longer period as may be specified in such
Letter of Credit) (the “Notice Date”) prior to the applicable expiry date, the
LC Bank delivers written notice to the beneficiary thereof declining such
extension; provided, however, that if (x) any such extension would cause the
expiry date of such Letter of Credit to occur after the date that is twelve (12)
months after the date in clause (a) of the definition of “Facility Termination
Date” or (y) the LC Bank determines that any condition precedent (including,
without limitation, those set forth in Section 1.1(a) or Exhibit II) to issuing
such Letter of Credit hereunder is not satisfied (other than any such condition
requiring the Seller to submit an Issuance Notice or Letter of Credit
Application in respect thereof), then the LC Bank, in the case of clause
(x) above, may (or at the written direction of any LC Participant, shall) or, in
the case of clause (y) above, shall, use reasonable efforts in accordance with
(and to the extent permitted by) the terms of such Letter of Credit to prevent
the extension of such expiry date (including notifying the Seller and the
beneficiary of such Letter of Credit in writing prior to the Notice Date that
such expiry date will not be so extended).  Each Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, and any
amendments or revisions thereof adhered to by the LC Bank or the International
Standby Practices (ISP98-International Chamber of Commerce Publication Number

 

20

--------------------------------------------------------------------------------



 

590), and any amendments or revisions thereof adhered to by the LC Bank, as
determined by the LC Bank.

 

(c)                                  Immediately upon the issuance by the LC
Bank of any Letter of Credit (or any amendment to a Letter of Credit increasing
the amount thereof), the LC Bank shall be deemed to have sold and transferred to
each LC Participant, and each LC Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the LC Bank, without
recourse or warranty, an undivided interest and participation, to the extent of
such LC Participant’s Pro Rata Share, in such Letter of Credit, each drawing
made thereunder and the obligations of the Seller hereunder with respect
thereto, and any security therefor or guaranty pertaining thereto. Upon any
change in the Commitments or Pro Rata Shares of the LC Participants pursuant to
this Agreement, it is hereby agreed that, with respect to all outstanding
Letters of Credit and unreimbursed drawings thereunder, there shall be an
automatic adjustment to the participations pursuant to this Section 1.16(c) to
reflect the new Pro Rata Shares of the assignor and assignee LC Participant or
of all LC Participants with Commitments, as the case may be.  In the event that
the LC Bank makes any payment under any Letter of Credit and the Seller shall
not have reimbursed such amount in full to the LC Bank pursuant to
Section 1.18(a), each LC Participant shall be obligated to make Participation
Advances with respect to such Letter of Credit in accordance with
Section 1.18(b).

 

Section 1.17                             Requirements For Issuance of Letters of
Credit.  The Seller hereby authorizes and directs the LC Bank to name the
Seller, an Originator or an Affiliate of an Originator for whose benefit a
Letter of Credit has been issued in accordance with Section 1.15 as the
“Applicant” or “Account Party” of such Letter of Credit.

 

Section 1.18                             Disbursements, Reimbursement.

 

(a)                                 In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the LC Bank
will promptly notify the Administrator, each Purchaser Agent and the Seller of
such request and of any funding thereunder. On the date that an amount is paid
by the LC Bank under any Letter of Credit (each such date, a “Drawing Date”),
the Seller shall be deemed to have requested that a Funded Purchase in an amount
equal to the amount so paid by the LC Bank be made by the Purchasers in the
Purchaser Group for the LC Bank and the LC Participants to be disbursed on the
Drawing Date under such Letter of Credit in accordance with Section 1.1(c).  In
the event that the conditions precedent to making a Purchase are satisfied on
such Drawing Date, the applicable Purchasers shall make a Funded Purchase in
accordance with (and subject to the terms of) Section 1.1(c). The proceeds of
each such Funded Purchase shall be delivered directly to the Administrator to be
immediately distributed by the Administrator to the LC Bank.

 

(b)                                 If any Funded Purchase described in the
preceding clause (a) cannot be made because the conditions precedent to such
Purchase are not satisfied, the Seller shall (out of its own funds available
therefor) reimburse the LC Bank (such obligation to reimburse the LC Bank, a
“Reimbursement Obligation”) by 2:00 p.m., New York time on the applicable
Drawing Date (or, if notice of the Drawing Date is not received by the Seller by
10:00 a.m., New York time on the Drawing Date, by 2:00 p.m., New York time on
the first Business Day after such notice is received by the Seller) in an amount
equal to the positive difference between (x) the

 

21

--------------------------------------------------------------------------------



 

amount so paid by the LC Bank and not repaid in accordance with clause (a) above
and (y) the amount of available funds on deposit in the LC Collateral Account.
Available funds on deposit in the LC Collateral Account shall be applied by the
Administrator to satisfy the Reimbursement Obligation in respect of such drawing
or a portion thereof. In the event the Seller fails to so reimburse the LC Bank
for the full amount of any drawing under any Letter of Credit when and as
required hereunder, the LC Bank will promptly notify each LC Participant thereof
whereupon (i) each LC Participant shall upon receipt of such notice make
available to the LC Bank a participation advance in immediately available funds
equal to its Pro Rata Share of the amount of the drawing (a “Participation
Advance”), whereupon the LC Participants shall each be deemed to have made a
Purchase in that amount. If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by 2:00 p.m. (New York City time) on the Drawing Date, then interest
shall accrue on such LC Participant’s obligation to make such payment, from the
Drawing Date to the date on which such LC Participant makes such payment (i) at
a rate per annum equal to the Federal Funds Rate during the first three days
following the Drawing Date and (ii) at a rate per annum equal to the Base Rate
on and after the fourth day following the Drawing Date. The LC Bank will
promptly give notice to each LC Participant of the occurrence of the Drawing
Date, but failure of the LC Bank to give any such notice on the Drawing Date or
in sufficient time to enable any LC Participant to effect such payment on such
date shall not relieve such LC Participant from its obligation under this clause
(b). Each LC Participant’s Commitment shall continue until the Final Payout
Date.  No Participation Advance by any LC Participant shall reduce the then
outstanding Reimbursement Obligation owed by the Seller to the LC Bank.

 

(c)                                  Any notice given by the LC Bank pursuant to
this Section 1.18 may be oral if promptly confirmed in writing; provided that
the lack of such a prompt written confirmation shall not affect the
conclusiveness or binding effect of such oral notice.

 

Section 1.19                             Repayment of Participation Advances.

 

(a)                                 Upon (and only upon) receipt by the LC Bank
for its account of immediately available funds from or for the account of the
Seller (i) in reimbursement of any payment made by the LC Bank under a Letter of
Credit with respect to which any LC Participant has made a Participation Advance
to the LC Bank or (ii) in payment of Discount on the Purchases made or deemed to
have been made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit) its share of such funds, in
the same funds as those received by the LC Bank; it being understood, that the
LC Bank shall retain a ratable amount of such funds that were not the subject of
any payment in respect of such Letter of Credit by any LC Participant.

 

(b)                                 If the LC Bank is required at any time to
return to the Seller, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of the payments made by the
Seller to the LC Bank pursuant to this Agreement in reimbursement of a payment
made under the Letter of Credit or interest or fee thereon, each LC Participant
shall, on demand of the LC Bank, forthwith return to the LC Bank the amount of
its Pro Rata Share of any amounts so returned by the LC Bank plus interest at
the Federal Funds Rate, from the date the

 

22

--------------------------------------------------------------------------------



 

payment was first made to such LC Participant through, but not including, the
date the payment is returned by such LC Participant.

 

Section 1.20                             Documentation; Documentary and
Processing Charges.  The Seller agrees to be bound by the terms of the Letter of
Credit Application and by the LC Bank’s written regulations and customary
practices relating to letters of credit. In the event of a conflict between the
Letter of Credit Application and this Agreement, this Agreement shall govern. 
Except in the case of gross negligence or willful misconduct, the LC Bank shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.  In
addition to any other fees or expenses owing under the Fee Letter or any other
Transaction Document or otherwise pursuant to any Letter of Credit Application,
the Seller shall pay to the LC Bank for its own account it standard and
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Such customary fees
shall be payable in arrears on each Settlement Date for the prior Settlement
Period and on the Final Payout Date and shall be nonrefundable.

 

Section 1.21                             Determination to Honor Drawing
Request.  In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, the LC Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

 

Section 1.22                             Nature of Participation and
Reimbursement Obligations.  Each LC Participant’s obligation in accordance with
this Agreement to make Participation Advances as a result of a drawing under a
Letter of Credit, and the obligations of the Seller to reimburse the LC Bank
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Article I under all circumstances, including the following circumstances:

 

(a)                                 any set-off, counterclaim, recoupment,
defense or other right which such LC Participant may have against the LC Bank,
the Administrator, the Purchaser Agents, the Purchasers, the Seller, the
Servicer, an Originator, the Performance Guarantor or any other Person for any
reason whatsoever;

 

(b)                                 the failure of the Seller or any other
Person to comply with the conditions set forth in this Agreement for the making
of a purchase, reinvestments, requests for Letters of Credit or otherwise, it
being acknowledged that such conditions are not required for the making of
Participation Advances hereunder;

 

(c)                                  any lack of validity or enforceability of
any Letter of Credit or any set-off, counterclaim, recoupment, defense or other
right which Seller, the Servicer, an Originator, the Performance Guarantor or
any Affiliate thereof on behalf of which a Letter of Credit has been issued may
have against the LC Bank, the Administrator, any Purchaser, any Purchaser Agent
or any other Person for any reason whatsoever;

 

23

--------------------------------------------------------------------------------



 

(d)                                 any claim of breach of warranty that might
be made by the Seller, an Originator or an Affiliate thereof, the LC Bank or any
LC Participant against the beneficiary of a Letter of Credit, or the existence
of any claim, set-off, defense or other right which the Seller, the Servicer,
the LC Bank or any LC Participant may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the LC Bank, any LC Participant, the Administrator, any Purchaser or any
Purchaser Agent or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Seller or any Affiliates of the Seller and
the beneficiary for which any Letter of Credit was procured);

 

(e)                                  the lack of power or authority of any
signer of, or lack of validity, sufficiency, accuracy, enforceability or
genuineness of, any draft, demand, instrument, certificate or other document
presented under any Letter of Credit, or any such draft, demand, instrument,
certificate or other document proving to be forged, fraudulent, invalid,
defective or insufficient in any respect or any statement therein being untrue
or inaccurate in any respect, even if the Administrator or the LC Bank has been
notified thereof;

 

(f)                                   payment by the LC Bank under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

 

(g)                                  the solvency of, or any acts or omissions
by, any beneficiary of any Letter of Credit, or any other Person having a role
in any transaction or obligation relating to a Letter of Credit, or the
existence, nature, quality, quantity, condition, value or other characteristic
of any property or services relating to a Letter of Credit;

 

(h)                                 [Reserved];

 

(i)                                     any Material Adverse Effect on the
Seller, any Originator or any Affiliates thereof;

 

(j)                                    any breach of this Agreement or any
Transaction Document by any party thereto;

 

(k)                                 the occurrence or continuance of an
Insolvency Proceeding with respect to the Seller, any Originator or any
Affiliate thereof;

 

(l)                                     the fact that a Termination Event or an
Unmatured Termination Event shall have occurred and be continuing;

 

(m)                             the fact that this Agreement or the obligations
of Seller or Servicer hereunder shall have been terminated; and

 

(n)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

 

Section 1.23                             [Reserved].

 

24

--------------------------------------------------------------------------------



 

Section 1.24                             Liability for Acts and Omissions.  As
between the Seller, on the one hand, and the Administrator, the LC Bank, the LC
Participants, the Purchaser Agents and the Purchasers, on the other, the Seller
assumes all risks of the acts and omissions of, or misuse of any Letter of
Credit by, the respective beneficiaries of such Letter of Credit. In furtherance
and not in limitation of the respective foregoing, none of the Administrator,
the LC Bank, the LC Participants, the Purchaser Agents or the Purchasers shall
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the LC Bank, any LC Participant or any Purchaser
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be encrypted; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrator, the LC Bank, the LC Participants, the Purchaser Agents and the
Purchasers, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of the LC Bank’s rights or powers
hereunder.  Nothing in the preceding sentence shall relieve the LC Bank from
liability to the Seller in any independent action or proceeding brought by the
Seller against the LC Bank following reimbursement or payment by the Seller to
the extent of any unavoidable direct damages suffered by the Seller that are
caused directly by the LC Bank’s gross negligence or willful misconduct in
connection with the actions or omissions described in such clauses (i) through
(viii) of such sentence.; provided that (i) the LC Bank shall be deemed to have
acted with due diligence and reasonable care if it acts in accordance with
standard letter of credit practice of commercial banks; and (ii) the Seller’s
aggregate remedies against the LC Bank for wrongfully honoring a presentation or
wrongfully retaining honored documents shall in no event exceed the aggregate
amount paid by the Seller to the LC Bank with respect to the honored
presentation, plus interest.  In no event shall the Administrator, the LC Bank,
the LC Participants, the Purchaser Agents or the Purchasers or their respective
Affiliates, be liable to the Seller or any other Person for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation Attorney Costs), or for any damages resulting from
any change in the value of any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents and the Purchasers and each of
its Affiliates (i) may rely on any written communication believed in good faith
by such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any

 

25

--------------------------------------------------------------------------------



 

presentation if the documents presented appear on their face to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the LC Bank or its Affiliates; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of  Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Administrator, the LC Bank, the LC Participants, the
Purchaser Agents or the Purchasers or their respective Affiliates, in any way
related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and may honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

 

Section 1.25                             Successor Euro-Rate or LMIR Index.

 

(a)                                 If the Administrator determines (which
determination shall be final and conclusive, absent manifest error) that either
(i) (A) the circumstances set forth in Section 1.11 have arisen and are unlikely
to be temporary, or (B) the circumstances set forth in Section 1.11 have not
arisen but the applicable supervisor or administrator (if any) of the Euro-Rate
or LMIR or a Governmental Authority having jurisdiction over the Administrator
has made a public statement identifying the specific date after which the
Euro-Rate or LMIR shall no longer be used for determining interest rates for
loans (either such date, a “LIBOR Termination Date”), or (ii) a rate other than
the Euro-Rate or LMIR has become a widely recognized benchmark rate for newly
originated loans in Dollars in the U.S. market, then the Administrator may (with
the prior consent of the Seller) choose a replacement index for the Euro-Rate or
LMIR, as applicable, and make adjustments to applicable margins and related
amendments to this Agreement as agreed to by the Seller as referred to below
such that, to the extent practicable, the all-in Discount based on the
replacement index will be substantially equivalent to the all-in Discount based
on the Euro-Rate or LMIR, as applicable, in effect prior to its replacement.

 

(b)                                 The Administrator and the Seller shall enter
into an amendment to this Agreement to reflect the replacement index, the
adjusted margins and such other related amendments as may be appropriate, as
agreed to by the Administrator and the Seller, for the implementation and
administration of the replacement index-based rate.  Notwithstanding anything to
the contrary in

 

26

--------------------------------------------------------------------------------



 

this Agreement or the other Transaction Documents (including, without
limitation, Section 6.1), such amendment shall become effective without any
further action or consent of any party to this Agreement (other than the
Administrator and the Seller) at 5:00 p.m. New York City time on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Purchaser Agents, unless the Administrator receives, on or before such tenth
(10th) Business Day, a written notice from the Majority Purchaser Agents stating
that such Majority Purchaser Agents object to such amendment.

 

(c)                                  Selection of the replacement index,
adjustments to the applicable margins, and amendments to this Agreement (i) will
be determined with due consideration to the then-current market practices for
determining and implementing a rate of interest for newly originated loans in
the United States and loans converted from a rate based on the Euro-Rate or
LMIR, as applicable, to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (A) the effects of the transition from the
Euro-Rate or LMIR, as applicable, to the replacement index and (B) yield- or
risk-based differences between the Euro-Rate or LMIR, as applicable, and the
replacement index.

 

(d)                                 Until an amendment reflecting a new
replacement index in accordance with this Section 1.25 is effective, any Portion
of Capital for which Discount is determined by reference to the Euro-Rate or
LMIR will continue to accrue Discount with reference to the Euro-Rate or LMIR,
as applicable, provided however, that if the Administrator determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Portions of Capital for which Discount would otherwise be determined with
reference to the Euro-Rate or LMIR, as applicable, shall automatically begin
accruing Discount with reference to the Base Rate until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, if at any time the replacement index is less than zero, at
such times, such index shall be deemed to be zero for purposes of this
Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1                                    Representations and Warranties;
Covenants.  Each of the Seller and the Servicer hereby makes the representations
and warranties, and hereby agrees to perform and observe the covenants,
applicable to it as set forth in Exhibits III and IV, respectively.

 

Section 2.2                                    Termination Events.  If any of
the Termination Events set forth in Exhibit V shall occur, the Administrator may
(with the consent of the Majority Purchaser Agents) or shall (at the direction
of the Majority Purchaser Agents), by notice to the Seller, declare the Facility
Termination Date to have occurred (in which case the Facility Termination Date
shall be deemed to have occurred); provided, that automatically upon the
occurrence of any event (without any requirement for the passage of time or the
giving of notice) described in

 

27

--------------------------------------------------------------------------------



 

paragraph (f) of Exhibit V, the Facility Termination Date shall occur. Upon any
such declaration, occurrence or deemed occurrence of the Facility Termination
Date, the Administrator, each Purchaser Agent and each Purchaser shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to secured parties after default under the
UCC and under other Applicable Law, which rights and remedies shall be
cumulative.

 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.1                                    Indemnities by the Seller. 
Without limiting any other rights any such Person may have hereunder or under
Applicable Law, the Seller hereby indemnifies and holds harmless, on an
after-tax basis, the Administrator, each Purchaser Agent, each Liquidity
Provider, each Program Support Provider and each Purchaser and their respective
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, liabilities, penalties, Taxes,
costs and expenses (including reasonable attorneys’ fees and court costs) (all
of the foregoing collectively, the “Indemnified Amounts”) at any time imposed on
or incurred by any Indemnified Party arising out of or otherwise relating to any
Transaction Document, the transactions contemplated thereby or the acquisition
of any portion of the Purchased Interest, or any action taken or omitted by any
of the Indemnified Parties (including any action taken by the Administrator as
attorney-in-fact for the Seller, the Servicer or any Originator hereunder or
under any other Transaction Document and including as a consequence, direct or
indirect, of the issuance of any Letter of Credit), whether arising by reason of
the acts to be performed by the Seller hereunder or otherwise, excluding only
Indemnified Amounts to the extent (a) a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct of the Indemnified Party seeking indemnification, (b) due
to the credit risk of the Obligor and for which reimbursement would constitute
recourse to any Originator, or the Servicer for uncollectible Receivables or
(c) such Indemnified Amounts include Taxes imposed or based on, or measured by,
the gross or net income or receipts of such Indemnified Party by the
jurisdiction under the laws of which such Indemnified Party is organized (or any
political subdivision thereof); provided, however, that nothing contained in
this sentence shall limit the liability of the Seller or the Servicer or limit
the recourse of any Indemnified Party to the Seller or the Servicer for any
amounts otherwise specifically provided to be paid by the Seller or the Servicer
hereunder.  Without limiting the foregoing indemnification, but subject to the
limitations set forth in clauses (a), (b), (c) and (d) of the previous sentence,
the Seller shall indemnify each Indemnified Party for Indemnified Amounts
(including losses in respect of uncollectible Receivables, regardless, for
purposes of these specific matters, whether reimbursement therefor would
constitute recourse to the Seller or the Servicer) relating to or resulting from
any of the following:

 

(i)                                     the failure of any Receivable included
in the calculation of the Net Receivables Pool Balance as an Eligible Receivable
to be an Eligible Receivable as of the date of such calculation, the failure of
any information contained in any Information Package or Interim Report to be
true and correct, or the failure of any other information provided to any
Purchaser or the Administrator with respect to the Receivables or this Agreement
to be true and correct;

 

28

--------------------------------------------------------------------------------



 

(ii)                                  the failure of any representation,
warranty or statement made or deemed made by the Seller (or any employee,
officer or agent of the Seller) under or in connection with this Agreement, any
other Transaction Document, or any Information Package, any Interim Report or
any other information or report delivered by or on behalf of the Seller pursuant
hereto to have been true and correct as of the date made or deemed made;

 

(iii)                               the failure by the Seller to comply with any
Applicable Law, rule or regulation with respect to any Receivable or the related
Contract, or the nonconformity of any Receivable or related Contract with any
such Applicable Law, rule or regulation;

 

(iv)                              the failure of the Seller to vest and maintain
vested in the Administrator (on behalf of the Secured Parties) a first priority
perfected ownership or security interest in the Purchased Interest and the
property conveyed hereunder, free and clear of any Adverse Claim (other than
Permitted Liens);

 

(v)                                 any commingling of funds to which the
Administrator, any Purchaser Agent or any Purchaser is entitled hereunder with
any other funds;

 

 

(vi)                              the failure to have filed, or any delay in
filing, financing statements (including fixture filings and as extracted
collateral filings) or other similar instruments or documents under the UCC of
any applicable jurisdiction or other Applicable Laws with respect to any
Receivables in, or purporting to be in, the Receivables Pool and the other Pool
Assets, whether at the time of any Purchase or at any subsequent time;

 

(vii)                           any failure of a Lock-Box Bank to comply with
the terms of the applicable Lock-Box Agreement;

 

(viii)                        any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Receivable (including without limitation a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of goods or the rendering of services related
to such Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

 

(ix)                              any failure of the Seller (or any of its
Affiliates acting as the Servicer) to perform its duties or obligations in
accordance with the provisions of this Agreement, any Contract or any other
Transaction Document to which it is a party;

 

(x)                                 any action taken by the Administrator as
attorney-in-fact for the Seller or any Originator pursuant to this Agreement or
any other Transaction Document;

 

(xi)                              any reduction in Capital as a result of the
distribution of Collections pursuant to Section 1.4(d), if all or a portion of
such distributions shall thereafter be rescinded or otherwise must be returned
for any reason;

 

29

--------------------------------------------------------------------------------



 

(xii)                           the use of proceeds of Purchases or the issuance
of any Letter of Credit; or

 

(xiii)                        any environmental liability claim, products
liability claim or personal injury or property damage suit or other similar or
related claim or action of whatever sort, arising out of or in connection with
any Receivable or any other suit, claim or action of whatever sort relating to
any of the Transaction Documents.

 

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of the Seller’s indemnification obligations set forth in this Section 3.1, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a material adverse effect or similar concepts of materiality
shall be deemed to be not so qualified.

 

If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, then the Seller shall
contribute to such Indemnified Party the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Seller and its Affiliates on the one hand and such Indemnified Party on the
other hand in the matters contemplated by this Agreement as well as the relative
fault of the Seller and its Affiliates and such Indemnified Party with respect
to such loss, claim, damage or liability and any other relevant equitable
considerations in any event to the maximum extent permitted under Applicable
Law.  The reimbursement, indemnity and contribution obligations of the Seller
under this Section shall be in addition to any liability which the Seller may
otherwise have, shall extend upon the same terms and conditions to each
Indemnified Party, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Seller and the
Indemnified Parties.

 

Any indemnification or contribution obligations under this Section shall survive
the termination of this Agreement.

 

Section 3.2                                    Indemnities by the Servicer. 
Without limiting any other rights that any Indemnified Party may have hereunder
or under Applicable Law, rules or regulations, the Servicer hereby agrees to
indemnify each Indemnified Party from and against any and all Indemnified
Amounts arising out of or resulting from (whether directly or indirectly):
(a) the failure of any information contained in any Information Package or
Interim Report to be true and correct, or the failure of any other information
provided to such Indemnified Party by, or on behalf of, the Servicer to be true
and correct, (b) the failure of any representation, warranty or statement made
or deemed made by the Servicer (or any of its officers) under or in connection
with this Agreement or any other Transaction Document to which it is a party to
have been true and correct as of the date made or deemed made when made, (c) the
failure by the Servicer to comply with any Applicable Law, rule or regulation
with respect to any Pool Receivable or the related Contract, or the failure of
any Pool Receivable or the related Contract to conform to any such Applicable
Law,  (d) any dispute, claim, offset or defense of the Obligor (other than as a
result of discharge in bankruptcy with respect to such Obligor) to the payment
of any Receivable in, or purporting to be in, the Receivables Pool resulting
from or related to the collection activities with respect to such Receivable,
(e) any commingling of funds to which the Administrator, any Purchaser Agent or
any Purchaser is entitled hereunder with any other funds, (f) any failure of a
Lock-Box Bank to comply with the terms of the applicable Lock-Box

 

30

--------------------------------------------------------------------------------



 

Agreement, the termination by a Lock-Box Bank of any Lock-Box Agreement or any
amounts (including in respect of any indemnity) payable by the Administrator to
a Lock-Box Bank under any Lock-Box Agreement or (g) any failure of the Servicer
to perform its duties or obligations in accordance with the provisions hereof or
any other Transaction Document to which it is a party.

 

If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, then the Servicer shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of the Servicer and its Affiliates on
the one hand and such Indemnified Party on the other hand in the matters
contemplated by this Agreement as well as the relative fault of the Servicer and
its Affiliates and such Indemnified Party with respect to such loss, claim,
damage or liability and any other relevant equitable considerations in any event
to the maximum extent permitted under Applicable Law.  The reimbursement,
indemnity and contribution obligations of the Servicer under this Section shall
be in addition to any liability which the Servicer may otherwise have, shall
extend upon the same terms and conditions to Indemnified Party, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Servicer and the Indemnified Parties.

 

Any indemnification or contribution obligations under this Section shall survive
the termination of this Agreement.

 

ARTICLE IV

 

ADMINISTRATION AND COLLECTIONS

 

Section 4.1            Appointment of the Servicer.

 

(a)           The servicing, administering and collection of the Pool
Receivables shall be conducted by the Person so designated from time to time as
the Servicer in accordance with this Section 4.1. Until the Administrator gives
notice to Cloud Peak (in accordance with this Section 4.1) of the designation of
a new Servicer, Cloud Peak is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer pursuant to the terms hereof. Upon
the occurrence of a Termination Event, the Administrator may (with the consent
of the Majority Purchaser Agents) or shall (at the direction of the Majority
Purchaser Agents) designate as Servicer any Person (including itself) to succeed
Cloud Peak or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof.

 

(b)           Upon the designation of a successor Servicer as set forth in
clause (a), Cloud Peak agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrator reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Cloud Peak shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of related records (including
all Contracts) and use by the new Servicer of all licenses (or the obtaining of
new licenses), hardware or software necessary or reasonably desirable to collect
the Pool Receivables and the Related Security.

 

31

--------------------------------------------------------------------------------



 

(c)           Cloud Peak acknowledges that, in making its decision to execute
and deliver this Agreement, the Administrator and each member in each Purchaser
Group have relied on Cloud Peak agreement to act as Servicer hereunder.
Accordingly, Cloud Peak agrees that it will not voluntarily resign as Servicer.

 

(d)           The Servicer may delegate its duties and obligations hereunder to
any subservicer (each a “Sub-Servicer”); provided, that, in each such
delegation: (i) such Sub-Servicer shall agree in writing to perform the
delegated duties and obligations of the Servicer pursuant to the terms hereof,
(ii) the Servicer shall remain liable for the performance of the duties and
obligations so delegated, (iii) the Seller, the Administrator and each Purchaser
Group shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of Cloud Peak,
the Administrator and the Majority Purchaser Agents shall have consented in
writing in advance to such delegation.

 

Section 4.2            Duties of the Servicer.

 

(a)           The Servicer shall take or cause to be taken all such action as
may be necessary or reasonably advisable to administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy and consistent with the past
practices of the Originators.  The Servicer shall set aside for the accounts of
the Seller and each Purchaser Group the amount of Collections to which each such
Purchaser Group is entitled in accordance with Article I hereof.  The Servicer
may, in accordance with the applicable Credit and Collection Policy and
consistent with past practices of the Originators, extend the maturity of any
Pool Receivable and extend the maturity or adjust the Outstanding Balance of any
Defaulted Receivable, as the Servicer may reasonably determine to be appropriate
to maximize Collections thereof or reflect adjustments expressly permitted under
the Credit and Collection Policy or as expressly required under Applicable Laws,
rules or regulations or the applicable Contract; provided, that for purposes of
this Agreement: (i) such extension shall not, and shall not be deemed to, change
the number of days such Pool Receivable has remained unpaid from the date of the
original due date related to such Pool Receivable, (ii) such extension or
adjustment shall not alter the status of such Pool Receivable as a Delinquent
Receivable or a Defaulted Receivable or limit the rights of any Purchaser,
Purchaser Agent or the Administrator under this Agreement or any other
Transaction Document and (iii) if a Termination Event has occurred and is
continuing and Cloud Peak or an Affiliate thereof is serving as the Servicer,
Cloud Peak or such Affiliate may take such action only upon the prior approval
of the Administrator.  The Seller shall deliver to the Servicer and the Servicer
shall hold for the benefit of the Seller and the Administrator (individually and
for the benefit of each Purchaser Group), in accordance with their respective
interests, all records and documents (including computer tapes or disks) with
respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, if a Termination Event has occurred and is continuing, the
Administrator may direct the Servicer (whether the Servicer is Cloud Peak or any
other Person) to commence or settle any legal action to enforce collection of
any Pool Receivable or to foreclose upon or repossess any Related Security.

 

32

--------------------------------------------------------------------------------



 

(b)           The Servicer shall, as soon as practicable following actual
receipt of collected funds, turn over to the Seller the collections of any
indebtedness that is not a Pool Receivable, less, if Cloud Peak or an Affiliate
thereof is not the Servicer, all reasonable and appropriate out-of-pocket costs
and expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than Cloud Peak or an Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Seller all records in
its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.

 

(c)           The Servicer’s obligations hereunder shall terminate on the Final
Payout Date.  After such termination, if Cloud Peak or an Affiliate thereof was
not the Servicer on the date of such termination, the Servicer shall promptly
deliver to the Seller all books, records and related materials that the Seller
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

 

Section 4.3            Lock-Box Account and LC Collateral Account Arrangements. 
Prior to the Closing Date, the Seller shall have entered into Lock-Box
Agreements with all of the Lock-Box Banks and delivered executed counterparts
thereof to the Administrator.  At all times on and after the Closing Date, the
Administrator may (and shall, at the direction of the Majority Purchaser
Agents), at any time thereafter give notice to each Lock-Box Bank that the
Administrator is exercising its rights under the Lock-Box Agreements to do any
or all of the following: (a) to exercise exclusive dominion and control (for the
benefit of the Secured Parties) over each of the Lock-Box Accounts and all funds
on deposit therein and (b) to take any or all other actions permitted under the
applicable Lock-Box Agreement. The Seller and the Servicer each hereby agree
that if the Administrator at any time takes any action set forth in the
preceding sentence, the Administrator shall have exclusive control (for the
benefit of the Secured Parties) of the proceeds (including Collections) of all
Pool Receivables and the Seller and the Servicer hereby further agree to take
any other action that the Administrator may reasonably request to transfer such
control or to ensure that the Administrator maintains such control.  Upon the
occurrence and during the continuance of any Termination Event, any proceeds of
Pool Receivables received by the Seller or the Servicer thereafter shall be sent
immediately to, or as otherwise instructed by, the Administrator.  The Seller
and the Servicer hereby irrevocably instruct the Administrator on each Business
Day, so long as the Administrator has taken exclusive dominion and control over
each of the Lock-Box Accounts and no Termination Event or Unmatured Termination
Event exists, to transfer all available amounts on deposit in the Lock-Box
Accounts as of the end of each Business Day and after giving effect to any
distributions to the Servicer on such day pursuant to Section 1.4(g), to the LC
Collateral Account and the Administrator agrees that so long as no Termination
Event or Unmatured Termination Event exists, that it shall not direct the
application of amounts on deposit in the Lock-Box Accounts in any manner other
than as set forth in Sections 1.4(c), (d) and (g) or as otherwise directed by
the Seller in a manner permitted under this Agreement.

 

The Administrator shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account.  Amounts, if any,
on deposit in the LC Collateral Account on the Final Payout Date shall be
remitted by the Administrator to the Seller.

 

33

--------------------------------------------------------------------------------



 

The Administrator shall, on each Settlement Date (if such date occurs on a
Termination Day), remove any available amounts then on deposit in the LC
Collateral Account and deposit such amounts into each Purchaser Agent’s account
in accordance with the priorities set forth in Section 1.4(d), to the extent
that any amounts are then due and owing under clauses first through third of
Section 1.4(d)(ii) after giving effect to the distribution, if any, by the
Servicer on such date in accordance with Section 1.4(d).

 

Section 4.4            Enforcement Rights.

 

(a)           At any time following the occurrence and during the continuation
of a Termination Event:

 

(i)            the Administrator may (at the Seller’s expense) direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrator or its designee,

 

(ii)           the Administrator may instruct the Seller or the Servicer to give
notice of the Purchaser Groups’ interest in Pool Receivables to each Obligor
promptly following instruction by the Administrator, which notice shall direct
that payments be made directly to the Administrator or its designee (on behalf
the Secured Parties), and the Seller or the Servicer, as the case may be, shall
give such notice at the expense of the Seller or the Servicer, as the case may
be; provided, that if the Seller or the Servicer, as the case may be, fails to
so notify each Obligor, the Administrator (at the Seller’s or the Servicer’s, as
the case may be, expense) may so notify the Obligors,

 

(iii)          the Administrator may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner reasonably acceptable to the Administrator and, promptly
upon receipt, remit all such cash, checks and instruments, duly endorsed or with
duly executed instruments of transfer, to the Administrator or its designee,

 

(iv)          the Administrator may collect any amounts due from an Originator
under the Purchase and Sale Agreement, and

 

(v)           the Administrator may replace the Person then acting as Servicer
in accordance with Section 4.1(a).

 

(b)           The Seller hereby authorizes the Administrator (on behalf of each
Secured Party), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the reasonable determination of the Administrator,
after the occurrence and during the continuation of a Termination Event, to
collect any and all amounts or portions

 

34

--------------------------------------------------------------------------------



 

thereof due under any and all Pool Assets, including endorsing the name of the
Seller on checks and other instruments representing Collections and enforcing
such Pool Assets. Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.

 

Section 4.5            Responsibilities of the Seller.

 

(a)           Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, the
Purchaser Agents or the Purchasers of their respective rights hereunder shall
not relieve the Seller from such obligations, and (ii) to the extent the Seller
is under any obligation to do so, pay when due any taxes, including any sales
taxes payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Administrator, the Purchaser Agents or any of the
Purchasers shall have any obligation or liability with respect to any Pool
Asset, nor shall any of them be obligated to perform any of the obligations of
Seller, Servicer, Cloud Peak or any Originator thereunder.

 

(b)           Cloud Peak hereby irrevocably agrees that if at any time it shall
cease to be the Servicer hereunder, it shall act (if the then-current Servicer
so requests) as the data-processing agent of the Servicer and, in such capacity,
Cloud Peak shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Cloud Peak conducted such data-processing functions while it acted as the
Servicer.  In connection with any such processing functions, the Seller shall
pay to Cloud Peak its reasonable out-of-pocket costs and expenses from the
Seller’s own funds (subject to the priority of payments set forth in
Section 1.4).

 

Section 4.6            Servicing Fee.  (a)  Subject to clause (b), the Servicer
shall be paid a fee (the “Servicing Fee”) equal to 1.00% per annum (the
“Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of the
Pool Receivables.  The Purchasers’ Share of the Servicing Fee shall be paid
through the distributions contemplated by Section 1.4(d) and the Seller’s Share
of the Servicing Fee shall be paid by the Seller on each Settlement Date.

 

(b)           If the Servicer ceases to be Cloud Peak or an Affiliate thereof,
the Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.

 

ARTICLE V

 

THE AGENTS

 

Section 5.1            Appointment and Authorization.  (a)  Each Purchaser and
Purchaser Agent hereby irrevocably designates and appoints PNC Bank, National
Association, as the

 

35

--------------------------------------------------------------------------------



 

“Administrator” hereunder and authorizes the Administrator to take such actions
and to exercise such powers as are delegated to the Administrator hereby and to
exercise such other powers as are reasonably incidental thereto.  The
Administrator shall have no duties or responsibilities except those expressly
set forth in this Agreement or in the other Transaction Documents.  The duties
of the Administrator shall be mechanical and administrative in nature.  At no
time shall the Administrator have any duty or responsibility to any Person to
investigate or confirm the correctness or accuracy of any information or
documents delivered to it in its role as Administrator hereunder or any
obligation in respect of the failure of any Person (other than the
Administrator) to perform any obligation hereunder or under any other
Transaction Document.  The Administrator shall not have, by reason of this
Agreement, a fiduciary relationship in respect of any Purchaser Agent,
Purchaser, the Seller, the Servicer or any Originator.  Nothing in this
Agreement or any of the Transaction Documents, express or implied, is intended
to or shall be construed to impose upon the Administrator any obligations in
respect of this Agreement or any of the Transaction Documents except as
expressly set forth herein or therein.  The Administrator shall not have any
duty or responsibility, either initially or on a continuing basis, to provide
any Purchaser or Purchaser Agent with any credit or other information with
respect to the Seller, any Originator, Cloud Peak or their Affiliates, whether
coming into its possession before the Closing Date or at any time or times
thereafter.

 

(b)           Each Purchaser hereby irrevocably designates and appoints the
respective institution identified as the Purchaser Agent for such Purchaser’s
Purchaser Group on the signature pages hereto or in the Assumption Agreement or
Transfer Supplement pursuant to which such Purchaser becomes a party hereto, and
each authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

 

(c)           Except as otherwise specifically provided in this Agreement, the
provisions of this Article V are solely for the benefit of the Purchaser Agents,
the Administrator and the Purchasers, and none of the Seller or Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article V, except that this Article V shall not affect any
obligations which any Purchaser Agent, the Administrator or any Purchaser may
have to the Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.

 

(d)           In performing its functions and duties hereunder, the
Administrator shall act solely as the agent of the Purchasers and the Purchaser
Agents and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or Servicer or any of
their successors and assigns. In performing its functions and duties hereunder,
each Purchaser Agent shall act solely as the agent of its respective Purchaser
and does not

 

36

--------------------------------------------------------------------------------



 

assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Administrator, or any of their respective
successors and assigns.

 

Section 5.2            Delegation of Duties.  The Administrator may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrator shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

 

Section 5.3            Exculpatory Provisions.  None of the Purchaser Agents,
the Administrator or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchaser Agents (or in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitments of such Purchaser Group) or (ii) in the absence of
such Person’s gross negligence or willful misconduct.  The Administrator shall
not be responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
the Servicer, any Originator or any of their Affiliates, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Transaction Document, (iii) any failure of the Seller, the Servicer, any
Originator or any of their Affiliates to perform any obligation hereunder or
under the other Transaction Documents to which it is a party (or under any
Contract), or (iv) the satisfaction of any condition specified in Exhibit II. 
The Administrator shall not have any obligation to any Purchaser or Purchaser
Agent to ascertain or inquire about the observance or performance of any
agreement contained in any Transaction Document or to inspect the properties,
books or records of the Seller, the Servicer, any Originator or any of their
respective Affiliates.

 

Section 5.4            Reliance by Agents.  (a)  Each Purchaser Agent and the
Administrator shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Seller), independent accountants and other experts selected by
the Administrator.  Each Purchaser Agent and the Administrator shall in all
cases be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Majority Purchaser Agents (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group), and assurance of its indemnification, as it
deems appropriate.

 

(b)           The Administrator shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement in accordance with a request
of the Majority Purchaser Agents or the Purchaser Agents, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.

 

(c)           The Purchasers within each Purchaser Group with a majority of the
Commitments of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such Majority Purchaser Agents, and
such

 

37

--------------------------------------------------------------------------------



 

request and any action taken or failure to act pursuant thereto shall be binding
upon all of such Purchaser Agent’s Purchasers.

 

(d)           Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its
Purchaser(s) shall agree amongst themselves as to the circumstances and
procedures for removal, resignation and replacement of such Purchaser Agent.

 

Section 5.5            Notice of Termination Events.  Neither any Purchaser
Agent nor the Administrator shall be deemed to have knowledge or notice of the
occurrence of any Termination Event or Unmatured Termination Event unless the
Administrator and the Purchaser Agents have received notice from any Purchaser,
the Servicer or the Seller stating that a Termination Event or an Unmatured
Termination Event has occurred hereunder and describing such Termination Event
or Unmatured Termination Event.  In the event that the Administrator receives
such a notice, it shall promptly give notice thereof to each Purchaser Agent
whereupon each such Purchaser Agent shall promptly give notice thereof to its
related Purchasers.  In the event that a Purchaser Agent receives such a notice
(other than from the Administrator), it shall promptly give notice thereof to
the Administrator.  The Administrator shall take such action concerning a
Termination Event or an Unmatured Termination Event as may be directed by the
Majority Purchaser Agents (unless such action otherwise requires the consent of
all Purchasers or the LC Bank), but until the Administrator receives such
directions, the Administrator may (but shall not be obligated to) take such
action, or refrain from taking such action, as the Administrator deems advisable
and in the best interests of the Purchasers and the Purchaser Agents.

 

Section 5.6            Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers.  Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Cloud Peak, the Servicer or any Originator, shall be deemed to
constitute any representation or warranty by the Administrator or such Purchaser
Agent, as applicable.  Each Purchaser represents and warrants to the
Administrator and the Purchaser Agents that, independently and without reliance
upon the Administrator, Purchaser Agents, the LC Bank or any other Purchaser and
based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Cloud Peak, the Servicer or any Originator, and
the Receivables and its own decision to enter into this Agreement and to take,
or omit, action under any Transaction Document.  Except for items specifically
required to be delivered hereunder, the Administrator shall not have any duty or
responsibility to provide any Purchaser Agent with any information concerning
the Seller, Cloud Peak, the Servicer or any

 

38

--------------------------------------------------------------------------------



 

Originator or any of their Affiliates that comes into the possession of the
Administrator or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

Section 5.7            Administrator, Purchasers, Purchaser Agents and
Affiliates.  Each of the Administrator, the Purchasers and the Purchaser Agents
and any of their respective Affiliates may extend credit to, accept deposits
from and generally engage in any kind of banking, trust, debt, equity or other
business with the Seller, Cloud Peak, the Servicer or any Originator or any of
their Affiliates.  With respect to the acquisition of the Eligible Receivables
pursuant to this Agreement, each of the Purchaser Agents and the Administrator
shall have the same rights and powers under this Agreement as any Purchaser and
may exercise the same as though it were not such an agent, and the terms
“Purchaser” and “Purchasers” shall include, to the extent applicable, each of
the Purchaser Agents and the Administrator in their individual capacities.

 

Section 5.8            Indemnification.  Each LC Participant and Related
Committed Purchaser shall indemnify and hold harmless the Administrator (but
solely in its capacity as Administrator) and its respective officers, directors,
employees, representatives and agents and the LC Bank (to the extent not
reimbursed by the Seller, the Servicer or any Originator and without limiting
the obligation of the Seller, the Servicer or any Originator to do so), ratably
(based on its Commitment) from and against any and all liabilities, obligations,
losses, damages, penalties, judgments, settlements, costs, expenses and
disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Administrator, the LC
Bank or such Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Administrator, the LC Bank or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith;
provided, however, that no LC Participant or Related Committed Purchaser shall
be liable for any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the Administrator’s or the LC Bank’s gross negligence or willful misconduct of
the Administrator or such Person as determined by final non-appealable judgment
of a court of competent jurisdiction).  Without limiting the generality of the
foregoing, each LC Participant agrees to reimburse the Administrator and the LC
Bank, ratably according to their Pro Rata Shares, promptly upon demand, for any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrator or the LC Bank in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement.

 

Section 5.9            Successor Administrator.  The Administrator may, upon at
least thirty (30) days’ prior written notice to the Seller, each Purchaser and
Purchaser Agent, resign as Administrator.  Such resignation shall not become
effective until (x) a successor Administrator is appointed by the Majority
Purchaser Agents and the LC Bank and has accepted such appointment and (y) so
long as no Termination Event or Unmatured Termination Event has occurred and is
continuing, the Seller and the Servicer shall have consented to such successor
Administrator (such consent not to be unreasonably withheld or delayed).  Upon
such acceptance of its appointment as Administrator hereunder by a successor
Administrator, such successor Administrator shall succeed to and become vested
with all the rights and duties of the retiring Administrator, and the retiring
Administrator shall be discharged from its duties and obligations

 

39

--------------------------------------------------------------------------------



 

under the Transaction Documents.  After any retiring Administrator’s resignation
hereunder, the provisions of Sections 3.1 and 3.2 and this Article V shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrator.

 

Section 5.10          Structuring Agent.  Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement, other
than the Structuring Agent’s right to receive fees pursuant to Section 1.5. 
Each Purchaser acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1            Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Transaction Document, or consent to any departure
by the Seller or the Servicer therefrom, shall be effective unless in a writing
signed by the Administrator, the Majority Purchaser Agents and the LC Bank and,
in the case of an amendment, by the other parties thereto; provided, however,
that no such amendment or waiver shall, (a) without the consent of each affected
Purchaser, (i) extend the date of any payment or deposit of Collections by the
Seller or the Servicer or decrease the outstanding amount of or rate of Discount
or extend the repayment of or any scheduled payment date for the payment of any
Discount in respect of any Portion of Capital or any fees owed to a Purchaser;
(ii) reduce any fees payable pursuant to the applicable Fee Letter,
(iii) forgive or waive or otherwise excuse any repayment of Capital or change
either the amount of Capital of any Purchaser or any Purchaser’s pro rata share
of the Purchased Interest; (iv) amend or modify the Pro Rata Share of any LC
Participant; (v) increase the Commitment of any Purchaser; (vi) amend or modify
the provisions of this Section 6.1 or the definition of “Capital”, “Eligible
Foreign Obligor”, “Eligible Receivables”, “Facility Termination Date” (other
than pursuant to an extension thereof in accordance with Section 1.13 hereof),
“Majority Purchaser Agents”, “Net Receivables Pool Balance”, “Purchased
Interest”, “Termination Day” or “Total Reserves”, (vii) release all or
substantially all of the Pool Assets from the security interest granted by the
Seller to the Administrator hereunder or (viii) amend or modify any defined term
(or any term used directly or indirectly in such defined term) used in clauses
(i) through (vi) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses and (b) without the consent of the
Majority Purchaser Agents amend, waive or modify any provision expressly
requiring the consent of the Majority Purchaser Agents.  Each such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No failure on the part of any
Purchaser Agent, any Purchaser or the Administrator to exercise, and no delay in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

Section 6.2            Notices, Etc.  All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile and email communications) and shall be personally delivered
or sent by facsimile or email, or by overnight mail, to the intended party at
the mailing or email address or facsimile number of such party set

 

40

--------------------------------------------------------------------------------



 

forth on Schedule V hereto (or in any other document or agreement pursuant to
which it is or became a party hereto), or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto.  All such notices and communications shall be effective (i) if
delivered by overnight mail, when received, and (ii) if transmitted by facsimile
or email, when sent, receipt confirmed by telephone or electronic means.

 

Section 6.3            Successors and Assigns; Participations; Assignments.

 

(a)           Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; all covenants, promises and agreements by
or on behalf of any parties hereto that are contained in this Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns. Except as otherwise provided in Section 4.1(d), neither
the Seller nor the Servicer may assign or transfer any of its rights or delegate
any of its duties hereunder or under any Transaction Document without the prior
written consent of the Administrator, each Purchaser Agent and the LC Bank.  The
Administrator, acting solely for this purpose as an agent of the Seller, shall
maintain at one of its offices a copy of each assignment agreement delivered to
it and a register for the recordation of the names and addresses of the
Purchasers, and the rights and obligations hereunder of, and principal amounts
(and stated interest) of the Purchases owing to, each Purchaser pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Seller, the Administrator and
the Purchaser shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Purchaser hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Seller and any
Purchaser, at any reasonable time and from time to time upon reasonable prior
notice.

 

(b)           Participations.  Except as otherwise specifically provided herein,
any Purchaser may sell to one or more Persons (each a “Participant”)
participating interests in the interests of such Purchaser hereunder; provided,
that no Purchaser shall grant any participation under which the Participant
shall have rights to approve any amendment to or waiver of this Agreement or any
other Transaction Document.  Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, the Servicer, each
Purchaser Agent and the Administrator shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
hereunder.  A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment hereto, except amendments that
require the consent of all Purchasers.  Any such Participant shall not have any
rights hereunder or under the Transaction Documents.  Each Committed Purchaser
that sells a participation shall, acting solely for this purpose as an agent of
the Seller, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Capital or other obligations under this Agreement
(the “Participant Register”); provided that no Committed Purchaser shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Capital, Letters of Credit or its
other obligations under any this Agreement) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Capital,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Committed

 

41

--------------------------------------------------------------------------------



 

Purchaser shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrator (in its capacity as Administrator) shall have no responsibility
for maintaining a Participant Register.

 

(c)           Assignments by Certain Related Committed Purchasers.  Any Related
Committed Purchaser may assign to one or more Persons (each a “Purchasing
Related Committed Purchaser”), reasonably acceptable to each of the
Administrator, the LC Bank and the related Purchaser Agent in each such Person’s
sole discretion, any portion of its Commitment pursuant to a supplement hereto,
substantially in the form of Annex D with any changes as have been approved by
the parties thereto (each, a “Transfer Supplement”), executed by each such
Purchasing Related Committed Purchaser, such selling Related Committed
Purchaser, such related Purchaser Agent and the Administrator and with the
consent of the Seller (provided, that the consent of the Seller shall not be
unreasonably withheld or delayed and that no such consent shall be required if a
Termination Event or Unmatured Termination Event has occurred and is continuing;
provided, further, that no consent of the Seller shall be required if the
assignment is made by any Related Committed Purchaser to the Administrator, to
any other Related Committed Purchaser, to any Affiliate of the Administrator or
any Related Committed Purchaser, to any Program Support Provider or any Person
which (i) is in the business of issuing commercial paper notes and (ii) is
associated with or administered by the Administrator or such Related Committed
Purchaser or any Affiliate of the Administrator or such Related Committed
Purchaser).  Any such assignment by Related Committed Purchaser cannot be for an
amount less than $10,000,000.  Upon (i) the execution of the Transfer
Supplement, (ii) delivery of an executed copy thereof to the Seller, the
Servicer, such related Purchaser Agent and the Administrator and (iii) payment
by the Purchasing Related Committed Purchaser to the selling Related Committed
Purchaser of the agreed purchase price, if any, such selling Related Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment and such Purchasing Related Committed Purchaser shall for all
purposes be a Related Committed Purchaser party hereto and shall have all the
rights and obligations of a Related Committed Purchaser hereunder to the same
extent as if it were an original party hereto.  The amount of the Commitment of
the selling Related Committed Purchaser allocable to such Purchasing Related
Committed Purchaser shall be equal to the amount of the Commitment of the
selling Related Committed Purchaser transferred regardless of the purchase
price, if any, paid therefor.  The Transfer Supplement shall be an amendment
hereof only to the extent necessary to reflect the addition of such Purchasing
Related Committed Purchaser as a “Related Committed Purchaser” and a related “LC
Participant” and any resulting adjustment of the selling Related Committed
Purchaser’s Commitment  and, if applicable, selling related LC Participant’s Pro
Rata Share of the LC Participation Amount.

 

(d)           Assignments to Liquidity Providers and other Program Support
Providers.  Any Conduit Purchaser may at any time grant to one or more of its
Liquidity Providers or other Program Support Providers, participating interests
in its portion of the Purchased Interest.  In the event of any such grant by
such Conduit Purchaser of a participating interest to a Liquidity Provider or
other Program Support Provider, such Conduit Purchaser shall remain responsible
for the performance of its obligations hereunder.  The Seller agrees that each
Liquidity Provider and Program Support Provider of any Conduit Purchaser
hereunder shall be entitled to the benefits of Sections 1.7 and 1.8.

 

42

--------------------------------------------------------------------------------



 

(e)           Other Assignment by Conduit Purchasers.  Each party hereto agrees
and consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, that such Conduit Purchaser may not,
without the prior consent of its Related Committed Purchasers, make any such
transfer of its rights hereunder unless the assignee (x) is a commercial paper
conduit that (i) is principally engaged in the purchase of assets similar to the
assets being purchased hereunder, (ii) has as its Purchaser Agent the Purchaser
Agent of the assigning Conduit Purchaser and (iii) issues commercial paper or
other Notes with credit ratings substantially comparable to the ratings of the
assigning Conduit Purchaser or (y) is a Related Committed Purchaser or Liquidity
Provider for such Conduit Purchaser.  Any assigning Conduit Purchaser shall
deliver to any assignee a Transfer Supplement with any changes as have been
approved by the parties thereto, duly executed by such Conduit Purchaser,
assigning any portion of its interest in the Purchased Interest to its
assignee.  Such Conduit Purchaser shall promptly (i) notify each of the other
parties hereto of such assignment and (ii) take all further action that the
assignee reasonably requests in order to evidence the assignee’s right, title
and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser hereunder. 
Upon the assignment of any portion of its interest in the Purchased Interest,
the assignee shall have all of the rights hereunder with respect to such
interest (except that the Discount therefor shall thereafter accrue at the rate,
determined with respect to the assigning Conduit Purchaser unless the Seller,
the related Purchaser Agent and the assignee shall have agreed upon a different
Discount).

 

(f)            Certain Pledges.  Without limiting the right of any Purchaser to
sell or grant interests, security interests or participations to any Person as
otherwise described in this Section 6.3, any Purchaser may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure its obligations as a Purchaser hereunder, including any
pledge or assignment to secure obligations to a Federal Reserve Bank;  provided
that no such pledge or assignment shall release such Purchaser from any of its
obligations hereunder or substitute any such pledgee or assignee for such
Purchaser as a party hereto.

 

Section 6.4            Costs, Expenses and Taxes.  (a)  Without limiting any of
the Seller’s other obligations hereunder or under any other Transaction Document
(including, without limitation, its obligations under Sections 1.5, 1.7, 1.8,
1.10 and 3.1 of this Agreement and under Section 1(e) of Exhibit IV of this
Agreement), the Seller shall pay to the Administrator, each Purchaser Agent and
each Purchaser on demand all costs and expenses in connection with (i) the
preparation, execution, delivery and administration of this Agreement or the
other Transaction Documents and the other documents and agreements to be
delivered hereunder and thereunder (and all reasonable costs and expenses in
connection with any amendment, waiver or modification of any thereof), (ii) the
sale of the Purchased Interest (or any portion thereof), (iii) the perfection
(and continuation) of the Administrator’s rights (on behalf of the Secured
Parties) in the Receivables, Collections and other Pool Assets, (iv) the
enforcement by the Administrator, any Purchaser Agent or any member of any
Purchaser Group of the obligations of the Seller, the Servicer or any Originator
under the Transaction Documents or of any Obligor under a

 

43

--------------------------------------------------------------------------------



 

Receivable and (v) the maintenance by the Administrator of the Lock-Box Accounts
(and any related lock-box or post office box), including Attorney Costs for the
Administrator, the Purchaser Agents and the Purchasers relating to any of the
foregoing or to advising the Administrator or any member of any Purchaser Group
(including, any related Liquidity Provider or any other related Program Support
Provider) about its rights and remedies under any Transaction Document or any
other document, agreement or instrument related thereto and all costs and
expenses (including Attorney Costs) of the Administrator, any Purchaser Agent
and any Purchaser in connection with the enforcement or administration of the
Transaction Documents or any other document, agreement or instrument related
thereto.  The Administrator and each member of a Purchaser Group agree, however,
that unless a Termination Event has occurred and is continuing, all such
entities will be represented by a single law firm.  The Seller shall, subject to
the provisos in clause (e) of each of Sections 1 and 2 of Exhibit IV, reimburse
the Administrator, each Purchaser Agent and each Purchaser for the cost of such
Person’s auditors (which may be employees of such Person) auditing the books,
records and procedures of the Seller or the Servicer.

 

(b)           In addition, the Seller shall pay on demand any and all stamp,
franchise and other taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other documents or
agreements to be delivered hereunder, and agrees to save each Indemnified Party
and Affected Person harmless from and against any liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.

 

Section 6.5            No Proceedings; Limitation on Payments.  (a)  Each of the
Seller, Cloud Peak, the Servicer, the Administrator, the Purchaser Agents, the
Purchasers, the LC Bank, each assignee of the Purchased Interest or any interest
therein, and each Person that enters into a commitment to purchase the Purchased
Interest or interests therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing Note issued by such
Conduit Purchaser is paid in full.

 

(b)           Each party hereto agrees that it will not institute against, or
join any Person in instituting against, the Seller any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or any other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the Final Payout Date; provided that the Administrator may
take any such action with the prior written consent of the Majority Purchaser
Agents and the LC Bank.

 

(c)           Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received funds which may be used
to make such payment and which funds are not required to repay the Notes when
due and (ii) after giving effect to such payment, either (x) such Conduit
Purchaser could issue Notes to refinance all outstanding Notes (assuming such
outstanding Notes matured at such time) in accordance with the program documents
governing such Conduit Purchaser’s securitization program or (y) all Notes are
paid in full.  Any amount which such Conduit Purchaser does not pay pursuant to
the operation of the preceding sentence shall not

 

44

--------------------------------------------------------------------------------



 

constitute a claim (as defined in §101 of the Bankruptcy Code) against or
company obligation of such Conduit Purchaser for any such insufficiency unless
and until such Conduit Purchaser satisfies the provisions of clauses (i) and
(ii) above.

 

(d)           The provisions of this Section 6.5 shall survive any termination
of this Agreement.

 

Section 6.6            GOVERNING LAW AND JURISDICTION.

 

(a)           THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE
EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS; PROVIDED THAT WITH
RESPECT TO ANY LEGAL ACTION OR PROCEEDING RELATING TO SERVICER OR ANY
ORIGINATOR, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 6.7            Confidentiality.  Unless otherwise required by Applicable
Law, each of the Seller and the Servicer agrees to maintain the confidentiality
of this Agreement and the other Transaction Documents (and all drafts thereof)
in communications with third parties and otherwise; provided, that this
Agreement may be disclosed (a) to third parties to the extent such disclosure is
made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Administrator and each Purchaser Agent and (b) to
the Seller’s and Servicer’s legal counsel and auditors if they agree to hold it
confidential.  Unless otherwise required by Applicable Law, rules or
regulations, the Administrator, the Purchaser Agents and the Purchasers agree to
maintain the confidentiality of non-public financial information regarding the
Seller, the Servicer and any Originator; provided, that such information may be

 

45

--------------------------------------------------------------------------------



 

disclosed (i) to third parties to the extent such disclosure is made pursuant to
a written agreement of confidentiality in form and substance reasonably
satisfactory to the Servicer, (ii) to legal counsel and auditors of the
Purchasers, the Purchaser Agents or the Administrator if they agree to hold it
confidential, (iii) to any nationally recognized statistical rating
organization, (iv) to any Program Support Provider or potential Program Support
Provider (if they agree to hold it confidential), (v) to any placement agency
placing the Notes, and (vi) to any regulatory authorities having jurisdiction
over the Administrator, the Purchaser Agents, any Purchaser, any Program Support
Provider or any Liquidity Provider.

 

Section 6.8            Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original, and all of which, when taken together, shall
constitute one and the same agreement.

 

Section 6.9            Survival of Termination.  The provisions of Sections 1.7,
1.8, 1.9, 1.10, 1.22, 1.23, 3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.15 shall
survive any termination of this Agreement.

 

Section 6.10          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVES
ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES
HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO
FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 6.11          Sharing of Recoveries.  Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Capital or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery.  If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

 

46

--------------------------------------------------------------------------------



 

Section 6.12          Right of Setoff.  Each Secured Party is hereby authorized
(in addition to any other rights it may have) to setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Secured
Party (including by any branches or agencies of such Secured Party) to, or for
the account of, the Seller against amounts owing by the Seller hereunder (even
if contingent or unmatured).

 

Section 6.13          Entire Agreement.  This Agreement and the other
Transaction Documents embody the entire agreement and understanding between the
parties hereto, and supersede all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

 

Section 6.14          Headings.  The captions and headings of this Agreement and
any Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.

 

Section 6.15          Purchaser Groups’ Liabilities.  The obligations of each
Purchaser Agent and each Purchaser under the Transaction Documents are solely
the corporate obligations of such Person. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Administrator,
any Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

Section 6.16          USA Patriot Act.  Each of the Administrator and each of
the other Secured Parties hereby notifies the Seller and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrator and
the other Secured Parties may be required to obtain, verify and record
information that identifies the Seller, the Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Seller, the Servicer and the
Performance Guarantor that will allow the Administrator and the other Secured
Parties to identify the Seller, the Servicer and the Performance Guarantor in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act.  Each of the Seller and the Servicer agrees to
provide the Administrator and each other Secured Parties, from time to time,
with all documentation and other information required by bank regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act.

 

Section 6.17          Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any

 

47

--------------------------------------------------------------------------------



 

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 6.18          Mutual Negotiations. This Agreement and the other
Transaction Documents are the product of mutual negotiations by the parties
thereto and their counsel, and no party shall be deemed the draftsperson of this
Agreement or any other Transaction Document or any provision hereof or thereof
or to have provided the same.  Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Agreement or any other Transaction Document,
such inconsistency or ambiguity shall not be interpreted against any party
because of such party’s involvement in the drafting thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

48

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective signatories thereunto duly authorized, as of the date first
above written.

 

THE SELLER:

 

 

CLOUD PEAK ENERGY RECEIVABLES LLC, as Seller

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Executive V.P. and Chief Financial Officer

 

Amended & Restated
Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-1

--------------------------------------------------------------------------------



 

THE SERVICER:

 

 

CLOUD PEAK ENERGY RESOURCES LLC, a debtor and debtor-in-possession under chapter
11 of the Bankruptcy Code, as initial Servicer, as Servicer

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Executive V.P. and Chief Financial Officer

 

Amended & Restated
Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-2

--------------------------------------------------------------------------------



 

PNC’S PURCHASER GROUP:

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as the Related Committed Purchaser and as an LC
Participant

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for its Purchaser Group

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as the LC Bank

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrator

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

Amended & Restated
Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-3

--------------------------------------------------------------------------------



 

 

PNC CAPITAL MARKETS LLC, as Structuring Agent

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

Amended & Restated
Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-4

--------------------------------------------------------------------------------



 

EXHIBIT I

DEFINITIONS

 

As used in this Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.

 

“Adjusted LC Participation Amount” means, at any time, the greater of (i) LC
Participation Amount less the amount of cash collateral held in the LC
Collateral Account at such time and (ii) zero ($0).

 

“Administrator” has the meaning set forth in the preamble to this Agreement.

 

“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any thereof in favor of the Administrator (for the benefit of the
Purchasers) or the Seller as contemplated by the Purchase and Sale Agreement
shall not constitute an Adverse Claim.

 

“Affected Person” has the meaning set forth in Section 1.7 of this Agreement.

 

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock or membership
interest, as the case may be.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person, in either case whether by ownership of securities, contract,
proxy or otherwise.

 

“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time.

 

“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes, means an
interest rate per annum equal

 

I-1

--------------------------------------------------------------------------------



 

to: (i) solely with respect to PNC, as a Purchaser, (a) the daily average LMIR
for such Settlement Period or (b) if LMIR is unavailable pursuant to
Section 1.11, the daily average Base Rate for such Settlement Period or
(ii) with respect to any Purchaser other than PNC, (a) the Euro-Rate for such
Settlement Period or (b) if the Euro-Rate is unavailable pursuant to
Section 1.11, the daily average Base Rate for such Settlement Period; provided,
however, that the “Alternate Rate” for any day while a Termination Event has
occurred and is continuing shall be an interest rate per annum equal to the sum
of 2.00% per annum plus the greater of (i) the Base Rate in effect on such day
and (ii) the Euro-Rate at such time.

 

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Applicable Laws, all as amended, supplemented or replaced from
time to time.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.

 

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to this Agreement.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or such other court as shall have jurisdiction over the Chapter 11
Cases.

 

“Base Rate” means, with respect to any Purchaser, for any day, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the higher of:

 

(a)                                 the rate of interest in effect for such day
as publicly announced from time to time by the applicable Purchaser Agent or its
Affiliate as its “reference rate” or “prime rate”, as applicable.  Such
“reference rate” or “prime rate” is set by the applicable Purchaser Agent based
upon various factors, including such Person’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate,
and is not necessarily the lowest rate charged to any customer; and

 

(b)                                 0.50% per annum above the latest Federal
Funds Rate.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

I-2

--------------------------------------------------------------------------------



 

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA including a multi-employer plan as defined in
Section 3(37) of ERISA

 

“BLM” means the Bureau of Land Management.

 

“Business Day” means any day (other than a Saturday or Sunday) on which: 
(a) banks are not authorized or required to close in Broomfield, Colorado,
Gillette, Wyoming, Pittsburgh, Pennsylvania, or New York City, New York, and
(b) if this definition of “Business Day” is utilized in connection with the
Euro-Rate or LMIR, dealings are carried out in the London interbank market.

 

“Capital” means, with respect to any Purchaser, without duplication, the
aggregate amounts (i) paid to, or on behalf of, the Seller in connection with
all Funded Purchases made by such Purchaser pursuant to Section 1.2(b) of this
Agreement, (ii) paid by such Purchaser, as an LC Participant, to the LC Bank in
respect of a Participation Advance made by such Purchaser to LC Bank pursuant to
Section 1.18 and (iii) with respect to the Purchaser that is the LC Bank, paid
by the LC Bank with respect to all drawings under the Letter of Credit to the
extent such drawings have not been reimbursed by the Seller or funded by
Participation Advances, in each case, as reduced from time to time by
Collections distributed to such Purchaser (or its Purchaser Agent on its behalf)
and applied on account of such Capital pursuant to Section 1.4(d) of this
Agreement; provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.

 

“Certificate of Beneficial Ownership” means, for the Seller, a certificate in
form and substance reasonably acceptable to the Administrator (as amended or
modified by the Administrator from time to time in its sole discretion; provided
that such certification is consistent with that promulgated by the Loan
Syndication and Trading Association), certifying as to the beneficial ownership
of the Seller as required by the Beneficial Ownership Regulation.

 

“Change in Control” means that any of the following has occurred:

 

(a)                                 Cloud Peak ceases to directly own 100% of
the membership interests and any other equity interests of the Seller free and
clear of all Adverse Claims (other than any Eligible Subordinated DIP Interest);

 

(b)                                 (i) Cloud Peak ceases to own, directly or
indirectly, 100% of the common stock, membership interests and any other equity
interests (as applicable) of each Originator or (ii) any of the Seller, the
Servicer or any Originator shall directly or indirectly sell, transfer, assign,
convey or lease whether in one or a series of transactions, all or substantially
all of its assets;

 

(c)                                  any “person” or “group” (as such terms are
used for purposes of Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than (in the case of Cloud Peak) the Parent, is or
becomes the “beneficial owner” (as such term is used in Rules 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than 49% of the total voting power of the Voting Stock of the Parent or Cloud
Peak; provided, that as used in this paragraph, (i) “Voting Stock” means with
respect to any Person, Capital Stock of any

 

I-3

--------------------------------------------------------------------------------



 

class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person, and
(ii) “Capital Stock” means (A) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interest in a
trust or other equity ownership interests in a Person or (B) any warrants,
options, or other rights to acquire such shares or interests;

 

(d)                                 individuals who on the Initial Closing Date
constituted the board of directors of the Parent (or, from and after the time,
if any, at which Cloud Peak shall have a board of directors, individuals who, on
such date, constituted the board of directors of Cloud Peak), together with any
new directors whose election by the board of directors or whose nomination for
election by the equity holders of the Parent or Cloud Peak, as applicable, was
approved by a majority of the directors then still in office who were either
directors or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the board of
directors of the Parent or Cloud Peak, as applicable, then in office; or

 

(e)                                  the Parent ceases to be the managing member
of Cloud Peak.

 

“Change in Law” means the occurrence, after the Initial Closing Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Chapter 11 Cases” means the Chapter 11 cases of Cloud Peak and certain of its
Subsidiaries jointly administered under the same case number in the Bankruptcy
Court.

 

“Closing Date” means May 15, 2019.

 

“Cloud Peak” has the meaning set forth in the preamble to this Agreement.

 

“Cloud Peak Group” means Cloud Peak, the Seller, any Originator that is a
Subsidiary of Parent or any of their respective Subsidiaries.

 

“Cloud Peak Operating Group” means the Cloud Peak Group other than the Seller.

 

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Cloud Peak, the Seller or the Servicer in payment of
any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including insurance payments and net proceeds of the
sale or other disposition of repossessed goods or other collateral or property
of the related Obligor or any other Person directly or indirectly liable for

 

I-4

--------------------------------------------------------------------------------



 

the payment of such Pool Receivable and available to be applied thereon),
(b) all Deemed Collections and (c) all other proceeds of such Pool Receivable.

 

“Commitment” means, with respect to any Related Committed Purchaser or LC
Participant, as applicable, the maximum aggregate amount which such Purchaser is
obligated to pay hereunder on account of all Funded Purchases or Participation
Advances, as applicable, as set forth on Schedule VI or in the Assumption
Agreement or other agreement pursuant to which it became a Purchaser, as such
amount may be modified in connection with any subsequent assignment pursuant to
Section 6.3(c) or in connection with a change in the Purchase Limit pursuant to
Section 1.1(b).

 

“Commitment Percentage” means, for each Related Committed Purchaser or related
LC Participant in a Purchaser Group, the Commitment of such Related Committed
Purchaser or related LC Participant, as the case may be, divided by the total of
all Commitments of all Related Committed Purchasers or related LC Participants,
as the case may be, in such Purchaser Group.

 

“Concentration Percentage” means (a) except as provided in clause (b) below,
(i) for any Group A Obligor, 15.50%, (ii) for any Group B Obligor, 10.50%,
(iii) for any Group C Obligor, 5.50% and (iv) for any Group D Obligor, 4.00% and
(b) for the Salt River Project (the “Special Obligor”), 20.00% (the “Special
Concentration Limit”); provided, however, that the Administrator (with the prior
written consent of each Purchaser Agent) may approve higher “Concentration
Percentages” for selected Obligors; provided, further, that the Administrator
may, upon not less than five (5) Business Days’ notice to Seller, cancel or
reduce the Special Concentration Limit with respect to any or all Special
Obligor(s), in which case the Concentration Percentage for such Special
Obligor(s) shall be determined pursuant to clause (a) above.  In the event that
any other Obligor is or becomes an Affiliate of a Special Obligor, the Special
Concentration Limit shall apply to both such Obligor and such Special Obligor
and shall be calculated as if such Obligor and such Special Obligor were a
single Obligor.

 

“Concentration Reserve” means at any time, the product of (a) the Aggregate
Capital plus the Adjusted LC Participation Amount, multiplied by (b)(i) the
Concentration Reserve Percentage divided by (ii) 1 minus the Concentration
Reserve Percentage.

 

“Concentration Reserve Percentage” means, at any time, the largest of: (a) the
sum of the five (5) largest Obligor Percentages of the Group D Obligors, (b) the
sum of the three (3) largest Obligor Percentages of the Group C Obligors,
(c) the sum of the two (2) largest Obligor Percentages of the Group B Obligors
and (d) the largest Obligor Percentage of the Group A Obligors.

 

“Conduit Purchaser” means each commercial paper conduit that is a party to this
Agreement, as a purchaser, or that becomes a party to this Agreement, as a
purchaser pursuant to an Assumption Agreement or otherwise.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings, in each case
related to the sale or delivery of coal or coal products, pursuant to which such
Receivable arises or that evidence such

 

I-5

--------------------------------------------------------------------------------



 

Receivable or under which an Obligor becomes or is obligated to make payment in
respect of such Receivable.

 

“Covered Entity” shall mean (a) each of Seller, the Servicer, each Originator,
the Performance Guarantor, the Parent and each of Cloud Peak’s Subsidiaries and
(b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above.  For purposes of this definition, control of a
Person shall mean the direct or indirect (x) ownership of, or power to vote, 25%
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise.

 

“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Purchaser to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Settlement
Period, the applicable Purchaser Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to any Conduit Purchaser in respect of Discount for any
Settlement Period with respect to any Portion of Capital funded by such Conduit
Purchaser at the CP Rate shall include an amount equal to the portion of the
face amount of the outstanding Notes issued to fund or maintain such Portion of
Capital that corresponds to the portion of the proceeds of such Notes that was
used to pay the interest component of maturing Notes issued to fund or maintain
such Portion of Capital, to the extent that such Conduit Purchaser had not
received payments of interest in respect of such interest component prior to the
maturity date of such maturing Notes (for purposes of the foregoing, the
“interest component” of Notes equals the excess of the face amount thereof over
the net proceeds received by such Conduit Purchaser from the issuance of Notes,
except that if such Notes are issued on an interest-bearing basis its “interest
component” will equal the amount of interest accruing on such Notes through
maturity) or (b) any other rate designated as the “CP Rate” for such Conduit
Purchaser in an Assumption Agreement or Transfer Supplement or other document
pursuant to which such Person becomes a party as a Conduit Purchaser to this
Agreement, or any other writing or agreement provided by such Conduit Purchaser
to the Seller, the Servicer and the applicable Purchaser Agent from time to
time.  The “CP Rate” for any Conduit Purchaser for any day while a Termination
Event has occurred and is continuing shall be an interest rate per annum equal
to the sum of 2.00% per annum plus the greatest of (i) the Base Rate on such
day, (ii) the Euro-Rate on such day and (iii) the applicable “CP Rate” on such
day as determined without giving effect to this sentence.

 

I-6

--------------------------------------------------------------------------------



 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of Cloud Peak in effect
on the date of this Agreement and described in Schedule I to this Agreement, as
modified from time to time in compliance with this Agreement.

 

“Daily Report” means a report substantially in the form of Annex H.

 

“Days’ Sales Outstanding” means, for any calendar month, an amount computed as
of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b)(i) the aggregate initial Outstanding Balance of all Pool
Receivables generated by the Originators during the three calendar months ended
on the last day of such calendar month divided by (ii) 90.

 

“Debt” of any Person shall mean, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (other
than current trade liabilities and current intercompany liabilities (but not any
refinancings, extensions, renewals or replacements thereof) incurred in the
ordinary course of business and maturing within 365 days after the incurrence
thereof), (e) all guarantees by such Person of Debt of others, (f) all capital
lease obligations of such Person, (g) all payments that such Person would have
to make in the event of an early termination, on the date Debt of such Person is
being determined, in respect of outstanding swap agreements, (h) the principal
component of all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and (i) the principal component of
all obligations of such person in respect of bankers’ acceptances.  The Debt of
any person shall include the Debt of any partnership in which such Person is a
general partner, other than to the extent that the instrument or agreement
evidencing such Debt expressly limits the liability of such person in respect
thereof.  In no event shall Debt include (i) Specified Coal Agreement
Obligations, (ii) obligations (other than obligations with respect to Debt for
borrowed money) related to surface rights under an agreement for the acquisition
of surface rights for the production of coal reserves in the ordinary course of
business in a manner consistent with historical practice of Cloud Peak
(including Rio Tinto Energy America, Inc., as its predecessor) and its
Subsidiaries, or (iii) obligations under the Tax Receivable Agreement dated as
of November 19, 2009 between Rio Tinto Energy America, Inc. and the Parent.

 

“Declining Conduit Purchaser” has the meaning set forth in Section 1.4(b)(ii) of
this Agreement.

 

“Declining Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Deemed Collections” has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.

 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%) computed as of the last day of each calendar month by
dividing:  (a) the aggregate

 

I-7

--------------------------------------------------------------------------------



 

Outstanding Balance of all Pool Receivables that became Defaulted Receivables
during such month, by (b) the Outstanding Balance of all Pool Receivables
generated by the Originators during the month that is three calendar months
before such month.

 

“Defaulted Receivable” means a Receivable:

 

(a)                                 as to which any payment, or part thereof,
remains unpaid for more than 60 days from the original due date for such
payment, or

 

(b)                                 without duplication (i) as to which an
Insolvency Proceeding shall have occurred with respect to the Obligor thereof or
any other Person obligated thereon or owning any Related Security with respect
thereto, or (ii) that has been written off the applicable Originator’s or the
Seller’s books as uncollectible.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

 

“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which any payment, or part thereof, remains unpaid for more than 60 days
from the original due date for such payment.

 

“Dilution Horizon Ratio” means, for any calendar month, the ratio (expressed as
a percentage and rounded to the nearest 1/100th of 1%) computed as of the last
day of such calendar month of: (a) the aggregate initial Outstanding Balance of
all Pool Receivables generated by the Originators during the two most recent
calendar months, to (b) the Net Receivables Pool Balance at the last day of such
calendar month.

 

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%), computed as of the last day of each calendar month by
dividing: (a) the aggregate amount of Deemed Collections during such calendar
month by (b) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the calendar month that is one month prior
to such calendar month.

 

“Dilution Reserve” means, on any day, an amount equal to: (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such day multiplied by (b) (i) the Dilution Reserve
Percentage on such day, divided by (ii) 100% minus the Dilution Reserve
Percentage on such day.

 

“Dilution Reserve Percentage” means on any date, the product of (a) the Dilution
Horizon Ratio multiplied by (b) the sum of (i) 2.50 times the arithmetic average
of the Dilution Ratios for the twelve most recent calendar months and (ii) the
Dilution Volatility Component.

 

“Dilution Volatility Component” means, for any calendar month, (a) the positive
difference, if any, between: (i) the highest Dilution Ratio for any calendar
month during the twelve most recent calendar months and (ii) the arithmetic
average of the Dilution Ratios for

 

I-8

--------------------------------------------------------------------------------



 

such twelve months times (b) the quotient of (i) the highest Dilution Ratio for
any calendar month during the twelve most recent calendar months divided by
(ii) the arithmetic average of the Dilution Ratios for such twelve months.

 

“DIP Facility” means a secured superpriority debtor-in-possession credit
facility entered into by one or more members of the Cloud Peak Operating Group,
it being understood and agreed that the Agreement together with the other
Transaction Documents shall not constitute a DIP Facility.

 

“Discount” means, with respect to any Purchaser:

 

(a)                                 for any Portion of Capital for any
Settlement Period with respect to any Purchaser to the extent such Portion of
Capital will be funded by such Purchaser during such Settlement Period through
the issuance of Notes:

 

CPR x C x ED/360

 

(b)                                 for any Portion of Capital for any
Settlement Period with respect to any Purchaser to the extent such Portion of
Capital will not be funded by such Purchaser during such Settlement Period
through the issuance of Notes:

 

AR x C x ED/Year

 

where:

 

AR                              =                                         the
Alternate Rate for such Portion of Capital for such Settlement Period with
respect to such Purchaser;

 

C                                      
=                                         the Capital with respect to such
Portion of Capital during such Settlement Period with respect to such Purchaser;

 

CPR                       =                                         the CP Rate
for the Portion of Capital for such Settlement Period with respect to such
Purchaser;

 

ED                               =                                         the
actual number of days during such Settlement Period; and

 

Year                      =                                         if such
Portion of Capital is funded based upon: (i) the Euro-Rate or LMIR, 360 days,
and (ii) the Base Rate, 365 or 366 days, as applicable;

 

provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
Applicable Law; and provided further, that Discount for any Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.

 

“Drawing Date” has the meaning set forth in Section 1.18 of the Agreement.

 

I-9

--------------------------------------------------------------------------------



 

“Eligible DIP Facility” means a DIP Facility that satisfies each of the
following criteria: (a) the DIP Facility is not secured by Adverse Claims on any
membership interests or any other equity interests issued by the Seller (other
than the Eligible Subordinated DIP Interest), (b) the DIP Facility is not
secured by Adverse Claims on any Pool Assets, (c) the superpriority
administrative expense claims arising under or in connection with the DIP
Facility shall rank pari passu with or, solely in the case of the “Carve Out”
(as defined in the Financing Orders), senior to, the Superpriority Claims
granted to the Purchasers under the Transaction Documents and (d) the
Administrator (in its sole discretion) has confirmed in writing that such DIP
Facility (including the interim order and, to the extent then entered, the final
order, approving such DIP Facility) is otherwise in form and substance
reasonably satisfactory to the Administrator (it being understood and agreed
that the “DIP Facility” as defined in and attached to the Interim Order attached
hereto as Annex K constitutes an “Eligible DIP Facility”).

 

“Eligible Foreign Obligor” means an Obligor which is a resident of any country
(other than the United States of America or Canada) that meets both of the
following criteria: (a) such Obligor is not a Group D Obligor, and (b) such
country has a short-term foreign currency rating (or, if such country does not
have such a short-term foreign currency rating, a long-term foreign currency
rating) of at least “A2” (or “A”) by Standard & Poor’s and “P-1” (or “A2”) by
Moody’s.

 

“Eligible Foreign Obligor Concentration Percentage” means (i) 15.00% at any time
when the Cloud Peak has both (x) a rating of “B+” or better by Standard & Poor’s
on its long-term senior unsecured and uncredit-enhanced debt securities and
(y) a rating of “B2” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities, (ii) 5.00% at any time when (A) Cloud Peak
does not meet the ratings requirements set forth in clause (i) above and
(B) Cloud Peak has both (x) a rating of “B” or better by Standard & Poor’s on
its long-term senior unsecured and uncredit-enhanced debt securities and (y) a
rating of “B3” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (iii) 0.00% at any other time.

 

“Eligible Receivable” means, at any time, a Pool Receivable:

 

(a)                                 the Obligor of which is (i) either (x) a
resident of the United States of America or Canada; provided that with respect
to any Receivable the Obligor of which is a resident of Canada, the Seller shall
have taken all actions, at its own expense, and shall have delivered (or caused
to be delivered) to the Administrator all further instruments, opinions and
documents, that may be necessary or desirable in the sole determination of the
Administrator, as the Administrator may reasonably request, to perfect, protect
or more fully evidence such Receivable and the security interest granted therein
and in the Related Security and Collections with respect thereto, or to enable
the Administrator, any Purchaser Agent or any Purchaser to exercise and enforce
their respective rights and remedies under this Agreement or (y) an Eligible
Foreign Obligor, not a Federal government or Federal government subdivision or
department, affiliate, agency or other entity (other than any Subsidiary of
Korea Electric Power Corporation, Tokyo Electric Power Company or any Subsidiary
thereof, or Tennessee Valley Authority) unless otherwise approved by the
Administrator in writing, (iii) not subject to any Insolvency Proceeding, not a
Sanctioned Person and not a resident of a Sanctioned Country, (iv) not

 

I-10

--------------------------------------------------------------------------------



 

an Affiliate of the Parent, Cloud Peak, any Originator, the Seller or any of
their respective Affiliates and (v) not the Obligor with respect to Delinquent
Receivables with an aggregate Outstanding Balance exceeding 50% of the aggregate
Outstanding Balance of all such Obligor’s Pool Receivables;

 

(b)                                 that is denominated and payable in U.S.
dollars to a Lock-Box Account in the United States, and the Obligor with respect
to which has been instructed to remit Collections in respect thereof to a
Lock-Box Account in the United States;

 

(c)                                  that is not a Delinquent Receivable or a
Defaulted Receivable;

 

(d)                                 in which the Seller owns good and marketable
title, free and clear of any Adverse Claims (other than Permitted Liens), and
that is freely assignable by the Seller;

 

(e)                                  that does not have a stated maturity or due
date which is more than sixty (60) days after the original invoice date of such
Receivable;

 

(f)                                   that has been billed or, if such
Receivable has not yet been billed, the related coal has been shipped within the
last thirty (30) days;

 

(g)                                  that satisfies all applicable requirements
of the Credit and Collection Policy;

 

(h)                                 that arises under a duly authorized Contract
for the sale and delivery of goods and services in the ordinary course of the
applicable Originator’s business, which Contract is in full force and effect and
that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms;

 

(i)                                     that is not subject to any right of
rescission, set-off (including, without limitation, any such right arising from
an Obligor making a deposit or similar payment to an Originator), counterclaim,
any other defense against the applicable Originator (as its assignee) or Adverse
Claim (other than Permitted Liens), and the Obligor of which holds no right as
against the applicable Originator to cause such Originator to repurchase the
goods or merchandise, the sale of which shall have given right to such
Receivable;

 

(j)                                    that has not been modified, waived or
restructured since its creation, except as permitted pursuant to Section 4.2 of
this Agreement;

 

(k)                                 that conforms in all material respects with
all Applicable Laws, rulings and regulations in effect;

 

(l)                                     for which the Administrator (on behalf
of the Secured Parties) shall have a valid and enforceable undivided percentage
ownership or security interest, to the extent of the Purchased Interest, and a
valid and enforceable first priority perfected security interest therein and in
the Related Security and Collections with respect thereto, in each case free and
clear of any Adverse Claim (other than Permitted Liens);

 

I-11

--------------------------------------------------------------------------------



 

(m)                             for which none of the Originators, the Seller
and the Servicer has established any offset or netting arrangements with the
related Obligor (other than offset or netting arrangements for coal quality
pursuant to the terms of the related contract in accordance with the Credit and
Collection Policy and which offset or netting has been reflected in such
Receivable’s Outstanding Balance);

 

(n)                                 that represents amounts earned and payable
by the Obligor that are not subject to the performance of additional services by
any Originator;

 

(o)                                 that constitutes an “account” as defined in
the UCC, and that is not evidenced by instruments or chattel paper; and

 

(p)                                 that satisfies all applicable requirements
of clause (k) of Section 6.1 of the Purchase and Sale Agreement.

 

“Eligible Subordinated DIP Interest” shall mean any Adverse Claim in the
membership interests and any other equity interests of the Seller in favor of
the administrative agent, collateral agent or trustee under any Eligible DIP
Facility, in each case, so long as such Adverse Claim is subject to the Interim
Order and expressly subordinated to the Administrator’s security interest
therein granted pursuant to the Interim Order or any Pledge Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the rulings and regulations thereunder, in each case as in effect from time to
time. References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Cloud Peak, (b) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Seller, any
Originator or Cloud Peak, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as the
Seller, any Originator, any corporation described in clause (a) or any trade or
business described in clause (b).

 

“Euro-Rate” means with respect to any Settlement Period, the greater of
(a) 0.00% and (b) the interest rate per annum determined by the applicable
Purchaser Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate of interest
determined by such Purchaser Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) to be the rate
per annum for deposits in U.S. dollars as reported by Bloomberg Finance L.P. and
shown on US0001M Screen as the composite offered rate for London interbank
deposits for such period (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by such Purchaser Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at or about 11:00 a.m. (London time) on the Business
Day which is two (2) Business Days prior to the first day of such

 

I-12

--------------------------------------------------------------------------------



 

Settlement Period for an amount comparable to the Portion of Capital to be
funded at the Alternate Rate and based upon the Euro-Rate during such Settlement
Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.
The Euro-Rate may also be expressed by the following formula:

 

 

Composite of London interbank offered rates shown on

Bloomberg Finance L.P. Screen US0001M

or appropriate successor

Euro-Rate =

 

 

 

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

 

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).

 

“Excess Concentration” means the sum of the following (without duplication):

 

(i)                                     the aggregate of the amounts calculated
for each Obligor on a Pool Receivable equal to the amount (if any) by which the
Outstanding Balance of Eligible Receivables of such Obligor then in the
Receivables Pool exceeds an amount equal to the Concentration Percentage for
such Obligor multiplied by the Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus

 

(ii)                                  the amount (if any) by which the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool the
Obligor of which is a resident of Canada exceeds 3.00% of the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;
plus

 

(iii)                               the sum of (A) the amount (if any) by which
(x) the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, the Obligors of which are Eligible Foreign Obligors that are
not Group A Obligors, exceeds (y) 2.50% of the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool, plus (B) the amount (if
any) by which (x) the amount equal to (I) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool, the Obligors of which are
Eligible Foreign Obligors, minus (II) the amount (if any) determined pursuant to
clause (A) above, exceeds (y) the Eligible Foreign Obligor Concentration
Percentage of the aggregate Outstanding Balance of all Eligible Receivables then
in the Receivables Pool; plus

 

(iv) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool with stated maturities or due
dates that are more than

 

I-13

--------------------------------------------------------------------------------



 

thirty (30) days after the original invoice dates thereof exceeds 3.00% of the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool.

 

In the case of any Obligor which is an Affiliate of any other Obligor, “Excess
Concentration” and the components thereof (including, without limitation, the
Concentration Percentages and Outstanding Balances) shall be calculated as if
such Obligors were a single Obligor.

 

“Excluded Receivable” means any Receivable (such term being used in this
definition without giving effect to the proviso to the definition of
“Receivable”), (a) the Obligor of which is Venture Fuels Partnership or (b) the
Obligor of which is, or is a Subsidiary of, or a resident of South Korea (a/k/a
the Republic of Korea); provided, however, that the Receivables of any such
Obligor shall cease to be Excluded Receivables upon the Seller or the Servicer
delivering written notice to the Administrator and each Purchaser Agent
confirming that such Obligor described in clause (b) above has consented in
writing to the Originators’ transfer of such Receivables to the Seller and the
Seller’s sale and pledge of such Receivables to the Administrator pursuant to
the Transaction Documents.

 

“Excluded Tax” has the meaning set forth in Section 1.10 of this Agreement.

 

“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and

 

“Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser, LC Participant or LC Bank, May 13, 2022, subject to any
extension pursuant to Section 1.13 of this Agreement (it being understood that
if any such Purchaser does not extend its Commitment hereunder then the Purchase
Limit shall be reduced ratably with respect to the Purchasers in each Purchaser
Group by an amount equal to the Commitment of such Exiting Purchaser and the
Commitment Percentages and Group Commitments of the Purchasers within each
Purchaser Group shall be appropriately adjusted), (b) the date determined
pursuant to Section 2.2 of this Agreement, (c) the date the Purchase Limit
reduces to zero pursuant to Section 1.1(b) of this Agreement, (d) with respect
to each Purchaser Group, the date that the commitment, of all of the Related
Committed Purchasers of such Purchaser Group terminate pursuant to Section 1.13
and (e) the effective date of a plan of reorganization filed in the Chapter 11
Cases that is confirmed pursuant to an order entered by the Bankruptcy Court.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated

 

I-14

--------------------------------------------------------------------------------



 

as the Composite 3:30 p.m. Quotations for U.S. Government Securities, or any
successor publication, published by the Federal Reserve Bank of New York
(including any such successor, the “Composite 3:30 p.m. Quotations”) for such
day under the caption “Federal Funds Effective Rate.” If on any relevant day the
appropriate rate is not yet published in either H.15(519) or the Composite 3:30
p.m. Quotations, the rate for such day will be the arithmetic mean as determined
by the Administrator of the rates for the last transaction in overnight Federal
funds arranged before 9:00 a.m. (New York City Time) on that day by each of
three leading brokers of Federal funds transactions in New York City selected by
the Administrator.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning set forth in Section 1.5 of the Agreement.

 

“Fees” means the fees payable by the Seller to each member of each Purchaser
Group pursuant to the applicable Fee Letter or Section 1.5 of the Agreement.

 

“Filing Date” means May 15, 2019.

 

“Filing Debtor” means Cloud Peak or any other member of the Cloud Peak Operating
Group that is a debtor in any of the Chapter 11 Cases.

 

“Final Order” means a final order of the Bankruptcy Court authorizing and
approving this Agreement and each of the other Transaction Documents pursuant to
Sections 105, 362(d), 363(b)(1), 363(f), 363(m), 364(c), 364(d), 364(e) and 365
of the Bankruptcy Code and Bankruptcy Rule 4001 and providing other relief, in
substantially the form of the Interim Order (with only such modifications
thereto as are necessary to convert the Interim Order to a final order and such
other modifications as are reasonably satisfactory to the Administrator and the
Majority Purchaser Agents), which order shall not have been (a) vacated,
reversed, or stayed, or (b) amended or modified, except as otherwise agreed to
in writing by the Administrator and each of the Purchaser Agents in their sole
discretion.

 

“Final Payout Date” means the latest of (i) the Facility Termination Date,
(ii) the date on which no Capital of or Discount in respect of the Purchased
Interest shall be outstanding, (iii) the LC Participation Amount is zero ($0),
and (iv) the date all other amounts owing to the Purchaser Agents, the
Purchasers and the Administrator by the Seller, the Originators, the Servicer
and the Performance Guarantor under this Agreement and each of the other
Transaction Documents have been paid in full (other than indemnification or
other contingent obligations not yet due and owing).

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Cloud Peak or the Seller, as applicable.

 

“Financing Orders” means the Interim Order and the Final Order.

 

“Funded Purchase” shall mean a Purchase that is made pursuant to Section 1.2(b).

 

I-15

--------------------------------------------------------------------------------



 

“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Group A Obligor” means any Obligor (or, if such Obligor is not rated, its
parent company) with a short-term rating of at least: (a) “A-1” by Standard &
Poor’s, or if such Obligor (or, if applicable, such parent company) does not
have a short-term rating from Standard & Poor’s, a rating of “A+” or better by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-1” by Moody’s, or if such Obligor (or, if applicable,
such parent company) does not have a short-term rating from Moody’s, “A1” or
better by Moody’s on its long-term senior unsecured and uncredit-enhanced debt
securities.

 

“Group B Obligor” means any Obligor that is not a Group A Obligor, which Obligor
(or, if such Obligor is not rated, its parent company) has a short-term rating
of at least: (a) “A-2” by Standard & Poor’s, or if such Obligor does not have a
short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such Obligor (or, if applicable,
such parent company) does not have a short-term rating from Moody’s, “Baa1” to
“A2” by Moody’s on its long-term senior unsecured and uncredit-enhanced debt
securities.

 

“Group C Obligor” means any Obligor that is not a Group A Obligor or Group B
Obligor, which Obligor (or, if such Obligor is not rated, its parent) has a
short-term rating of at least: (a) “A-3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
(or, if applicable, such parent company) does not have a short-term rating from
Moody’s, “Baa3” to “Baa2” by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.

 

“Group Capital” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Capital of the Purchasers within such Purchaser Group.

 

“Group Capital Percentage” means with respect to any Purchaser Group, a fraction
(expressed as a percentage) (i) the numerator of which is the Group Capital of
such Purchaser Group and (ii) the denominator of which is the Aggregate Capital.

 

“Group Commitment” means with respect to any Purchaser Group, the amount which
is set forth opposite the name of such Purchaser Group on Schedule VI, as such
amount may be modified in connection with a change in the Purchase Limit
pursuant to Section 1.1(b).

 

I-16

--------------------------------------------------------------------------------



 

“Group Commitment Percentage” means with respect to any Purchaser Group, a
fraction (expressed as a percentage) (i) the numerator of which is the Group
Commitment of such Purchaser Group and (ii) the denominator of which is the
aggregate Group Commitments of all Purchaser Groups.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.

 

“Indemnified Party” has the meaning set forth in Section 3.1 of this Agreement.

 

“Indemnified Taxes” has the meaning set forth in Section 1.10 of this Agreement.

 

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to this Agreement.

 

“Information Package” means a report, in substantially the form of Annex A to
this Agreement, furnished by or on behalf of the Servicer to the Administrator
and each Purchaser Agent pursuant to the Agreement, reflective of the
Receivables Pool as of the end of the most recently completed calendar month.

 

“Initial Closing Date” means February 11, 2013.

 

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

“Intended Tax Treatment” has the meaning set forth in Section 1.14 of the
Agreement.

 

“Interim Order” means an order of the Bankruptcy Court in substantially the form
of Annex K, with changes to such form as are reasonably satisfactory to the
Administrator and the Majority Purchaser Agents authorizing and approving the
Agreement and each of the other Transaction Documents pursuant to Sections 105,
362(d), 363(b)(1), 363(f), 363(m), 364(c), 364(d), 364(e) and 365 of the
Bankruptcy Code and Bankruptcy Rule 4001 providing other relief, in form and
substance satisfactory to the Administrator and each of the Purchaser Agents in
their sole discretion.

 

“Interim Report” means each Daily Report and Weekly Report.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

 

I-17

--------------------------------------------------------------------------------



 

“IRS” means the United States Internal Revenue Service.

 

“LBA” means the acquisition of federal coal through an application for a federal
coal lease submitted in accordance with the BLM competitive leasing regulations.

 

“LBM” means the acquisition of federal coal through an application to modify an
existing coal lease submitted in accordance with the BLM non-competitive leasing
regulations.

 

“LC Bank” has the meaning set forth in the preamble to the Agreement.

 

“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrator (for the
benefit of the LC Bank and the LC Participants), or such other account as may be
so designated as such by the Administrator.

 

“LC Fee Expectation” has the meaning set forth in Section 1.1(b) of the
Agreement.

 

“LC Participant” means each Person listed as such (and its respective
Commitment) for each Purchaser Group as set forth on the signature pages of this
Agreement or in any Assumption Agreement or Transfer Supplement.

 

“LC Participation Amount” means, at any time, the sum of the undrawn face amount
of all Letters of Credit outstanding at such time.

 

“LCR Security” means any commercial paper or security (other than equity
securities issued to Parent or any Originator that is a consolidated subsidiary
of Parent under GAAP) within the meaning of Paragraph   .32(e)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

 

“Letter of Credit” means any stand-by letter of credit issued (or deemed issued,
as set forth in the Preliminary Statements hereof) by the LC Bank pursuant to
the Agreement.

 

“Letter of Credit Application” has the meaning set forth in Section 1.16 of the
Agreement.

 

“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Providers under each Liquidity Agreement.

 

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

 

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

 

“Liquidity Reporting Date” means (a) with respect to each Information Package,
the last Business Day of the related calendar month, (b) with respect to each
Weekly Report, the last

 

I-18

--------------------------------------------------------------------------------



 

Business day of the related calendar week and (c) with respect to each Daily
Report, the previous Business Day.

 

“LMIR” means for any day during any Settlement Period, the greater of (a) 0.00%
and (b) the one-month Eurodollar rate for U.S. dollar deposits as reported on
the Reuters Screen LIBOR01 Page or any other page that may replace such
page from time to time for the purpose of displaying offered rates of leading
banks for London interbank deposits in United States dollars, as of 11:00
a.m. (London time) on such day, or if such day is not a Business Day, then the
immediately preceding Business Day (or if not so reported, then as determined by
the Administrator from another recognized source for interbank quotation), in
each case, changing when and as such rate changes.

 

“Lock-Box Account” means each account listed on Schedule II to this Agreement
and maintained, in each case in the name of the Seller and maintained by the
Seller at a bank or other financial institution acting as a Lock-Box Bank
pursuant to a Lock-Box Agreement for the purpose of receiving Collections.

 

“Lock-Box Agreement” means an agreement, among the Seller, the Servicer, a
Lock-Box Bank and the Administrator, governing the terms of the related Lock-Box
Accounts, in each case acceptable to the Administrator.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Horizon Ratio” means, on any date, the ratio (expressed as a percentage
and rounded to the nearest 1/100 of 1%) computed by dividing: (a) the aggregate
initial Outstanding Balance of all Pool Receivables generated by the Originators
during the four (4) most recent calendar months, by (b) the Net Receivables Pool
Balance as of such date.

 

“Loss Reserve” means, on any date, an amount equal to:  (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multiplied by (b) (i) the Loss Reserve
Percentage on such date divided by (ii) 100% minus the Loss Reserve Percentage
on such date.

 

“Loss Reserve Percentage” means, on any date, the product of (a) 2.50, times
(b) the highest average of the Default Ratios for any three consecutive calendar
months during the twelve most recent calendar months, times (c) the Loss Horizon
Ratio.

 

“Majority Purchaser Agents” means, at any time, the Purchaser Agents for the
Purchaser Groups with Group Commitments that aggregate more than 50% of the
Purchase Limit; provided, however, that so long as the Group Commitment of any
single Purchaser Group is greater than 50% of the Purchase Limit, then “Majority
Purchaser Agents” shall mean a minimum of two Purchaser Agents for Purchaser
Groups with Group Commitments that aggregate more than 50% of the Purchase
Limit.

 

I-19

--------------------------------------------------------------------------------



 

“Material Adverse Effect” means a material adverse effect on any of the
following:

 

(a)                                 the assets, operations, business or
financial condition of Cloud Peak, the Servicer, any Originator or the Seller;

 

(b)                                 the ability of any of Cloud Peak, the
Servicer, any Originator or the Seller to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;

 

(c)                                  the validity or enforceability of any of
the Transaction Documents, or the validity, enforceability or collectibility of
any material portion of the Pool Receivables; or

 

(d)                                 the status, perfection, enforceability or
priority of any Secured Party or the Seller’s interest in the Pool Assets;

 

provided, however, that no “Material Adverse Effect” shall be deemed to occur
due to any event or circumstance that occurs as a result of events leading up to
a proceeding under chapter 11 of the Bankruptcy Code or the commencement and
continuation of the Chapter 11 Cases in and of itself.

 

“Material Debt” means (a) any Debt of Cloud Peak or any of its Affiliates under
any Eligible DIP Facility and (b) any other Debt of the Parent, Cloud Peak or
any of their respective Subsidiaries that is outstanding in a principal amount
of at least $50,000,000 in the aggregate.

 

“Material Debt Agreement” means any Eligible DIP Facility and any other
agreement under which any Material Debt was created or is governed or which
provides for the incurrence of Debt in an amount which would constitute Material
Debt (whether or not an amount of Debt constituting Material Debt is outstanding
thereunder).

 

“Minimum Dilution Reserve” means at any time, the product of (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount, and (b)(i) the
Minimum Dilution Reserve Percentage divided by (ii) 1 minus the Minimum Dilution
Reserve Percentage.

 

“Minimum Dilution Reserve Percentage” means, at any time, the product of (a) the
arithmetic average of the Dilution Ratios for the twelve most recent calendar
months at such time multiplied by (b) the Dilution Horizon Ratio.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

 

“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool minus (b) the Excess
Concentration.

 

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

 

“Notice Date” has the meaning set forth in Section 1.16 of this Agreement.

 

I-20

--------------------------------------------------------------------------------



 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Obligor Percentage” means, at any time, for each Obligor, a fraction, expressed
as a percentage, (a) the numerator of which is the aggregate Outstanding Balance
of the Eligible Receivables of such Obligor less the amount (if any) then
included in the calculation of the Excess Concentration with respect to such
Obligor, and (b) the denominator of which is the aggregate Outstanding Balance
of all Eligible Receivables at such time; provided, however, that the Salt River
Project’s Obligor Percentage shall not be deemed to exceed 15.50% for so long as
the Salt River Project remains a Special Obligor pursuant to the definition of
“Concentration Percentage”.

 

“Order” has the meaning set forth in Section 1.24 of this Agreement.

 

“Originator” means each Person from time to time party to the Purchase and Sale
Agreement in the capacity of an “Originator” thereunder.  As of the Closing
Date, the Originators are (i) Cloud Peak, (ii) Kennecott Coal Sales LLC, an
Oregon limited liability company, (iii) Cloud Peak Energy Logistics LLC, an
Oregon limited liability company, (iv) Spring Creek Coal LLC, a Delaware limited
liability company, (v) Antelope Coal LLC, a Delaware limited liability company,
(vi) Cordero Mining LLC, a Delaware limited liability company, and (vii) Caballo
Rojo LLC, a Delaware limited liability company.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Transaction Document.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Parent” means Cloud Peak Energy Inc., a Delaware corporation.

 

“Participant” has the meaning set forth in Section 6.3(b) of this Agreement.

 

“Participant Register” has the meaning set forth in Section 6.3(b) of this
Agreement.

 

“Participation Advance” has the meaning set forth in Section 1.18 of this
Agreement.

 

“Performance Guarantor” means Cloud Peak Energy Resources LLC, a Delaware
limited liability company.

 

“Performance Guaranty” means the Amended and Restated Performance Guaranty,
dated as of the date hereof, by the Performance Guarantor, in favor of the
Administrator for the benefit of the Secured Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Permitted Liens” shall mean the following encumbrances but only to the extent
the holders of such encumbrances have not commenced a foreclosure or other
enforcement action

 

I-21

--------------------------------------------------------------------------------



 

with respect thereto: (a) Adverse Claims for taxes or assessments or other
governmental charges not yet due and payable or that are being contested in good
faith and by appropriate proceedings diligently conducted, and for which
adequate reserves have been set aside in accordance with GAAP (but only to the
extent that any Adverse Claim to secure payment of such taxes or assessments or
other governmental charges is an inchoate tax lien); (b) inchoate and
unperfected workers’, mechanics’, suppliers’ or similar Adverse Claims arising
in the ordinary course of business; (d) carriers’, warehousemen’s or other
similar possessory liens arising in the ordinary course of business and securing
liabilities in an outstanding aggregate amount not in excess of $1,000,000 at
any one time; and (e) currently existing or hereinafter created liens in favor
of Seller, the Purchasers or the Administrator.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pledge Agreement” means any Pledge Agreement pursuant to which Cloud Peak
pledges to the Administrator its membership interests and any other equity
interests of the Seller.

 

“Pool Assets” has the meaning set forth in Section 1.2(d) of this Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

 

“Prior Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Prior Agreement Outstanding Amounts” has the meaning set forth in the preamble
to this Agreement.

 

“Private Coal Agreement” means an agreement between Cloud Peak and/or one or
more of its Subsidiaries, on the one hand, and a seller or lessee (in each case,
that is not a Governmental Authority) (the “Transferee”) under which Cloud Peak
and its Subsidiaries acquire coal through (i) a lease from such Transferee,
(ii) the purchase of one or more coal deposit or other assets from such
Transferee or (iii) the exchange of coal assets between Cloud Peak and its
Subsidiaries, on the one hand, and such Transferee, on the other.

 

“Pro Rata Share” means, as to any LC Participant, a fraction, the numerator of
which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.

 

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by

 

I-22

--------------------------------------------------------------------------------



 

such Conduit Purchaser and/or (d) the making of loans and/or other extensions of
credit to any Conduit Purchaser in connection with such Conduit Purchaser’s
securitization program contemplated in this Agreement, together with any letter
of credit, surety bond or other instrument issued thereunder.

 

“Program Support Provider” means and includes with respect to each Conduit
Purchaser any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.

 

“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.

 

“Purchase and Sale Agreement” means the Amended and Restated Purchase and Sale
Agreement, dated as of the Closing Date, among the Originators, the Seller and
the Servicer, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Purchase Date” means the date of which a Purchase or a reinvestment is made
pursuant to this Agreement.

 

“Purchase Facility” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

 

“Purchase Limit” means $35,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of this Agreement or otherwise in connection with any Exiting
Purchaser.

 

“Purchase Notice” has the meaning set forth in Section 1.2(a) to this Agreement.

 

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:

 

Aggregate Capital + Adjusted LC Participation Amount + Total Reserves 
Net Receivables Pool Balance

 

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of this Agreement.

 

“Purchaser” means each Conduit Purchaser, each Related Committed Purchaser, LC
Participant and/or the LC Bank.

 

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent

 

I-23

--------------------------------------------------------------------------------



 

pursuant to an Assumption Agreement or a Transfer Supplement or otherwise in
accordance with this Agreement.

 

“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers, related
Purchaser Agent and related LC Participants and (ii) for PNC, PNC, as a
Purchaser Agent, a Related Committed Purchaser, the LC Bank and an LC
Participant.

 

“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.

 

“Purchasing Related Committed Purchaser” has the meaning set forth in
Section 6.3(c) of this Agreement.

 

“Qualifying Interim Report” shall mean any Daily Report that satisfies each of
the following conditions: (A) the Purchased Interest as set forth in such Daily
Report shall not exceed 100%; (B) such Daily Report is calculated as of the
immediately prior Business Day and (C) all information or calculations set forth
in such Daily Report are true and correct.

 

“Receivable” means any indebtedness and other obligations owed to any Originator
or the Seller or any right of the Seller or any Originator to payment from or on
behalf of an Obligor or any right to reimbursement for funds paid or advanced by
the Seller or any Originator on behalf of an Obligor, whether constituting an
account, chattel paper, payment intangible, instrument, general intangible or
as-extracted collateral, however arising (whether or not earned by performance),
and includes, without limitation, the obligation to pay any finance charges,
fees and other charges with respect thereto; provided, however, that
“Receivable” (except as used in the definition of “Excluded Receivable”) does
not include any Excluded Receivable.  Indebtedness and other obligations arising
from any one transaction, including, without limitation, indebtedness and other
obligations represented by an individual invoice or agreement, shall constitute
a Receivable separate from a Receivable consisting of the indebtedness and other
obligations arising from any other transaction.

 

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Purchase and Sale Agreement prior to the
Facility Termination Date.

 

“Reimbursement Obligation” has the meaning set forth in Section 1.18 of this
Agreement.

 

“Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) for each Conduit Purchaser as set forth on the signature
pages of this Agreement or in any Assumption Agreement or Transfer Supplement.

 

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

 

I-24

--------------------------------------------------------------------------------



 

“Related Security” means, with respect to any Receivable:

 

(a)                                 all of the Seller’s and each Originator’s
interest in any goods (including returned goods), and documentation of title
evidencing the shipment or storage of any goods (including returned goods), the
sale of which gave rise to such Receivable;

 

(b)                                 all instruments and chattel paper that may
evidence such Receivable;

 

(c)                                  all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto;

 

(d)                                 all of the Seller’s and each Originator’s
rights, interests and claims under the Contracts relating to such Receivable,
and all guaranties, indemnities, insurance and other agreements (including the
related Contract) or arrangements of whatever character from time to time
supporting or securing payment of such Receivable or otherwise relating to such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise; and

 

(e)                                  all of the Seller’s rights, interests and
claims under the Purchase and Sale Agreement and the other Transaction
Documents.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Restricted Payments” has the meaning set forth in Section 1(o) of Exhibit IV to
the Agreement.

 

“Sales Agency Agreement” means that certain Sales Agency Agreement, dated as of
February 11, 2013, among the Originators, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time.

 

“Salt River Project” means the Salt River Project Agricultural Improvement and
Power District.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person”  means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

I-25

--------------------------------------------------------------------------------



 

“SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Secured Parties” means the Administrator, each Purchaser, each Purchaser Agent,
each Indemnified Party and each Affected Person.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.

 

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

“Servicing Fee” shall mean the fee referred to in Section 4.6 of this Agreement.

 

“Servicing Fee Rate” shall have the meaning set forth in Section 4.6 of this
Agreement.

 

“Settlement Date” means the twentieth (20th) day of each calendar month (or if
such day is not a Business Day, the next occurring Business Day), provided, that
on and after the occurrence and continuation of any Termination Event, the
Settlement Date shall be the date selected as such by the Administrator from
time to time (it being understood that the Administrator may select such
Settlement Date to occur as frequently as daily) or, in the absence of any such
selection, the date which would be the Settlement Date pursuant to this
definition.

 

“Settlement Period” means:  (a) before the Facility Termination Date, each
calendar month commencing on (and including) the first day of such calendar
month and ending on (and including) the last day of such calendar month, and
(b) on and after the Facility Termination Date, such period (including a period
of one day) as shall be selected from time to time by the Administrator (with
the consent or at the direction of the Majority Purchaser Agents) or, in the
absence of any such selection, each calendar month as described in clause
(a) above.  For the avoidance of doubt, the applicable or related Settlement
Period for each Settlement Date shall be the Settlement Period most recently
ended prior to such Settlement Date.

 

“Solvent” means, with respect to any Person at any time, a condition under
which:

 

(i)                                     the fair value and present fair saleable
value of such Person’s total assets is, on the date of determination, greater
than such Person’s total liabilities (including contingent and unliquidated
liabilities) at such time;

 

(ii)                                  the fair value and present fair saleable
value of such Person’s assets is greater than the amount that will be required
to pay such Person’s probable liability on its existing debts as they become
absolute and matured (“debts,” for this purpose, includes all legal liabilities,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed, or
contingent);

 

(iii)                               such Person is and shall continue to be able
to pay all of its liabilities as such liabilities mature; and

 

I-26

--------------------------------------------------------------------------------



 

(iv)                              such Person does not have unreasonably small
capital with which to engage in its current and in its anticipated business.

 

For purposes of this definition:

 

(A)                               the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability;

 

(B)                               the “fair value” of an asset shall be the
amount which may be realized within a reasonable time either through collection
or sale of such asset at its regular market value;

 

(C)                               the “regular market value” of an asset shall
be the amount which a capable and diligent business person could obtain for such
asset from an interested buyer who is willing to Purchase such asset under
ordinary selling conditions; and

 

(D)                               the “present fair saleable value” of an asset
means the amount which can be obtained if such asset is sold with reasonable
promptness in an arm’s-length transaction in an existing and not theoretical
market.

 

“Specified Coal Agreement Obligations” means installment or deferred payment
obligations or royalty payment obligations or obligations in connection with the
acquisition of related surface rights, in each case, in connection with a
Specified Coal Agreement owed solely to the seller or lessor thereunder (and not
to a bank or other third-party financer), but excluding, in any event, any Debt
for borrowed money.

 

“Specified Coal Agreements” means any LBA, LBM, State Coal Lease and Private
Coal Agreements.

 

“Specified Tax” means the $11,595,600 ad valorem/gross proceeds tax owed to the
State of Wyoming and due and payable on May 10, 2019.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor thereto that is a
nationally recognized statistical rating organization.

 

“State Coal Lease” means the acquisition of coal owned by a State in accordance
with the coal leasing regulations of such State.

 

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

 

“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.

 

“Subordinated Note” means the promissory note issued by the Seller to Cloud Peak
for the benefit of the Originators in the form of Exhibit B to the Purchase and
Sale Agreement (as it

 

I-27

--------------------------------------------------------------------------------



 

may be amended, supplemented, endorsed or otherwise modified from time to time,
together with all promissory notes issued from time to time in substitution
therefor or renewal thereof in accordance with the Transaction Documents and in
substantially the form of Exhibit B to the Purchase and Sale Agreement).

 

“Subsidiary” means, as to any Person (“parent”) at any date, (a) any
corporation, partnership, limited liability company, joint venture or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date and (b) any other corporation,
limited liability company, partnership or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held by the parent and/or one or more of its subsidiaries.

 

“Superpriority Claim” means a claim against any member of the Cloud Peak
Operating Group in any of the Chapter 11 Cases, which is an administrative
expense claim having priority over any or all administrative expenses of the
kind specified in Section 503(b) or 507(b) of the Bankruptcy Code.

 

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

 

“Taxes” means, with respect to any Person, any and all present or future taxes,
charges, fees, levies or other assessments (including income, gross receipts,
profits, withholding, excise, property, sales, use, license, occupation and
franchise taxes and including any related interest, penalties or other
additions) imposed by any jurisdiction or taxing authority (whether foreign or
domestic) under the laws of which such Person is organized.

 

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to this Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

 

“Termination Event” has the meaning specified in Exhibit V to the Agreement. 
For the avoidance of doubt, any Termination Event that occurs shall be deemed to
be continuing unless and until such Termination Event has been waived in
accordance with the terms of the Agreement.

 

“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus
(b) the greater of (i) the sum of the Loss Reserve plus the Dilution Reserve and
(ii) the sum of the Minimum Dilution Reserve plus the Concentration Reserve.

 

“Transaction Documents” means this Agreement, the Lock-Box Agreements, each Fee
Letter, the Purchase and Sale Agreement, the Subordinated Note, the Performance
Guaranty, the Originator Performance Guaranty, the Sales Agency Agreement, any
Pledge Agreement, each Certificate of Beneficial Ownership and all other
certificates, instruments, reports, notices, agreements and documents executed
or delivered under or in connection with this Agreement, in

 

I-28

--------------------------------------------------------------------------------



 

each case as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

“Transfer Supplement” has the meaning set forth in Section 6.3(c) of this
Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

“Weekly Report” means a report substantially in the form of Annex I.

 

“Yield Reserve” means, on any date, an amount equal to (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multiplied by (b)(i) the Yield Reserve
Percentage on such date divided by (ii) 1, minus the Yield Reserve Percentage on
such date.

 

“Yield Reserve Percentage” means, at any time the following amount:

 

1.50 x DSO x (BR + SFR)

360

 

where:

 

BR                              =                                         the
Base Rate in effect at such time,

 

DSO                       =                                         the Days’
Sales Outstanding, and

 

SFR                         =                                         the
Servicing Fee Rate.

 

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.  All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

 

I-29

--------------------------------------------------------------------------------



 

EXHIBIT II

CONDITIONS OF PURCHASES

 

1.                                      Conditions Precedent to Effectiveness. 
The effectiveness of this Agreement is subject to the condition precedent that
the Administrator and each Purchaser Agent shall (x) be reasonably satisfied
that the Administrator and each of the other Secured Parties shall have
protections provided for in the Interim Order and, to the extent then entered,
the Final Order, including the protection of Section 364(e) of the Bankruptcy
Code with respect to any priority or lien granted or debt incurred pursuant to
said Interim Order or Final Order and (y) have received, on or before the date
hereof, each of the following, each in form and substance (including the date
thereof) reasonably satisfactory to the Administrator and each Purchaser Agent:

 

(a)                                 each of the documents, agreements (in fully
executed form), opinions of counsel, certificates and other deliverables listed
on the closing memorandum attached as Annex F hereto, in each case, in form and
substance acceptable to the Administrator;

 

(b)                                 evidence of payment by the Seller of all
accrued and unpaid fees, costs and expenses to the extent then due and payable
on or prior to the date hereof, including any such costs, fees and expenses
arising under or referenced in Section 6.4 of the Agreement (as amended hereby)
(including all attorney fees that have been invoiced at least one (1) Business
Day prior to the date that the Interim Order is entered by the Bankruptcy
Court);

 

(c)                                  a copy of the Interim Order entered by the
Bankruptcy Court that is in full force and effect and has not been vacated or
reversed, is not subject to a stay, and has not been modified or amended (except
for modifications or amendments approved in writing by the Administrator and the
Majority Purchaser Agents, in each case, acting in their reasonable discretion);
and

 

(d)                                 evidence that (i) all “first day orders” and
all related pleadings intended to be entered on or prior to the entry of the
Interim Order (including “a cash management order”) shall have been entered by
the Bankruptcy Court and shall be reasonably satisfactory in form and substance
to the Administrator and (ii) forms of “second day orders” filed but not yet
entered shall be reasonably satisfactory in form and substance to the
Administrator, it being understood that drafts approved by counsel to the
Administrator prior to the Filing Date are reasonably satisfactory.

 

2.                                      Conditions Precedent to All Funded
Purchases, Issuances of Letters of Credit and Reinvestments.  Each Funded
Purchase, including the initial Funded Purchase (but excluding any deemed Funded
Purchase pursuant to Section 1.2(e), and the issuance of any Letters of Credit
(other than any Letters of Credit issued or deemed issued under the Prior
Agreement) and each reinvestment shall be subject to the further conditions
precedent that:

 

(a)                                 in the case of each Funded Purchase and the
issuance of any such Letters of Credit, the Servicer shall have delivered to the
Administrator and each Purchaser Agent on or before such purchase or issuance,
as the case may be, in form and substance satisfactory to the Administrator and
each Purchaser Agent, the most recent Information Package to reflect the level
of the Aggregate Capital, the LC Participation Amount and related reserves and
the calculation

 

II-1

--------------------------------------------------------------------------------



 

of the Purchased Interest after such subsequent purchase or issuance, as the
case may be, and a completed Purchase Notice or Issuance Notice, as applicable,
in the form of Annex B-1 or B-2, as applicable; and

 

(b)                                 on the date of such Funded Purchase,
issuance or reinvestment, as the case may be, the following statements shall be
true (and acceptance of the proceeds of such Funded Purchase, issuance or
reinvestment shall be deemed a representation and warranty by the Seller that
such statements are then true):

 

(i)             the representations and warranties contained in Exhibit III to
the Agreement are true and correct in all material respects on and as of the
date of such Funded Purchase, issuance or reinvestment, as the case may be, as
though made on and as of such date except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct as of such earlier date);

 

(ii)          no event has occurred and is continuing, or would result from such
Funded Purchase or issuance, that constitutes a Termination Event or an
Unmatured Termination Event; and, in the case of reinvestments, no event has
occurred and is continuing or would result from such reinvestment that
constitutes a Termination Event;

 

(iii)       the sum of the Aggregate Capital plus the LC Participation Amount,
after giving effect to any such Funded Purchase, issuance or reinvestment, as
the case may be, shall not exceed the Purchase Limit, and the Purchased Interest
shall not exceed 100%; and

 

(iv)      the Facility Termination Date has not occurred.

 

II-2

--------------------------------------------------------------------------------



 

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

 

1.                                      Representations and Warranties of the
Seller.  The Seller represents and warrants to the Administrator, each Purchaser
Agent and each Purchaser as of the date of execution of this Agreement and as of
each other date specified in Section 5 of this Exhibit III that:

 

(a)                                 Existence and Power.  The Seller is a
limited liability company duly formed, validly existing and in good standing
under the laws of Delaware, and has all organizational power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, except
where the failure to so do could not reasonably be expected to result in a
Material Adverse Effect.

 

(b)                                 Company and Governmental Authorization,
Contravention.  The execution, delivery and performance by the Seller of this
Agreement and each other Transaction Document to which it is a party are within
the Seller’s organizational powers, have been duly authorized by all necessary
organizational action, require no action by or in respect of, or filing with
(other than the filing of UCC financing statements and continuation statements),
any governmental body, agency or official, and, do not contravene, or constitute
a default under, any provision of Applicable Law or regulation or of the
operating agreement of the Seller or of any agreement, judgment, injunction,
order, decree or other instrument binding upon the Seller or result in the
creation or imposition of any lien (other than liens in favor of the
Administrator) on assets of the Seller, except as could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)                                  Binding Effect of Agreement.  This
Agreement and each other Transaction Document to which it is a party constitutes
the legal, valid and binding obligation of the Seller enforceable against the
Seller in accordance with its respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

(d)                                 Accuracy of Information.  No information
(other than projections, forward looking statements, budgets, estimates and
general market data) heretofore furnished by the Seller to the Administrator or
any Purchaser Agent in writing pursuant to or in connection with this Agreement
or any other Transaction Document contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, when
made and in light of the circumstances under which they were made, not
materially misleading.

 

(e)                                  Actions, Suits.  Except (i) as set forth in
disclosures publicly filed by the Parent with the SEC as of the date of
execution of this Agreement and (ii) the Chapter 11 Cases, there are no actions,
suits or proceedings pending or, to the best of the Seller’s knowledge,
threatened against or affecting the Seller or any of its properties, in or
before any court, arbitrator or other body.

 

(f)                                   Accuracy of Exhibits; Lock-Box
Arrangements.  The names and addresses of all the Lock-Box Banks together with
the account numbers of the Lock-Box Accounts at such Lock-Box Banks, are
specified in Schedule II to this Agreement, and all Lock-Box Accounts are

 

III-1

--------------------------------------------------------------------------------



 

subject to Lock-Box Agreements. All information on each Exhibit, Schedule or
Annex to this Agreement or the other Transaction Documents (as updated by the
Seller from time to time) is true and complete.  The Seller has delivered a copy
of all Lock-Box Agreements to the Administrator.  The Seller has not granted any
interest in any Lock-Box Account (or any related lock-box or post office box) to
any Person other than the Administrator and, upon delivery to a Lock-Box Bank of
the related Lock-Box Agreement, the Administrator will have exclusive ownership
and control of the Lock-Box Account at such Lock-Box Bank.

 

(g)                                  No Material Adverse Effect.  Since the date
of formation of Seller as set forth in its certificate of formation, there has
been no Material Adverse Effect.

 

(h)                                 Names and Location.  The Seller has not used
any company names, trade names or assumed names other than its name set forth on
the signature pages of this Agreement. The Seller is “located” (as such term is
defined in the applicable UCC) in Delaware.  The office where the Seller keeps
its records concerning the Receivables is at the address of such party set forth
on Schedule V hereto.

 

(i)                                     Margin Stock.  The Seller is not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U and X, as issued by the
Board of Governors of the Federal Reserve System), and no proceeds of any
Purchase will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.

 

(j)                                    Eligible Receivables.  Each Pool
Receivable included as an Eligible Receivable in the calculation of the Net
Receivables Pool Balance is, as of the date of such calculation, an Eligible
Receivable.

 

(k)                                 Credit and Collection Policy.  The Seller
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable originated by such Originator.

 

(l)                                     Investment Company Act; Not a Covered
Fund.  The Seller is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and the Seller is not a “covered fund” under the
Volcker Rule (Section 619 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the regulations implemented thereunder).  In reaching those
conclusions, although other statutory or regulatory exemptions may be available
under the Investment Company Act, the Seller has relied on Section 3(c)(5) of
the Investment Company Act.

 

(m)                             Mortgages Covering As-Extracted Collateral. 
Except as set forth in Schedule IV, there are no mortgages that are effective as
financing statements covering as-extracted collateral and that name any
Originator as grantor, debtor or words of similar effect filed or recorded in
any jurisdiction.  The Seller may amend Schedule IV from time to time by
delivering written notice thereof to the Administrator and each Purchaser Agent,
which notice shall include a replacement for Schedule IV.  No mortgage set forth
on Schedule IV has a description of property or collateral covered thereby that
includes, or purports to include, any Receivables transferred or purported to be
transferred under the Transaction Documents, the Lock-Box

 

III-2

--------------------------------------------------------------------------------



 

Accounts or any subaccount thereof, other than a mortgage (i) relating to the
sale thereof by an Originator to the Seller under the Purchase and Sale
Agreement, (ii) relating to the security interest granted to the Administrator
under this Agreement, or (iii) that has been released or terminated.

 

(n)                                 Anti-Money Laundering/International Trade
Law Compliance.  (x) No Covered Entity is a Sanctioned Person and (y) no Covered
Entity, either in its own right or through any third party, (i) has any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (ii) does business in
or with, or derives any of its income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law; or (iii) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law, in each case, however, with respect to any Covered Entity
that is not the Parent, Cloud Peak or a Subsidiary of Cloud Peak, to the
Seller’s knowledge.

 

(o)                                 Liquidity Coverage Ratio.  The Seller has
not issued any LCR Securities, and the Seller is a consolidated subsidiary of
Cloud Peak under GAAP.

 

(p)                                 Certificate of Beneficial Ownership.  The
Certificate of Beneficial Ownership executed and delivered to the Administrator
and the Purchasers for the Seller on or prior to the Closing Date (if required
under the Beneficial Ownership Regulation), as may be provided or updated from
time to time in accordance with this Agreement, is accurate, complete and
correct as of the Closing Date or such date of delivery or update.

 

(q)                                 Taxes; Tax Status.  The Seller has
(i) timely filed all U.S. federal income and other material tax returns (state
and local) required to be filed by it and (ii) paid, or caused to be paid, all
material taxes, assessments and other governmental charges, if any, other than
such taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP.  The Seller is a “disregarded entity” within
the meaning of U.S. Treasury Regulation § 301.7701-3 whose owner is a United
States person (within the meaning of Section 7701(a)(30) of the Code).

 

(r)                                    Neither the Seller nor any ERISA
Affiliate maintains, contributes to, has an obligation to contribute to, or has
any liability with respect to, any Benefit Plan.

 

2.                                      Representations and Warranties of the
Servicer.  The Servicer represents and warrants to the Administrator, each
Purchaser Agent and each Purchaser as of the date of execution of this Agreement
and as of each other date specified in Section 5 of this Exhibit III that:

 

(a)                                 Existence and Power.  The Servicer is a
limited liability company duly formed, validly existing and in good standing
under the laws of its state of organization, and has all company power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, except
where the failure to so do could not reasonably be expected to result in a
Material Adverse Effect.

 

III-3

--------------------------------------------------------------------------------



 

(b)                                 Company and Governmental Authorization,
Contravention.  Subject to the entry by the Bankruptcy Court of (x) the Interim
Order at any time prior to the entry of the Final Order and (y) the Final Order
thereafter, the execution, delivery and performance by the Servicer of this
Agreement and each other Transaction Document to which it is a party are within
the Servicer’s organizational powers, have been duly authorized by all necessary
organizational action, require no action by or in respect of, or filing with,
any governmental body, agency or official other than filings and disclosures
made under securities laws, and do not contravene, or constitute a default
under, any provision of any material agreement to which it is a party or of any
Applicable Law or regulation or of the certificate of formation of the Servicer
or of any judgment, injunction, order or decree or agreement or other instrument
binding upon the Servicer or result in the creation or imposition of any lien on
assets of the Servicer, except as could not reasonably be expected to result in
a Material Adverse Effect.

 

(c)                                  Binding Effect of Agreement.  Subject to
the entry by the Bankruptcy Court of (x) the Interim Order at any time prior to
the entry of the Final Order and (y) the Final Order thereafter, this Agreement
and each other Transaction Document to which it is a party constitutes the
legal, valid and binding obligation of the Servicer enforceable against the
Servicer in accordance with its terms.

 

(d)                                 Accuracy of Information.    No information
(other than projections, forward looking statements, budgets, estimates and
general market data) heretofore furnished in writing by the Servicer or the
Administrator or any Purchaser Agent pursuant to or in connection with this
Agreement or any Transaction Document contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein,
when made and in light of the circumstances under which they were made, not
materially misleading.

 

(e)                                  Actions, Suits.  Except (i) as set forth in
disclosures publicly filed by the Parent with the SEC as of the date of
execution of this Agreement and (ii) the Chapter 11 Cases, there are no actions,
suits or proceedings pending or, to the best of the Servicer’s knowledge,
threatened against or affecting the Servicer or any of its Affiliates or their
respective properties, in or before any court, arbitrator or other body, which
could reasonably be expected to have a Material Adverse Effect.

 

(f)                                   No Material Adverse Effect.  Since the
date of the financial statements described in Section 2(i) below, there has been
no Material Adverse Effect, other than as arising directly as a result of the
Chapter 11 Cases.

 

(g)                                  Credit and Collection Policy.  The Servicer
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable originated by such Originator.

 

(h)                                 Investment Company Act.  The Servicer is not
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

(i)                                     Financial Information.  The balance
sheets of the Parent and its consolidated Subsidiaries as of December 31, 2018,
and the related statements of income and retained earnings for the fiscal
quarter then ended, copies of which have been made publicly available,

 

III-4

--------------------------------------------------------------------------------



 

fairly present in all material respects the financial condition of the Parent
and its consolidated Subsidiaries as at such date and the results of the
operations of the Parent and its consolidated Subsidiaries for the period ended
on such date, all in accordance with generally accepted accounting principles
consistently applied.

 

(j)                                    Lockbox Accounts.  On or prior to the
Closing Date, the Servicer has transferred and assigned all of its rights,
title, and interest in and to, and remedies, powers, and privileges in respect
of, the Lock-Box Accounts to the Seller.

 

(k)                                 Anti-Money Laundering/International Trade
Law Compliance.  (x) No Covered Entity is a Sanctioned Person, and (y) no
Covered Entity, either in its own right or through any third party, (i) has any
of its assets in a Sanctioned Country or in the possession, custody or control
of a Sanctioned Person in violation of any Anti-Terrorism Law; (ii) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (iii) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law, in each case, however, with respect to any
Covered Entity that is not the Parent, Cloud Peak or a Subsidiary of Cloud Peak,
to the Servicer’s knowledge.

 

(l)                                     Effectiveness of Orders. The Interim
Order at any time prior to the entry of the Final Order and, to the extent then
entered, the Final Order, is in full force and effect and has not been vacated
or reversed, is not subject to a stay, and has not been modified or amended
(other than any amendment or modification approved in writing by the
Administrator and the Majority Purchaser Agents in their sole discretion).

 

(m)                             Compliance with Orders. The Servicer and each of
the other members of the Cloud Peak Group are in compliance in all material
respects with the Interim Order at any time prior the entry of the Final Order
and, to the extent then entered, the Final Order.

 

(n)                                 Neither the Servicer nor any ERISA Affiliate
maintains, contributes to, has an obligation to contribute to, or has any
liability with respect to, any Benefit Plan.

 

3.                                      Representations, Warranties and
Agreements Relating to the Security Interest.  The Seller hereby makes the
following representations, warranties and agreements with respect to the
Receivables and Related Security as of the date of execution of this Agreement
and as of each other date specified in Section 5 of this Exhibit III:

 

(a)                                 The Receivables.

 

(i)                                     Creation.  This Agreement creates a
valid and continuing security interest (as defined in the applicable UCC) in the
Receivables included in the Receivables Pool in favor of the Administrator (for
the benefit of the Secured Parties), which security interest is prior to all
other Adverse Claims (other than Permitted Liens), and is enforceable as such as
against creditors of and purchasers from the Seller.

 

(ii)                                  Ownership of Receivables.  The Seller owns
and has good and marketable title to the Receivables included in the Receivables
Pool and Related Security free and clear of any Adverse Claim (other than
Permitted Liens).

 

III-5

--------------------------------------------------------------------------------



 

(iii)                               Perfection and Related Security.  The Seller
has caused the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect the sale of the Receivables and Related Security from each Originator to
the Seller pursuant to the Purchase and Sale Agreement, and the sale and
security interest therein from the Seller to the Administrator under this
Agreement.

 

(b)                                 The Lock-Box Accounts.

 

(i)                                     Nature of Lock-Box Accounts.  Each
Lock-Box Account constitutes a “deposit account” within the meaning of the
applicable UCC.

 

(ii)                                  Ownership.  Each Lock-Box Account is in
the name of the Seller, and the Seller owns and has good and marketable title to
the Lock-Box Accounts free and clear of any Adverse Claim (other than Permitted
Liens).

 

(iii)                               Perfection.  The Seller has delivered to the
Administrator a fully executed Lock-Box Agreement relating to each Lock-Box
Account, pursuant to which each applicable Lock-Box Bank, respectively, has
agreed, following the delivery of a notice of control by the Administrator, to
comply with all instructions originated by the Administrator (on behalf of the
Secured Parties) directing the disposition of funds in such Lock-Box Account
without further consent by the Seller or the Servicer.

 

(c)                                  Priority.

 

(i)                                     Other than the transfer of the
Receivables to the Seller and the Administrator under the Purchase and Sale
Agreement and this Agreement, respectively, and/or the security interest granted
to the Seller and the Administrator pursuant to the Purchase and Sale Agreement
and this Agreement, respectively, neither the Seller nor any Originator has
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables transferred or purported to be transferred under the
Transaction Documents, the Lock-Box Accounts or any subaccount thereof, except
for any such pledge, grant or other conveyance in respect of Permitted Liens or
which has been released or terminated.  Neither any of the Originators nor the
Seller has authorized the filing of, or is aware of any financing statements or
mortgage against either the Seller, any Originator or any of their properties
that include a description of Receivables transferred or purported to be
transferred under the Transaction Documents, the Lock-Box Accounts or any
subaccount thereof, other than any financing statement (i) relating to the sale
thereof by an Originator to the Seller under the Purchase and Sale Agreement,
(ii) relating to the security interest granted to the Administrator under this
Agreement, (iii) relating to a Permitted Lien or (iv) that has been released or
terminated.

 

(ii)                                  The Seller is not aware of any judgment,
ERISA or tax lien filings against the Seller, the Servicer or any Originator
other than any judgment, ERISA or tax lien filing against the Servicer or any
Originator that (A) other than may arise in connection with the Specified Tax,
has not been outstanding for greater than 30 days from the earlier of such
Person’s knowledge or notice thereof, (B) other than may arise in connection

 

III-6

--------------------------------------------------------------------------------



 

with the Specified Tax, is less than $250,000 and (C) does not otherwise give
rise to a Termination Event under clause (k) of Exhibit V to the Agreement.

 

(iii)                               The Lock-Box Accounts are not in the name of
any person other than the Seller or the Administrator.  Neither the Seller nor
the Servicer has consented to any bank maintaining such account to comply with
instructions of any person other than the Administrator.

 

(d)                                 Survival of Supplemental Representations. 
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until such time as the Purchased Interest and
all other obligations under this Agreement have been finally and fully paid and
performed.

 

4.                                      Ordinary Course of Business.  The Seller
represents and warrants that each remittance of Collections by or on behalf of
the Seller to the Administrator and the Purchasers under this Agreement will
have been (i) in payment of a debt incurred by the Seller in the ordinary course
of business or financial affairs of the Seller and (ii) made in the ordinary
course of business or financial affairs of the Seller.

 

5.                                      Reaffirmation of Representations and
Warranties.  On the date of each Purchase hereunder, and on the date each
Information Package or Interim Report is delivered to the Administrator, any
Purchaser Agent or any Purchaser hereunder, the Seller and the Servicer, by
accepting the proceeds of such Purchase and/or the provision of such Information
Package or Interim Report, shall each be deemed to have certified that (i) all
representations and warranties of the Seller and the Servicer, as applicable,
described in this Exhibit III, as from time to time amended in accordance with
the terms hereof, are correct on and as of such day as though made on and as of
such day, except for representations and warranties which apply as to an earlier
date (in which case such representations and warranties shall be true and
correct as of such date), and (ii) no event has occurred and is continuing, or
would result from any such Purchase, which constitutes a Termination Event or an
Unmatured Termination Event.

 

III-7

--------------------------------------------------------------------------------



 

EXHIBIT IV
COVENANTS

 

6.                                      Covenants of the Seller.  At all times
from the Closing Date until the Final Payout Date:

 

(a)                                 Financial Reporting.  The Seller will
maintain a system of accounting established and administered in accordance with
generally accepted accounting principles as in effect in the appropriate
jurisdiction, and the Seller (or the Servicer on its behalf) shall furnish to
the Administrator and each Purchaser Agent:

 

(i)                                     Annual Reporting.  Promptly upon
completion and in no event later than 120 days after the close of each fiscal
year of the Seller, annual unaudited financial statements of the Seller
certified by a designated financial or other officer of the Seller.

 

(ii)                                  Reports.  (A) As soon as available and in
any event not later than two Business Days prior to the Settlement Date, an
Information Package as of the most recently completed calendar month, (B) at any
time upon ten Business Days’ written notice from the Administrator (which notice
may be delivered, revoked and reinstated at any time at the Administrator’s sole
discretion), a Weekly Report as of the most recently completed calendar week,
and (C) at any time upon seven Business Days’ written notice from the
Administrator (which notice may be delivered, revoked and reinstated at any time
at the Administrator’s sole discretion), a Daily Report on each Business Day as
of the date that is one Business Day prior to such date.

 

(iii)                               Other Information.  Such other information
(including non-financial information) as the Administrator or any Purchaser
Agent may from time to time reasonably request, within a reasonable time after
such request is received.

 

(iv)                              Quarterly Financial Statements of the Parent. 
As soon as available and in no event later than 45 days following the end of
each of the first three fiscal quarters in each of the Parent’s fiscal years,
(i) the unaudited consolidated balance sheet and statements of income of the
Parent and its consolidated Subsidiaries as at the end of such fiscal quarter
and the related unaudited consolidated statements of earnings and cash flows for
such fiscal quarter and for the elapsed portion of the fiscal year ended with
the last day of such fiscal quarter, in each case setting forth comparative
figures for the corresponding fiscal quarter in the prior fiscal year, all of
which shall be certified by the chief financial officer, the treasurer or any
financial officer (including a controller) of the Parent that they fairly
present in all material respects, in accordance with generally accepted
accounting principles as in effect in the United States consistently applied,
the financial condition of the Parent and its consolidated Subsidiaries as of
the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal quarter.

 

IV-1

--------------------------------------------------------------------------------



 

(v)                                 Annual Financial Statements of the Parent. 
Within 90 days after the close of each of the Parent’s fiscal years, the
consolidated balance sheet of the Parent and its consolidated Subsidiaries as at
the end of such fiscal year and the related consolidated statements of earnings
and cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year, all reported on by independent certified public
accountants of recognized national standing to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its Subsidiaries on a
consolidated basis in accordance with generally accepted accounting principles
as in effect in the United States consistently applied.

 

(vi)                              Other Reports and Filings.  Promptly (but in
any event within ten days) after the filing or delivery thereof, copies of all
financial information, proxy materials and reports, if any, which the Parent or
any of its consolidated Subsidiaries shall publicly file with the SEC or deliver
to holders (or any trustee, agent or other representative therefor) of any of
its material indebtedness pursuant to the terms of the documentation governing
the same.

 

(vii)                           Electronic Delivery.  Notwithstanding anything
herein to the contrary, any financial information, proxy statements or other
material required to be delivered pursuant to this paragraph (a) shall be deemed
to have been furnished to each of the Administrator and each Purchaser Agent on
the date that such report, proxy statement or other material is posted on the
SEC’s website at www.sec.gov or on the Parent’s website at
www.cloudpeakenergy.com.

 

(b)                                 Notices.  The Seller (or the Servicer on its
behalf) will notify the Administrator and each Purchaser Agent in writing of any
of the following events promptly upon (but in no event later than three Business
Days after) a Financial Officer or other officer of Cloud Peak or the Seller who
is involved in the on-going administration of the transactions contemplated
under the Transaction Documents learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

 

(i)                                     Notice of Termination Events or
Unmatured Termination Events.  A statement of a Financial Officer of the Seller
setting forth details of any Termination Event or Unmatured Termination Event
and the action which the Seller proposes to take with respect thereto.

 

(ii)                                  Representations and Warranties.  The
failure of any representation or warranty to be true in any material respect
(when made or at any time thereafter) with respect to the Receivables included
in the Receivables Pool.

 

(iii)                               Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding which may have a
Material Adverse Effect.

 

(iv)                              Adverse Claim.  (A) Any Person shall obtain an
Adverse Claim (other than a Permitted Lien) upon the Pool Receivables or
Collections with respect thereto, (B) any Person other than the Seller, the
Servicer or the Administrator shall obtain any rights

 

IV-2

--------------------------------------------------------------------------------



 

or direct any action with respect to any Lock-Box Account (or related lock-box
or post office box) or (C) any Obligor shall receive any change in payment
instructions with respect to Pool Receivable(s) from a Person other than the
Servicer or the Administrator.

 

(v)                                 ERISA and Other Claims.  If Seller or any
ERISA Affiliate establishes or otherwise becomes obligated to maintain or
contribute to, or incurs any liability to, any Benefit Plan, and thereafter,
promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any ERISA Affiliate files under ERISA with the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any ERISA Affiliate receives from any
of the foregoing with respect to any Benefit Plan or from any multiemployer plan
(within the meaning of Section 4001(a)(3) of ERISA) to which the Seller or any
of its ERISA Affiliates is or was, within the preceding five years, a
contributing employer, in each case in respect of any reportable event (as
defined in ERISA) that could, in the aggregate, result in the imposition of
liability on the Seller and/or any such ERISA Affiliate that could reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Conduct of Business.  The Seller will carry
on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to remain duly organized, validly existing and in
good standing as a domestic organization in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted if the failure to have such authority could
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Compliance with Laws.  The Seller will
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Furnishing of Information and Inspection of
Receivables.  The Seller will furnish to the Administrator, the LC Bank and each
Purchaser Agent from time to time such information with respect to the Pool
Receivables as the Administrator, the LC Bank or such Purchaser Agent may
reasonably request.  The Seller will, at the Seller’s expense, at any time and
from time to time during regular business hours with reasonable prior written
notice (i) permit the Administrator, the LC Bank or any Purchaser Agent, or
their respective agents or representatives, (A) to examine and make copies of
and abstracts from all books and records relating to the Pool Receivables or
other Pool Assets and (B) to visit the offices and properties of the Seller for
the purpose of examining such books and records, and to discuss matters relating
to the Pool Receivables, other Pool Assets or the Seller’s performance hereunder
or under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Seller
(provided that representatives of the Seller are present during such
discussions) having knowledge of such matters; provided that the Seller shall be
required to reimburse the Administrator, the LC Bank and Purchaser Agents for
only two (2) such examinations and visits per year, unless a Termination Event
has occurred and is continuing and (ii) without limiting the provisions of
clause (i) above, from time to time during regular business hours, at the
Seller’s expense, upon reasonable prior written notice from the Administrator,
the LC Bank and the Purchaser Agents, permit certified public accountants or
other auditors acceptable to the Administrator to conduct a review of its books
and records with

 

IV-3

--------------------------------------------------------------------------------



 

respect to the Pool Receivables; provided that the Seller shall be required to
reimburse the Administrator and Purchaser Agents for only two (2) such audits
per year, in either case unless a Termination Event has occurred and is
continuing.

 

(f)                                   Payments on Receivables, Lock-Box
Accounts.  The Seller (or the Servicer on its behalf) will, and will cause each
Originator and the Servicer to, at all times instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account.  The Seller (or the
Servicer on its behalf) will, and will cause each Originator to, at all times,
maintain such books and records necessary to identify Collections received from
time to time on Receivables and to segregate such Collections from other
property of the Servicer and the Originator.  If any such payments or other
Collections are received by the Seller or any Originator, Seller shall (or shall
cause such Person to) hold such payments in trust for the benefit of the
Administrator and the Purchasers and promptly (but in any event within two
Business Days after receipt) remit such funds into a Lock-Box Account.  The
Seller will cause each Lock-Box Bank to comply with the terms of each applicable
Lock-Box Agreement.  Except as set forth in the following paragraphs, the Seller
will not permit the funds other than Collections on Pool Receivables and other
Pool Assets to be deposited into any Lock-Box Account.  If such funds are
nevertheless deposited into any Lock-Box Account, the Seller shall (or shall
cause the Servicer to) promptly identify such funds for segregation.  Except as
set forth in the following paragraphs, the Seller will not, and will not permit
the Servicer, any Originator or other Person to, commingle Collections or other
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled with any other funds.  The Seller shall only add or replace, and shall
only permit the Originator to add or replace, a Lock-Box Bank (or the related
lock-box or post office box), or Lock-Box Account to those listed on Schedule II
to this Agreement, if the Administrator has received notice of such addition or
replacement, a copy of any new Lock-Box Agreement and an executed and
acknowledged copy of a Lock-Box Agreement in form and substance acceptable to
the Administrator from any such new Lock-Box Bank.  The Seller shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related lock-box
or post office box), upon 30 days’ advance notice to and with the prior written
consent of the Administrator.

 

(g)                                  Sales, Liens, etc.  Except as otherwise
provided herein, the Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (other than Permitted Liens) upon (including, without limitation, the
filing of any financing statement) or with respect to, any Pool Receivable or
other Pool Asset, or assign any right to receive income in respect thereof.

 

(h)                                 Extension or Amendment of Pool Receivables. 
Except as otherwise permitted in Section 4.2 of this Agreement, the Seller will
not extend, amend or otherwise modify the terms of any Pool Receivable, other
than in accordance with the Credit and Collection Policy, or amend, modify or
waive in material respect any term or condition of any Contract related thereto,
without the prior written consent of the Administrator.  The Seller shall at its
expense, timely perform and comply with all material provisions, covenants and
other promises, if any, required to be observed by it under the Contracts
related to the Pool Receivables, and timely and fully comply in all material
respects with the Credit and Collection Policy with regard to each Receivable
and the related Contract.

 

IV-4

--------------------------------------------------------------------------------



 

(i)                                     Change in Business.  The Seller will not
(i) make any change in the character of its business, which change would
materially and adversely impair the collectibility of any Pool Receivable or
(ii) make any change in any Credit and Collection Policy that could reasonably
be expected to materially adversely affect the collectibility of the Pool
Receivables, the enforceability of any related Contract or its ability to
perform its obligations under the related Contract or the Transaction Documents,
in the case of either (i) or (ii) above, without the prior written consent of
the Administrator.  The Seller shall not make any change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator.

 

(j)                                    Fundamental Changes.  The Seller shall
not, without the prior written consent of the Administrator and the Majority
Purchaser Agents, permit (i) itself to merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person (ii) itself to undertake any
division of its rights, assets, obligations, or liabilities pursuant to a plan
of division or otherwise pursuant to Applicable Law or (iii) a Change of Control
described in clause (a) of the definition thereof.  The Seller shall provide the
Administrator and each Purchaser Agent with at least 30 days’ prior written
notice before making any change in the Seller’s name, location or making any
other change in the Seller’s identity or corporate structure that could impair
or otherwise render any UCC financing statement filed in connection with this
Agreement “seriously misleading” as such term (or similar term) is used in the
applicable UCC; each notice to the Administrator and the Purchaser Agents
pursuant to this sentence shall set forth the applicable change and the proposed
effective date thereof.  The Seller will also maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable in the reasonable discretion of the Seller for the
collection of all Pool Receivables (including records adequate to permit the
daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

 

(k)                                 Change in Payment Instructions to Obligors. 
The Seller shall not (and shall not permit any Originator to) add to, replace or
terminate any of the Lock-Box Accounts (or any related lock-box or post office
box) listed in Schedule II hereto or make any change in its (or their)
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) signed and acknowledged Lock-Box Agreements with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).

 

(l)                                     Ownership Interest, Etc.  The Seller
shall (and shall cause the Servicer to), at its expense, take all action
necessary or desirable to establish and maintain a valid and enforceable first
priority perfected undivided percentage ownership or security interest, to the
extent of the Purchased Interest, in the Pool Receivables, the Related Security
and Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim
(other than Permitted Liens), in favor of the Administrator (on behalf of the
Secured Parties), including taking such action to perfect, protect or more fully
evidence

 

IV-5

--------------------------------------------------------------------------------



 

the interest of the Administrator (on behalf of the Secured Parties) as the
Administrator or any Purchaser Agent, may reasonably request.

 

(m)                             Certain Agreements.  Without the prior written
consent of the Administrator and the Majority Purchaser Agents, the Seller will
not amend, modify, waive, revoke or terminate any Transaction Document to which
it is a party or any provision of the Seller’s organizational documents.

 

(n)                                 Restricted Payments.  (i)  Except pursuant
to clause (ii) below, the Seller will not: (A) purchase or redeem any shares of
its membership interest, (B) declare or pay any dividend or set aside any funds
for any such purpose, (C) prepay, purchase or redeem any Debt, (D) lend or
advance any funds or (E) repay any loans or advances to, for or from any of its
Affiliates (the amounts described in clauses (A) through (E) being referred to
as “Restricted Payments”).

 

(ii)                                  Subject to the limitations set forth in
clause (iii) below, the Seller may make Restricted Payments so long as such
Restricted Payments are made only in one or more of the following ways: (A) the
Seller may make cash payments (including prepayments) on the Subordinated Note
in accordance with their respective terms, and (B) if no amounts are then
outstanding under any Subordinated Note, the Seller may declare and pay
dividends.

 

(iii)                               The Seller may make Restricted Payments only
out of the funds, if any, it receives pursuant to Sections 1.4(b)(ii) and
(iv) and 1.4(d) of this Agreement. Furthermore, the Seller shall not pay, make
or declare: (A) any dividend if, after giving effect thereto, the Tangible Net
Worth of the Seller would be less than $6,000,000, or (B) any Restricted Payment
(including any dividend) if, after giving effect thereto, any Termination Event
or Unmatured Termination Event shall have occurred and be continuing.

 

(o)                                 Other Business.  The Seller will not:
(i) engage in any business other than the transactions contemplated by the
Transaction Documents, (ii) create, incur or permit to exist any Debt of any
kind (or cause or permit to be issued for its account any letters of credit or
bankers’ acceptances) other than pursuant to this Agreement or the Subordinated
Note, or (iii) form any Subsidiary or make any investments in any other Person;
provided, that the Seller shall be permitted to incur minimal obligations to the
extent necessary for the day-to-day operations of the Seller (such as expenses
for stationery, audits, maintenance of legal status, etc.).

 

(p)                                 Use of Seller’s Share of Collections.  The
Seller shall apply the Seller’s Share of Collections to make payments in the
following order of priority: (i) the payment of its expenses (including all
obligations payable to the Purchasers, the Purchaser Agents and the
Administrator under this Agreement and under the Fee Letters), (ii) the payment
of accrued and unpaid interest on the Subordinated Note and (iii) other legal
and valid corporate purposes.

 

(q)                                 Tangible Net Worth.  The Seller will not
permit its Tangible Net Worth, at any time, to be less than $6,000,000.

 

(r)                                    Anti-Money Laundering/International Trade
Law Compliance.  The Seller will not become a Sanctioned Person.  Neither the
Parent or its Subsidiaries, either in its own right or

 

IV-6

--------------------------------------------------------------------------------



 

through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its Income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the proceeds of any
Purchase to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law.  The funds used to repay Capital will not be derived
from any activity in violation of any Anti-Terrorism Law.  The Seller shall
comply with all Anti-Terrorism Laws. The Seller shall provide to the
Administrator and each Purchaser Agent such information and documentation as may
reasonably be requested by the Administrator and such Purchaser Agent from time
to time for purposes of compliance by the Administrator and such Purchaser Agent
with Applicable Laws (including without limitation the PATRIOT Act and other
“know your customer” and anti-money laundering rules and regulations).

 

(s)                                   Liquidity Coverage Ratio.  The Seller
shall not issue any LCR Security.

 

(t)                                    Certificate of Beneficial Ownership and
Other Additional Information.  The Seller shall provide to the Administrator and
the Purchasers: (i) a Certificate of Beneficial Ownership or update to a
previously delivered Certificate of Beneficial Ownership, promptly upon request
of the Administrator at any time when required under the Beneficial Ownership
Regulation or when the individual(s) to be identified as a Beneficial Owner have
changed; and (ii) such other information and documentation as may reasonably be
requested by the Administrator or any Purchaser from time to time for purposes
of compliance by the Administrator or such Purchaser with Applicable Laws
(including, without limitation, the PATRIOT Act and other “know your customer”
and anti-money laundering rules and regulations), and any policy or procedure
implemented by the Administrator or such Purchaser to comply therewith.

 

(u)                                 Taxes; Tax Status.  The Seller shall
(i) timely file all U.S. federal income and other material tax returns (state
and local) required to be filed by it and (ii) pay, or cause to be paid, all
material taxes, assessments and other governmental charges, if any, other than
such taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP.  No action shall be taken that would result in
(and no omission shall be made which omission would result in) the Seller being
treated as other than a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 whose owner is a United States person (within the
meaning of Section 7701(a)(30) of the Code).

 

7.                                      Covenants of the Servicer.  At all times
from the Closing Date until the Final Payout Date:

 

(a)                                 Financial Reporting.  The Servicer will
maintain a system of accounting established and administered in accordance with
generally accepted accounting principles as in effect in the appropriate
jurisdiction, and the Servicer shall furnish or cause to be furnished to the
Administrator and each Purchaser Agent:

 

IV-7

--------------------------------------------------------------------------------



 

(i)                                     Reports.  (A) As soon as available and
in any event not later than two Business Days prior to the Settlement Date, an
Information Package as of the most recently completed calendar month, (B) at any
time upon ten Business Days’ written notice from the Administrator (which notice
may be delivered, revoked and reinstated at any time at the Administrator’s sole
discretion), a Weekly Report as of the most recently completed calendar week,
and (C) at any time upon seven Business Days’ written notice from the
Administrator (which notice may be delivered, revoked and reinstated at any time
at the Administrator’s sole discretion), a Daily Report on each Business Day as
of the date that is one Business Day prior to such date.

 

(ii)                                  Other Information.  Such other information
(including non-financial information) as the Administrator or any Purchaser
Agent may from time to time reasonably request, within a reasonable time after
such request is received.

 

(iii)                               Compliance Certificates.  (a) Concurrently
with each delivery by the Seller of the Parent’s quarterly and annual financial
statements pursuant to Sections 1(a)(iv) and 1(a)(v) of this Exhibit IV, a
compliance certificate substantially in the form attached as Annex G signed by
its chief accounting officer or treasurer solely in their capacities as officers
of Cloud Peak stating that no Termination Event or Unmatured Termination Event
has occurred and is continuing, or if any Termination Event or Unmatured
Termination Event has occurred and is continuing, stating the nature and status
thereof.

 

(b)                                 Notices.  The Servicer will notify the
Administrator and each Purchaser Agent in writing of any of the following events
promptly upon (but in no event later than three Business Days after) a Financial
Officer or other officer of Cloud Peak or the Servicer who is involved in the
on-going administration of the transactions contemplated under the Transaction
Documents learning of the occurrence thereof, with such notice describing the
same, and if applicable, the steps being taken by the Person(s) affected with
respect thereto:

 

(i)                                     Notice of Termination Events or
Unmatured Termination Events.  A statement of the Financial Officer of the
Servicer setting forth details of any Termination Event or Unmatured Termination
Event and the action which the Servicer proposes to take with respect thereto.

 

(ii)                                  Representations and Warranties.  The
failure of any representation or warranty to be true in any material respect
(when made or at any time thereafter) with respect to the Pool Receivables.

 

(iii)                               Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding which could
reasonably be expected to have a Material Adverse Effect.

 

(iv)                              Adverse Claim.  (A) Any Person shall obtain an
Adverse Claim (other than a Permitted Lien) upon the Pool Receivables or
Collections with respect thereto, (B)

 

IV-8

--------------------------------------------------------------------------------



 

any Person other than the Seller, the Servicer or the Administrator shall obtain
any rights or direct any action with respect to any Lock-Box Account (or related
lock-box or post office box) or (C) any Obligor shall receive any change in
payment instructions with respect to Pool Receivable(s) from a Person other than
the Servicer or the Administrator.

 

(v)                                 Name Changes.  At least ten days before any
change in any Originator’s or the Seller’s name or any other change requiring
the amendment of UCC financing statements, a notice setting forth such changes
and the effective date thereof.

 

(vi)                              Material Adverse Change.  A material adverse
change in the business, operations, property or financial or other condition of
any Originator, the Servicer or the Seller (other than the commencement and
continuation of the Chapter 11 Cases in and of itself).

 

(vii)                           Bankruptcy Court Filings. All pleadings, motions
and other documents directly related to this Agreement or any other Transaction
Document prior to being filed (and if impracticable, then promptly after being
filed) on behalf of Cloud Peak or any of its Affiliates with the Bankruptcy
Court, it being agreed that the Servicer shall be deemed in compliance with this
covenant if it uses good faith efforts to comply; provided, however that the
Servicer shall not be required to deliver any such pleading, motion or other
document that it is impracticable to provide before filing to the extent it is
accessible to the Administrator or its counsel on the electronic docket
maintained for the Chapter 11 Cases; provided, further that this clause
(vii) shall not require delivery of any sealed documents or unredacted versions
of documents for which any member of the Cloud Peak Group is seeking or intends
to seek sealed treatment, but shall instead require delivery of reasonably
complete summaries of the content of any such sealed documents and redacted
versions of any such documents for which sealed treatment is sought or intended
to be sought (excluding any content sought or intended to be sought to be sealed
or redacted).

 

(c)                                  Conduct of Business.  The Servicer will do
all things necessary to remain duly organized, validly existing and in good
standing as a domestic limited liability company in its jurisdiction of
formation and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted if the failure to have such
authority could reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Compliance with Laws.  The Servicer will
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Furnishing of Information and Inspection of
Receivables.  The Servicer will furnish to the Administrator and each Purchaser
Agent from time to time such information with respect to the Pool Receivables as
the Administrator or such Purchaser Agent may reasonably request.  The Servicer
will, at the Servicer’s expense, at any time and from time to time during
regular business hours with reasonable prior written notice (i) permit the
Administrator or any Purchaser Agent, or their respective agents or
representatives, (A) to examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Pool Assets

 

IV-9

--------------------------------------------------------------------------------



 

and (B) to visit the offices and properties of the Servicer for the purpose of
examining such books and records, and to discuss matters relating to the Pool
Receivables, other Pool Assets or the Servicer’s performance hereunder or under
the other Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters; provided that the Servicer shall be required to
reimburse the Administrator and Purchaser Agents for only two (2) such
examinations and visits per year, in either case unless a Termination Event has
occurred and is continuing and (ii) without limiting the provisions of clause
(i) above, during regular business hours, at the Servicer’s expense, upon
reasonable prior written notice from the Administrator, permit certified public
accountants or other auditors acceptable to the Administrator and the Purchaser
Agents to conduct, a review of its books and records with respect to the Pool
Receivables; provided that the Servicer shall be required to reimburse the
Administrator and Purchaser Agents for only two (2) such audits per year, unless
a Termination Event has occurred and is continuing.

 

(f)                                   Payments on Receivables, Lock-Box
Accounts.  The Servicer will at all times instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account.  The Servicer will, at
all times, maintain such books and records necessary to identify Collections
received from time to time on Receivables and to segregate such Collections from
other property of the Servicer and the Originators.  If any such payments or
other Collections are received by the Servicer, it shall hold such payments in
trust for the benefit of the Administrator and the Purchasers and promptly (but
in any event within two Business Days after receipt) remit such funds into a
Lock-Box Account.  The Servicer will cause each Lock-Box Bank to comply with the
terms of each applicable Lock-Box Agreement.  Except as set forth in the
following paragraphs, the Servicer will not permit the funds other than
Collections on Pool Receivables and other Pool Assets to be deposited into any
Lock-Box Account.  If such funds are nevertheless deposited into any Lock-Box
Account, the Servicer will promptly identify such funds for segregation.  The
Servicer will not commingle Collections or other funds to which the
Administrator or any other Secured Party is entitled hereunder with any other
funds.  The Servicer shall only add or replace, a Lock-Box Bank (or the related
lock-box or post office box), or Lock-Box Account to those listed on Schedule II
to this Agreement, if the Administrator has received notice of such addition or
replacement, a copy of any new Lock-Box Agreement and an executed and
acknowledged copy of a Lock-Box Agreement in form and substance acceptable to
the Administrator from any such new Lock-Box Bank.  The Servicer shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related lock-box
or post office box), upon 30 days’ advance notice to and with the prior written
consent of the Administrator.

 

(g)                                  Extension or Amendment of Pool
Receivables.  Except as otherwise permitted in Section 4.2 of this Agreement,
the Servicer will not extend, amend or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive in any material respect any term or
condition of any Contract related thereto, other than in accordance with the
Credit and Collection Policy, without the prior written consent of the
Administrator. The Servicer shall at its expense, timely perform and comply with
all material provisions, covenants and other promises required to be observed by
it under the Contracts related to the Pool Receivables to the same extent as it
would had the Pool Receivables not been sold to the Seller, and timely and fully
comply in all material respects with the Credit and Collection Policy with
regard to each Pool Receivable and the related Contract.

 

IV-10

--------------------------------------------------------------------------------



 

(h)           Change in Business.  The Servicer will not (i) make any change in
the character of its business, which change would materially and adversely
impair the collectibility of any Pool Receivable or (ii) make any change in any
Credit and Collection Policy that could reasonably be expected to materially and
adversely affect the collectibility of the Pool Receivables, the enforceability
of any related Contract or its ability to perform its obligations under the
related Contract or the Transaction Documents, in the case of either (i) or
(ii) above, without the prior written consent of the Administrator; provided
that the commencement and continuation of the Chapter 11 Cases in and of itself
shall not be deemed a violation of this paragraph (h).  The Servicer shall not
make any material change in any Credit and Collection Policy without giving
prior written notice thereof to the Administrator.

 

(i)            Records.  The Servicer will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Pool Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

 

(j)            Change in Payment Instructions to Obligors.  The Servicer shall
not add to, replace or terminate any of the Lock-Box Accounts (or any related
lock-box or post office box) listed in Schedule II hereto or make any change in
its instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) signed and acknowledged Lock-Box Agreements with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).

 

(k)           Ownership Interest, Etc.  The Servicer shall, at its expense, take
all action necessary or desirable to establish and maintain a valid and
enforceable first priority perfected undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in the Pool Receivables, the
Related Security and Collections with respect thereto, and a first priority
perfected security interest in the Pool Assets, in each case free and clear of
any Adverse Claim (other than Permitted Liens) in favor of the Administrator (on
behalf of the Secured Parties), including taking such action to perfect, protect
or more fully evidence the interest of the Administrator (on behalf of the
Secured Parties) as the Administrator or any Purchaser Agent, may reasonably
request.  In order to evidence the interests of the Administrator under this
Agreement, the Servicer shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrator or any Purchaser
Agent) to maintain and perfect, as a first-priority interest, the
Administrator’s security interest in the Receivables, Related Security and
Collections.  The Servicer shall, from time to time and within the time limits
established by law, prepare and present to the Administrator for the
Administrator’s authorization and approval, all financing statements (including
fixture filings or as extracted collateral filings), amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrator’s security
interest as a first-priority interest.  The Administrator’s approval of such
filings shall authorize the Servicer to file such financing statements under the
UCC without the signature of the Seller, any Originator or the

 

IV-11

--------------------------------------------------------------------------------



 

Administrator where allowed by Applicable Law.  Notwithstanding anything else in
the Transaction Documents to the contrary, the Servicer shall not have any
authority to file a termination, partial termination, release, partial release,
or any amendment that deletes the name of a debtor or excludes collateral of any
such financing statements, without the prior written consent of the
Administrator.

 

(l)            Further Assurances; Change in Name or Jurisdiction of
Origination, etc.  The Servicer hereby authorizes and hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrator may reasonably request, to
perfect, protect or more fully evidence the purchases made under this Agreement
and/or security interest granted pursuant to this Agreement or any other
Transaction Document, or to enable the Administrator (on behalf of the Secured
Parties) to exercise and enforce their respective rights and remedies under this
Agreement or any other Transaction Document.  Without limiting the foregoing,
the Servicer hereby authorizes, and will, upon the request of the Administrator,
at the Servicer’s own expense, execute (if necessary) and file such financing or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Administrator may
reasonably request, to perfect, protect or evidence any of the foregoing.

 

(m)          Anti-Money Laundering/International Trade Law Compliance.  The
Servicer will not become a Sanctioned Person.  Neither the Parent or its
Subsidiaries, either in its own right or through any third party, will (a) have
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (b) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (d) use the proceeds of any Purchase to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law.  The funds used to repay Capital will not be derived from any activity in
violation of any Anti-Terrorism Law.  The Servicer shall comply with all
Anti-Terrorism Laws.  The Servicer shall promptly notify the Administrator and
each Purchaser Agent in writing upon the occurrence of a Reportable Compliance
Event. The Servicer shall provide to the Administrator and each Purchaser Agent
such information and documentation as may reasonably be requested by the
Administrator and such Purchaser Agent from time to time for purposes of
compliance by the Administrator and such Purchaser Agent with Applicable Laws
(including without limitation the PATRIOT Act and other “know your customer” and
anti-money laundering rules and regulations), and any policy or procedure
implemented by the Administrator and such Purchaser Agent to comply therewith.

 

(n)           No Superpriority Claims. The Servicer will not, and will not
permit any of its Affiliates to, permit to exist any Superpriority Claim against
any member of the Cloud Peak Operating Group that is pari passu with or senior
to the Superpriority Claims granted to the Purchasers under the Transaction
Documents, other than with respect to the Superpriority Claims granted in
connection with any Eligible DIP Facility and the “Carve-Out” (as defined in the
Financing Orders).

 

IV-12

--------------------------------------------------------------------------------



 

(o)           No Surcharge.  The Servicer will not, and will not permit any of
its Affiliates to, assert any charges under Section 506(c) of the Bankruptcy
Code against any Pool Assets.

 

(p)           Pledge Agreement. The Servicer (as the parent of the Seller) shall
promptly (within ten Business Days) upon the request of the Administrative Agent
enter into a Pledge Agreement in favor of the Administrative Agent and cause the
filing of any related financing statements, in each case, in form and substance
acceptable to the Administrative Agent.

 

8.             Separate Existence.  Each of the Seller and the Servicer hereby
acknowledges that the Purchasers and the Administrator are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller’s identity as a legal entity separate from Cloud
Peak, the Originators and their respective Affiliates.  Therefore, from and
after the date hereof, each of the Seller and the Servicer shall take all steps
specifically required by this Agreement to continue the Seller’s identity as a
separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of Cloud Peak, the
Originators and any other Person, and is not a division of Cloud Peak, the
Originators or any other Person. Without limiting the generality of the
foregoing and in addition to and consistent with the other covenants set forth
herein, each of the Seller and the Servicer shall take such actions as shall be
required in order that:

 

(a)           The Seller will be a limited liability company whose primary
activities are restricted in its operating agreement to: (i) purchasing or
otherwise acquiring from the Originators, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling and servicing of the Receivables Pool, and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

 

(b)           The Seller shall not engage in any business or activity, or incur
any indebtedness or liability (including, without limitation, any assumption or
guaranty of any obligation of Cloud Peak, any Originator or any Affiliate
thereof), other than as expressly permitted by the Transaction Documents;

 

(c)           (i) Not less than one member of the Seller’s board of managers or
other governing body (the “Independent Director”) shall be a natural person
(A) who is not at the time of initial appointment and has not been at any time
during the five (5) years preceding such appointment: (1) an equityholder,
director (other than the Independent Director), officer, employee, member,
manager, attorney or partner of Cloud Peak, Seller or any of their Affiliates;
(2) a customer of, supplier to or other person who derives more than 1% of its
purchases or revenues from its activities with Cloud Peak, Seller or any of
their Affiliates; (3) a person or other entity controlling, controlled by or
under common control with any such equity holder, partner, member, manager
customer, supplier or other person; or (4) a member of the immediate family of
any such equity holder, director, officer, employee, member, manager, partner,
customer, supplier or other person and (B) who has (x) prior experience as an
independent director for a corporation or an independent manager of a limited
liability company whose charter documents required the unanimous consent of all
independent director or independent managers thereof before such corporation
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating

 

IV-13

--------------------------------------------------------------------------------



 

to bankruptcy and (y) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities. 
Under this clause (c), the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.  (ii) The operating agreement of the
Seller shall provide that: (A) the Seller’s board of managers or other governing
body shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to the Seller unless the Independent
Director shall approve the taking of such action in writing before the taking of
such action, and (B) such provision and each other provision requiring an
Independent Director cannot be amended without the prior written consent of the
Independent Director;

 

(d)           The Independent Director shall not at any time serve as a trustee
in bankruptcy for the Seller, Cloud Peak, any Originator or any of their
respective Affiliates;

 

(e)           The Seller shall conduct its affairs strictly in accordance with
its organizational documents and observe all necessary, appropriate and
customary company formalities, including, but not limited to, holding all
regular and special members’ and board of managers’ meetings appropriate to
authorize all limited liability company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts;

 

(f)            Any employee, consultant or agent of the Seller will be
compensated from the Seller’s funds for services provided to the Seller, and to
the extent that Seller shares the same officers or other employees as Cloud Peak
or any Originator (or any other Affiliate thereof), the salaries and expenses
relating to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with such common officers and
employees. The Seller will not engage any agents other than its attorneys,
auditors and other professionals, and a servicer and any other agent
contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee, and a manager, which manager will be fully compensated from the Seller’s
funds;

 

(g)           The Seller will contract with the Servicer to perform for the
Seller all operations required on a daily basis to service the Receivables Pool.
The Seller will pay the Servicer the Servicing Fee pursuant hereto. Except as
otherwise permitted by this Agreement, the Seller will not incur any material
indirect or overhead expenses for items shared with Cloud Peak or any
Originators (or any other Affiliate thereof) that are not reflected in the
Servicing Fee. To the extent, if any, that the Seller (or any Affiliate thereof)
shares items of expenses not reflected in the Servicing Fee or the manager’s
fee, such as legal, auditing and other professional services, such expenses will
be allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered; it being understood that Cloud Peak, in its
capacity as Servicer, shall pay all expenses relating to the preparation,
negotiation, execution and delivery of the Transaction Documents, including
legal, agency and other fees;

 

IV-14

--------------------------------------------------------------------------------



 

(h)           The Seller’s operating expenses will not be paid by Cloud Peak or
any Originator or any Affiliate thereof;

 

(i)            The Seller will have its own separate stationery;

 

(j)            The Seller’s books and records will be maintained separately from
those of Cloud Peak, each Originator and any other Affiliate thereof and in a
manner such that it will not be difficult or costly to segregate, ascertain or
otherwise identify the assets and liabilities of Seller;

 

(k)           All financial statements of Cloud Peak or any Originator or any
Affiliate thereof that are consolidated to include Seller will disclose that
(i) the Seller’s sole business consists of the purchase or acceptance through
capital contributions of the Receivables and Related Rights from such Originator
and the subsequent retransfer of or granting of a security interest in such
Receivables and Related Rights to certain purchasers party to this Agreement,
(ii) the Seller is a separate legal entity with its own separate creditors who
will be entitled, upon its liquidation, to be satisfied out of the Seller’s
assets prior to any assets or value in the Seller becoming available to the
Seller’s equity holders and (iii) the assets of the Seller are not available to
pay creditors of Cloud Peak or any Originator or any other Affiliates of Cloud
Peak or any Originator;

 

(l)            The Seller’s assets will be maintained in a manner that
facilitates their identification and segregation from those of Cloud Peak, any
Originator or any Affiliates thereof;

 

(m)          The Seller will strictly observe corporate formalities in its
dealings with Cloud Peak, each Originator and any Affiliates thereof, and funds
or other assets of the Seller will not be commingled with those of Cloud Peak,
any Originator or any Affiliates thereof except as permitted by this Agreement
in connection with servicing the Pool Receivables. The Seller shall not maintain
joint bank accounts or other depository accounts to which Cloud Peak or any
Affiliate thereof (other than Cloud Peak in its capacity as the Servicer) has
independent access. The Seller is not named, and has not entered into any
agreement to be named, directly or indirectly, as a direct or contingent
beneficiary or loss payee on any insurance policy with respect to any loss
relating to the property of Cloud Peak, any Originator or any Subsidiaries or
other Affiliates thereof. The Seller will pay to the appropriate Affiliate the
marginal increase or, in the absence of such increase, the market amount of its
portion of the premium payable with respect to any insurance policy that covers
the Seller and such Affiliate;

 

(n)           The Seller will maintain arm’s-length relationships with Cloud
Peak, each Originator and any Affiliates thereof.  Any Person that renders or
otherwise furnishes services to the Seller will be compensated by the Seller at
market rates for such services it renders or otherwise furnishes to the Seller. 
Neither the Seller on the one hand, nor Cloud Peak or any Originator, on the
other hand, will be or will hold itself out to be responsible for the debts of
the other or the decisions or actions respecting the daily business and affairs
of the other. The Seller, Cloud Peak and each Originator will immediately
correct any known misrepresentation with respect to the foregoing, and they will
not operate or purport to operate as an integrated single economic unit with
respect to each other or in their dealing with any other entity;

 

(o)           The Seller shall have a separate area from Cloud Peak and each
Originator for its business (which may be located at the same address as such
entities) and to the extent that any

 

IV-15

--------------------------------------------------------------------------------



 

other such entity has offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and each shall bear its
fair share of such expenses; and

 

(p)           To the extent not already covered in paragraphs (a) through
(o) above, Seller shall comply and/or act in accordance with the provisions of
Section 6.4 of the Purchase and Sale Agreement.

 

IV-16

--------------------------------------------------------------------------------



 

EXHIBIT V

 

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)           (i)            the Seller, Cloud Peak, any Originator or the
Servicer shall fail to perform or observe any term, covenant or agreement under
this Agreement or any other Transaction Document and, except as otherwise
provided herein, such failure shall, solely to the extent capable of cure,
continue for thirty days after the earlier of any such Person’s knowledge or
notice thereof or (ii) the Seller or the Servicer shall fail to make when due
any payment or deposit to be made by it under this Agreement or any other
Transaction Document and such failure shall remain unremedied for three Business
Days;

 

(b)           Cloud Peak (or any Affiliate thereof) shall fail to transfer to
any successor Servicer, when required, any rights pursuant to this Agreement
that Cloud Peak (or such Affiliate) then has as Servicer;

 

(c)           any representation or warranty made or deemed made by the Seller,
the Servicer or any Originator (or any of their respective officers) under or in
connection with this Agreement or any other Transaction Document, or any
information or report delivered by the Seller, the Servicer or any Originator
pursuant to this Agreement or any other Transaction Document, shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered and, if the representation or warranty is of a type that is capable
of being cured, shall remain incorrect or untrue for thirty days after the
earlier of such Person’s knowledge or notice thereof;

 

(d)           the Seller or the Servicer shall fail to deliver any Information
Package or Interim Report when due pursuant to this Agreement, and such failure
shall remain unremedied for one Business Day;

 

(e)           this Agreement (and each Lock-Box Agreement, as applicable) or any
purchase or reinvestment pursuant to this Agreement shall for any reason:
(i) cease to create, or the Purchased Interest shall for any reason cease to be,
a valid and enforceable first priority perfected undivided percentage ownership
or security interest to the extent of the Purchased Interest in each Pool
Receivable, the Related Security and Collections with respect thereto, free and
clear of any Adverse Claim (other than Permitted Liens), or (ii) cease to create
with respect to the Pool Assets, or the interest of the Administrator (for the
benefit of the Administrator, the Purchaser Agents and the Purchasers) with
respect to such Pool Assets shall cease to be, a valid and enforceable first
priority perfected security interest, free and clear of any Adverse Claim (other
than Permitted Liens);

 

(f)            (A) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Seller or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Seller or for a substantial part of its assets, (B) the Seller shall
(i) voluntarily commence any proceeding or file

 

V-1

--------------------------------------------------------------------------------



 

any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
consent in a timely and appropriate manner, any proceeding or petition described
in clause (A) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Seller or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing or
(C) the Seller shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due,

 

(g)           any of the following shall occur:

 

(i)                                     the Default Ratio shall exceed 3.00%;

 

(ii)                                  the average Default Ratio for any three
consecutive calendar months shall exceed 2.00%;

 

(iii)                               the Delinquency Ratio shall exceed 4.50%;

 

(iv)                              the average Delinquency Ratio for any three
consecutive calendar months shall exceed 3.50%;

 

(v)                                 the average Dilution Ratio for any three
consecutive calendar months shall exceed 3.00%; or

 

(vi)                              the Days’ Sales Outstanding shall exceed 40
days;

 

(h)           a Change in Control shall occur;

 

(i)            the Purchased Interest shall exceed 100% for two (2) consecutive
Business Days;

 

(j)            (i) the Parent, Cloud Peak or any of their respective
Subsidiaries fail to pay any principal of or premium or interest on any Material
Debt when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), which failure continues
after the applicable grace period, if any, specified in the related Material
Debt Agreement (whether or not such failure is waived under any related Material
Debt Agreement); (ii) any other event or condition occurs or exists under, and
continues to exist after the applicable grace period, in any, specified in, any
Material Debt Agreement, which event or condition gives the applicable
debtholders, lenders or counterparties the right (whether or not acted upon and
whether or not such failure is waived under any related Material Debt Agreement)
to (x) accelerate the maturity of the related Material Debt or otherwise cause
such Material Debt to be due and payable prior to scheduled maturity thereof or
(y) cause the early termination of any commitment of any such debtholder, lender
or counterparty under the such Material Debt Agreement prior to the scheduled
termination of such commitment; or (iii) any Material Debt shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case before the stated maturity thereof, unless, in the case of each of
sub-clauses (i), (ii) and (iii), the

 

V-2

--------------------------------------------------------------------------------



 

exercise of any rights or remedies by a holder of such Material Debt is subject
to the automatic stay in the Chapter 11 Cases; provided, for the avoidance of
doubt, solely with respect to Material Debt (other than with respect to any
Eligible DIP Facility), that this clause (j) shall not relate to any Debt of any
Filing Debtor that was incurred prior to the Filing Date (or, if later, the date
on which such Person became a Filing Debtor) which is accelerated as a result of
the Chapter 11 Cases;

 

(k)           either the Internal Revenue Service or the Pension Benefit
Guaranty Corporation shall have filed one or more notices of lien asserting a
claim or claims pursuant to the Internal Revenue Code, or ERISA, as applicable,
against the assets of Seller, any Originator, Cloud Peak or any ERISA Affiliate;

 

(l)            any Letter of Credit is drawn upon and is not fully reimbursed by
the Seller (whether by a Participation Advance or otherwise) within two
(2) Business Days from the date it is required to be reimbursed by the Seller
pursuant to Section 1.18(b);

 

(m)          (i) any of the Chapter 11 Cases shall be dismissed or converted to
a case under Chapter 7 of the Bankruptcy Code without the consent of the
Administrator and the Majority Purchaser Agents or (ii) a trustee under Chapter
11 of the Bankruptcy Code or an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Chapter 11 Cases;

 

(n)           an order of the Bankruptcy Court shall be entered in any of the
Chapter 11 Cases staying, reversing, vacating, amending, supplementing or
otherwise modifying any of the Financing Orders or any member of the Cloud Peak
Group shall apply for authority to do so, in each, without the prior written
consent of the Administrator and the Majority Purchaser Agents;

 

(o)           a member of the Cloud Peak Group shall file a pleading seeking or
consenting to the matters described in clauses (p) or (q) below;

 

(p)           any member of the Cloud Peak Group shall seek or support (in any
such case by way of any motion or other pleading filed with the Bankruptcy
Court) any other Person’s opposition of, any motion made in the Bankruptcy Court
by the Administrator or any other Secured Party seeking confirmation of the
validity, priority or extent of the liens or other interests of the
Administrator granted pursuant to the Transaction Documents;

 

(q)           the filing by any member of the Cloud Peak Group of any motion or
proceeding to approve a DIP Facility that grants a lien on (i) the membership
interests of the Seller (other than the Eligible DIP Subordinated Interest) or
(ii) any Pool Assets, in each case without the prior written consent of the
Administrator and the Majority Purchaser Agents;

 

(r)            the entry of an order authorizing recovery by any Person from the
Pool Assets for any costs of preservation or disposition thereof under
Section 506(c) of the Bankruptcy Code or the filing by  any member of the Cloud
Peak Group of a motion seeking such an order;

 

(s)            the filing by any member of the Cloud Peak Group of any motion or
proceeding that could reasonably be expected to result in material impairment of
the Administrator’s or any

 

V-3

--------------------------------------------------------------------------------



 

Secured Party’s rights under the Transaction Documents; or a final determination
by the Bankruptcy Court (or any other court of competent jurisdiction) with
respect to any motion or proceeding brought by any other party that results in
any material impairment of the Administrator’s or any Secured Party’s rights
under the Transaction Documents, unless such suit or other proceeding is in
connection with the enforcement of the Transaction Documents against the
Administrator or any Purchaser Agent;

 

(t)            the entry of one or more orders granting relief from the
automatic stay with respect to any proceeding involving any member of the Cloud
Peak Operating Group, so as to allow any third party to proceed against the
assets of any member of the Cloud Peak Operating Group, which have a value in
excess of $10,000,000 in the aggregate;

 

(u)           the existence of any Adverse Claim (other than a Permitted Lien)
on any Pool Assets;

 

(v)           any member of the Cloud Peak Group makes any payment on any Debt
of any member of the Cloud Peak Group arising before the Filing Date, other than
as permitted by order of the Bankruptcy Court or as otherwise agreed to by the
Administrator;

 

(w)          a Final Order shall not have been entered within 45 days following
the Filing Date (or such later date as consented to in writing by the
Administrator and each Purchaser Agent in their sole and absolute discretion);
or from and after the date of entry thereof, the Final Order shall cease to be
in full force and effect (or shall have been vacated, stayed, reversed, modified
or amended), in each case without the prior written consent of the Administrator
and each Purchaser;

 

(x)           Cloud Peak or any of its Affiliates shall fail to comply in any
material respect with the terms of the Financing Orders;

 

(y)           the filing of a plan that does not provide for indefeasible
payment in full in cash of all obligations owed by any member of the Cloud Peak
Operating Group to the Purchasers (other than contingent obligations not yet due
and payable as of the effective date of such plan) upon effectiveness;

 

(z)           the Servicer shall fail to perform its obligations under
Section 2(n) of Exhibit IV of this Agreement; and

 

(aa)         either (i) an order of the Bankruptcy Court shall be entered in any
of the Chapter 11 Cases, after the entry of an order approving the Transaction
Documents, approving a DIP Facility that is not an Eligible DIP Facility or
(ii) any member of the Cloud Peak Operating Group enters into a DIP Facility
that is not an Eligible DIP Facility.

 

Notwithstanding the foregoing, for the avoidance of doubt, neither (i) any
Specified Termination Event (as such term is defined in the Amended and Restated
Forbearance Agreement, dated as of May 7, 2019, among the Seller, Cloud Peak,
the Administrator and the LC Bank (each as defined in the Prior Agreement), as
amended, amended and restated, supplemented or otherwise modified and in effect
on the date hereof) (each, a “Specified

 

V-4

--------------------------------------------------------------------------------



 

Termination Event”) or (ii) the commencement and continuation of the Chapter 11
Cases in and of itself shall constitute a Termination Event or an Unmatured
Termination Event.

 

V-5

--------------------------------------------------------------------------------



 

SCHEDULE I
CREDIT AND COLLECTION POLICY

 

(See attached)

 

Schedule I-1

--------------------------------------------------------------------------------



 

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

BANK

 

LOCK-BOX

 

BANK ACCOUNT

PNC Bank, N.A.

 

N

 

 

 

 

 

 

 

PNC Bank, N.A.

 

N

 

 

 

 

 

 

 

PNC Bank, N.A.

 

N

 

 

 

Schedule II-1

--------------------------------------------------------------------------------



 

SCHEDULE III

TRADE NAMES

 

None.

 

Schedule III-1

--------------------------------------------------------------------------------



 

SCHEDULE IV

 

MORTGAGES

 

Second Lien Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement, Fixture Filing, As-Extracted Collateral Filing and Financing
Statement, dated January 9, 2017, from Antelope Coal LLC, as mortgagor, to
Wilmington Trust, National Association, as mortgagee, recorded in Book 3063 at
Page 338, as Instrument No. 1029208, in the real estate records of the clerk and
recorder of Campbell County, Wyoming as amended by a First Amendment recorded in
Book 3165 at Page 393, as Instrument No. 1047261

 

Second Lien Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement, Fixture Filing, As-Extracted Collateral Filing and Financing
Statement, dated January 9, 2017, from Antelope Coal LLC, as mortgagor, to
Wilmington Trust, National Association, as mortgagee, recorded in Book 1604,
Page 1, as Instrument No. 1055937, in the real estate records of the clerk and
recorder of Converse County, Wyoming as amended by a First Amendment recorded in
Book 1634 at Page 80, as Instrument No. 1068752, and a Second Amendment recorded
in Book 1650 at Page 293, as Instrument No. 1074595

 

Second Lien Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement, Fixture Filing, As-Extracted Collateral Filing and Financing
Statement, dated January 9, 2017, from Caballo Rojo LLC, as mortgagor, Cordero
Mining LLC, as mortgagor, to Wilmington Trust, National Association, as
mortgagee, recorded in Book 3063 at Page 570, as Instrument No. 1029241, in the
real estate records of the clerk and recorder of Campbell County, Wyoming

 

Second Lien Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement, Fixture Filing, As-Extracted Collateral Filing and Financing
Statement, dated January 9, 2017, from Cordero Mining LLC, as mortgagor, to
Wilmington Trust, National Association, as mortgagee, recorded in Book in Book
3063 at Page 387, as Instrument No. 1029209, in the real estate records of the
clerk and recorder of Campbell County, Wyoming as amended by a First Amendment
recorded in Book 3165 at Page 411, as Instrument No. 1047262

 

Second Lien Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement, Fixture Filing, As-Extracted Collateral Filing and Financing
Statement, dated January 9, 2017, from Spring Creek Coal LLC, as mortgagor, to
Wilmington Trust, National Association, as mortgagee, recorded in Book 143 at
Page 290, as Instrument No. 352735, in the real estate records of the clerk and
recorded of Big Horn County, Montana as amended by a First Amendment recorded in
Book 152 at Page 496, as Instrument No. 356576

 

--------------------------------------------------------------------------------



 

SCHEDULE V

 

ADDRESSES FOR NOTICES

 

The Seller:

 

Cloud Peak Energy Receivables LLC

385 Interlocken Crescent, Suite 400

Broomfield, CO  80021

Attn:  John Stranak

Tel:  720-566-2931

Fax:  720-566-3095

Email:  john.stranak@cldpk.com

 

With a copy to Cloud Peak

 

Cloud Peak:

 

Cloud Peak Energy Resources LLC

385 Interlocken Crescent, Suite 400

Broomfield, CO  80021

Attn:  General Counsel

Tel:  720-566-2938

Fax:  720-566-3095

Email:  Bryan.Pechersky@cldpk.com

 

PNC Bank, National Association:

 

PNC Bank, National Association
The Tower at PNC Plaza
300 Fifth Avenue
Pittsburgh, PA 15222-2707
Attn:  Robyn Reeher

Tel:  412-768-3090

Fax:  412-762-9184

Email:  robyn.reeher@pnc.com

 

Schedule V-1

--------------------------------------------------------------------------------



 

SCHEDULE VI

 

GROUP COMMITMENTS

 

PNC Bank, National Association’s Purchaser Group

 

Party

 

Capacity

 

Commitment

 

PNC Bank, National Association

 

Related Committed Purchaser

 

$

35,000,000

 

PNC Bank, National Association

 

LC Participant

 

$

35,000,000

 

PNC Bank, National Association

 

Purchaser Agent

 

N/A

 

PNC Bank, National Association

 

LC Bank

 

N/A

 

 

Schedule VI-1

--------------------------------------------------------------------------------



 

ANNEX A

 

FORM OF INFORMATION PACKAGE

 

(See attached)

 

Annex A-1

--------------------------------------------------------------------------------



 

ANNEX B-1

 

FORM OF PURCHASE NOTICE

 

Dated as of [                   , 20  ]

 

PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attn:  Robyn Reeher

 

[Each Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of May 15, 2019 (as heretofore amended, restated,
supplemented or otherwise modified, the “Receivables Purchase Agreement”), among
Cloud Peak Energy Receivables LLC, (“Seller”), Cloud Peak Energy Resources LLC,
as Servicer, the various Conduit Purchasers, Related Committed Purchasers, LC
Participants and Purchaser Agents from time to time parties thereto, PNC Bank,
National Association (“PNC”, as administrator (in such capacity, the
“Administrator”) and as the issuer of letters of credit thereunder (in such
capacity, the “LC Bank”) and PNC Capital Markets LLC, as Structuring Agent. 
Capitalized terms used in this Issuance Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.

 

This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement.  Seller desires to sell an undivided variable
interest in a pool of receivables on            , [20  ], for a purchase price
of $            (1).  Subsequent to this Purchase, the Aggregate Capital will be
$           .]

 

Seller hereby represents and warrants as of the date hereof, and as of the date
of Purchase, as follows:

 

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of the date of such purchase as though made on and as of such date
(except for representations and warranties which apply as to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

 

--------------------------------------------------------------------------------

(1)  Such amount shall not be less than $200,000 (or such lesser amount as
agreed to by the Administrator and the Majority Purchaser Agents) and shall be
in integral multiples of $100,000 with respect to each Purchaser Group.

 

Annex B-1-1

--------------------------------------------------------------------------------



 

(ii) no event has occurred and is continuing, or would result from such
purchase, that constitutes a Termination Event or Unmatured Termination Event;

 

(iii) the sum of the Aggregate Capital, after giving effect to any such purchase
or reinvestment will not be greater than the Purchase Limit, and the Purchased
Interest will not exceed 100%; and

 

(iv) the Facility Termination Date has not occurred.

 

Annex B-1-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

 

CLOUD PEAK RECEIVABLES, LLC

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

Annex B-1-3

--------------------------------------------------------------------------------



 

ANNEX B-2

 

FORM OF ISSUANCE NOTICE

 

, [201     ]

 

PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, PA 15222

 

[Each other Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of May 15, 2019 (as heretofore amended, restated,
supplemented or otherwise modified, the “Receivables Purchase Agreement”), among
Cloud Peak Energy Receivables LLC, (“Seller”), Cloud Peak Energy Resources LLC,
as Servicer, the various Conduit Purchasers, Related Committed Purchasers, LC
Participants and Purchaser Agents from time to time parties thereto, PNC Bank,
National Association (“PNC”, as administrator (in such capacity, the
“Administrator”) and as the issuer of letters of credit thereunder (in such
capacity, the “LC Bank”) and PNC Capital Markets LLC, as Structuring Agent. 
Capitalized terms used in this Issuance Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.

 

This letter constitutes a notice pursuant to Section 1.16(a) of the Receivables
Purchase Agreement.  Seller desires that LC Bank issue a Letter of Credit with a
face amount of $     .  Subsequent to this issuance, the LC Participation Amount
will be $        [and the Aggregate Capital will be $     ].

 

Seller hereby represents and warrants as of the date hereof, and as of the date
of such issuance, as follows:

 

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are correct in all material respects on and as of
such dates as though made on and as of such dates and shall be deemed to have
been made on such dates (except for representations and warranties that apply
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

 

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such issuance;

 

Annex B-2-1

--------------------------------------------------------------------------------



 

(iii) after giving effect to the issuance proposed hereby, the sum of the
Aggregate Capital plus the LC Participation Amount will not exceed the Purchase
Limit, and the Purchased Interest will not exceed 100%; and

 

(iv) the Facility Termination Date has not occurred.

 

Annex B-2-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Issuance Notice to be
executed by its duly authorized officer as of the date first above written.

 

 

CLOUD PEAK RECEIVABLES, LLC

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

Annex B-2-3

--------------------------------------------------------------------------------



 

ANNEX C

 

FORM OF ASSUMPTION AGREEMENT

 

Dated as of [                          , 20  ]

 

THIS ASSUMPTION AGREEMENT (this “AGREEMENT”), dated as of [         ,     ], is
among CLOUD PEAK RECEIVABLES LLC (the “Seller”),  [        ], as purchaser (the
“[     ] Conduit Purchaser”), [        ], as the related committed purchaser
(the “[      ] Related Committed Purchaser”), [        ], as the related LC
Participant (the “[      ] LC Participant”, and together with the Conduit
Purchaser, Related Committed Purchaser and LC Participant, the “[     ]
Purchasers”), and [        ], as agent for the [     ] Purchasers (the “[      ]
Purchaser Agent” and together with the [     ] Purchasers, the “[       ]
Purchaser Group”).

 

BACKGROUND

 

The Seller and various others are parties to that certain Second Amended and
Restated Receivables Purchase Agreement dated as of May 15, 2019 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”).  Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.  This letter constitutes an Assumption Agreement pursuant to
Section 6.3 of the Receivables Purchase Agreement.  The Seller desires [the
[     ] Purchasers] [the [      ] Related Committed Purchaser] [the [      ]
related LC Participant] to [become  Purchasers under] [increase its existing
Commitment under] the Receivables Purchase Agreement and upon the terms and
subject to the conditions set forth in the Receivables Purchase Agreement, the
[        ] Purchasers agree to [become Purchasers thereunder] [increase its
Commitment in an amount equal to the amount set forth as the “Commitment” under
the signature of such [      ] Related Committed Purchaser hereto] [increase its
Commitment in an amount equal to the amount set forth as the “Commitment” under
the signature of such [      ] related LC Participant hereto].

 

Seller hereby represents and warrants to the [        ] Purchasers as of the
date hereof, as follows:

 

(i)  the representations and warranties of the Seller contained in Exhibit III
of the Receivables Purchase Agreement are true and correct in all material
respects on and as the date of such purchase or reinvestment as though made on
and as of such date (except for representations and warranties which apply as to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date);

 

Annex C-1

--------------------------------------------------------------------------------



 

(ii)  no event has occurred and is continuing, or would result from such
purchase or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event; and

 

(iii)  the Facility Termination Date has not occurred.

 

SECTION 2.  Upon execution and delivery of this Agreement by the Seller and each
member of the [      ] Purchaser Group, satisfaction of the other conditions to
assignment specified in Section 6.3 of the Receivables Purchase Agreement
(including the written consent of the Administrator and each Purchaser Agent)
and receipt by the Administrator and Seller of counterparts of this Agreement
(whether by facsimile or otherwise) executed by each of the parties hereto, [the
[     ] Purchasers shall become a party to, and have the rights and obligations
of Purchasers under, the Receivables Purchase Agreement][the [      ] Related
Committed Purchaser shall increase its Commitment in the amount set forth as the
“Commitment” under the signature of the [      ] Related Committed Purchaser
hereto][the [      ] related LC Participant shall increase its Commitment in the
amount set forth as the “Commitment” under the signature of the [      ] related
LC Participant hereto].

 

SECTION 3.  Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Note issued by such Conduit Purchaser is paid in full. The covenant contained in
this paragraph shall survive any termination of the Receivables Purchase
Agreement.

 

SECTION 4.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.  This
Agreement may not be amended, supplemented or waived except pursuant to a
writing signed by the party to be charged.  This Agreement may be executed in
counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.

 

(continued on following page)

 

Annex C-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

 

[                      ], as a Conduit Purchaser

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

 

 

 

[                      ], as a Related Committed Purchaser

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

 

 

 

[Address]

 

[Commitment]

 

 

 

 

 

 

 

[                      ], as a related LC Participant

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

 

 

 

[Address]

 

[Commitment]

 

 

 

 

 

 

 

[                      ], as Purchaser Agent for [         ]

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

Annex C-3

--------------------------------------------------------------------------------



 

CLOUD PEAK ENERGY RECEIVABLES LLC, as Seller

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name Printed:

 

 

Title:

 

 

 

 

 

 

 

 

 

Consented and Agreed:

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrator

 

 

 

 

 

By:

 

 

 

Name Printed:

 

 

Title:

 

 

 

 

 

 

 

Address:

[                   ]

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as LC Bank

 

 

 

By:

 

 

 

Name Printed:

 

 

Title:

 

 

 

 

 

 

 

Address:

[                   ]

 

 

 

 

 

[THE PURCHASER AGENTS]

 

 

 

 

 

By:

 

 

 

Name Printed:

 

 

Title:

 

 

 

 

[Address]

 

 

Annex C-4

--------------------------------------------------------------------------------



 

ANNEX D

 

FORM OF TRANSFER SUPPLEMENT



Dated as of [          , 20  ]

 

Section 1.

 

Commitment assigned:

 

$

 

 

Assignor’s remaining Commitment:

 

$

 

 

Capital allocable to Commitment assigned:

 

$

 

 

Assignor’s remaining Capital:

 

$

 

 

Discount (if any) allocable to Capital assigned:

 

$

 

 

Discount (if any) allocable to Assignor’s remaining Capital:

 

$

 

 

 

Section 2.

 

Effective Date of this Transfer Supplement:  [          ]

 

Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 6.3(c) of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Related Committed Purchaser
under, the Second Amended and Receivables Purchase Agreement, dated as of
May 15, 2019 (as amended, restated, supplemented or otherwise modified through
the date hereof, the “Receivables Purchase Agreement”), among CLOUD PEAK ENERGY
RECEIVABLES LLC, as Seller, CLOUD PEAK ENERGY RESOURCES LLC, as initial
Servicer, the various Purchasers and Purchaser Agents from time to time party
thereto, and PNC Bank, National Association, as Administrator.

 

Annex D-1

--------------------------------------------------------------------------------



 

ASSIGNOR: [                  ], as a Related Committed Purchaser

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ASSIGNEE: [                  ], as a Purchasing Related Committed Purchaser

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

 

 

Accepted as of date first above

 

 

 

written:

 

 

 

 

 

 

 

 

 

 

 

[                    ], as Purchaser Agent for the [           ] Purchaser Group

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Annex D-2

--------------------------------------------------------------------------------



 

ANNEX E

 

FORM OF PAYDOWN NOTICE

 

Dated as of [                                   , 20      ]

 

CLOUD PEAK ENERGY RESOURCES LLC

385 Interlocken Crescent, Suite 400

Broomfield, CO

Attention:  Girish Hemrajani

 

PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attn:  Robyn Reeher

 

[Each Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of May 15, 2019 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”), among Cloud Peak Energy Receivables LLC, as Seller, Cloud Peak
Energy Resources LLC, as Servicer, the various Purchasers and Purchaser Agents
from time to time party thereto, PNC Bank, National Association, as
Administrator, and PNC Capital Markets LLC, as Structuring Agent.  Capitalized
terms used in this paydown notice and not otherwise defined herein shall have
the meanings assigned thereto in the Receivables Purchase Agreement.

 

This letter constitutes a paydown notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement.  The Seller desires to reduce the Aggregate
Capital on                    ,                (2) by the application of 
$                        in cash to pay Aggregate Capital and Discount to accrue
(until such cash can be used to pay commercial paper notes) with respect to such
Aggregate Capital, together with all costs related to such reduction of
Aggregate Capital.  Subsequent to this paydown, the aggregate outstanding
Capital will be $                          .

 

--------------------------------------------------------------------------------

(2)                                 Notice must be given at least two Business
Days prior to the date of such reduction.

 

Annex E-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

 

 

CLOUD PEAK RECEIVABLES LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Annex E-2

--------------------------------------------------------------------------------



 

ANNEX F

 

CLOSING MEMORANDUM

 

[to be attached]

 

Annex F-1

--------------------------------------------------------------------------------



 

ANNEX G

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                             PNC Bank, National Association, as Administrator

 

[Each Purchaser Agent]

 

This Compliance Certificate (the “Certificate”) is furnished pursuant to that
certain Second Amended and Restated Receivables Purchase Agreement, dated as of
May 15, 2019, by and among Cloud Peak Energy Receivables LLC (“Seller”), Cloud
Peak Energy Resources LLC (the “Servicer”), the various Purchasers and Purchaser
Agents from time to time parties thereto, PNC Bank, National Association (the
“Administrator”), and PNC Capital Markets LLC, as Structuring Agent  (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected
                                            of the Servicer.

 

2.                                      I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and condition of Seller and the Servicer
during the accounting period covered by electronically filed financial
statements.

 

3.                                      The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or event which constitutes a Termination Event or an Unmatured Termination
Event, as each such term is defined under the Agreement, during or at the end of
the accounting period covered by the electronically filed financial statements
or as of the date of this Certificate, except as set forth in paragraph 4 below.

 

4.                                      Described below are the exceptions, if
any, to paragraph 3 by listing, in detail, the nature of the condition or event,
the period during which it has existed and the action which Seller or the
Servicer has taken, is taking, or proposes to take with respect to each such
condition or event:

 

Annex G-1

--------------------------------------------------------------------------------



 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                  day of
                                       , 20        .

 

CLOUD PEAK ENERGY RESOURCES LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

Annex G-2

--------------------------------------------------------------------------------



 

ANNEX H

 

FORM OF DAILY REPORT

 

[to be attached]

 

Annex H-1

--------------------------------------------------------------------------------



 

ANNEX I

 

FORM OF WEEKLY REPORT

 

[to be attached]

 

Annex I-1

--------------------------------------------------------------------------------



 

ANNEX J

 

FORM OF LETTER OF CREDIT APPLICATION

 

[to be attached]

 

Annex J-1

--------------------------------------------------------------------------------



 

ANNEX K

 

INTERIM ORDER

 

[to be attached]

 

Annex K-1

--------------------------------------------------------------------------------